Exhibit 10.1

 

LOGO [g27112img01.jpg]    ACE INA Holdings Inc.

 

Amendment # 11 to the Information Technology Services Agreement

 

ACE INA Holdings Inc., a corporation having a place of business at 1601 Chestnut
Street, Two Liberty Place, Philadelphia, Pennsylvania 19101 (“ACE”), and
International Business Machines Corporation (“IBM”), a corporation having its
headquarters at Route 100, Somers, New York 10589, agree that the following
terms and conditions amend and/or supplement the Information Technology Services
Agreement (“Agreement”), dated June 29, 1999, between ACE and IBM and are
designated Amendment #11 (“Amendment #11”). This Amendment # 11 changes the
section(s) of the Agreement as indicated below. Unless modified herein, all
other terms defined in the Agreement and any previous Amendments shall have the
same meanings when used in this Amendment #11. All terms and conditions of the
Agreement and its subsequent Amendments not otherwise specifically amended or
supplemented herein remain unchanged and in full force and effect. This
Amendment #11 shall be effective as of November 1, 2005 (“Amendment #11
Effective Date”).

 

PRELIMINARY STATEMENT

 

ACE and IBM have agreed to revise certain Schedules, amend the Charges and
extend the Term of the Agreement to June 30, 2012.

 

1. Contract Documents affected by this Amendment:

 

  •   Information Technology Services Agreement

 

  •   Schedule A

 

  •   Schedule B

 

  •   Schedule D

 

  •   Schedule E

 

  •   Schedule F-3

 

  •   Schedule F-4

 

  •   Schedule G

 

  •   Schedule J

 

  •   Schedule J Supplement

 

  •   Schedule K

 

  •   Schedule K-2

 

  •   Schedule K-3

 

  •   Schedule K-4 (new)

 

  •   Schedule O

 

  •   Schedule P

 

  •   Schedule T

 

  •   Schedule U

 

  •   Schedule V (new)

 

2. Information Technology Services Agreement

 

  a. The Agreement dated June 29, 1999, as amended, is further amended and
replaced through and including Section 21.25 with the revised Agreement attached
to this Amendment #11.

 

3. Schedule A, “Applications Software”

 

  a. Schedule A and Schedule A-1 are deleted in their entirety and replaced by
the revised Schedule A attached to this Amendment #11.



--------------------------------------------------------------------------------

4. Schedule B, “Systems Software”

 

  a. Schedule B is deleted in its entirety and replaced by the revised Schedule
B attached to this Amendment #11.

 

5. Schedule D, “Subcontractors”

 

  a. Schedule D is deleted in its entirety and replaced by the revised Schedule
D attached to this Amendment #11.

 

6. Schedule E, “Services and Support Responsibilities”

 

  a. Schedule E is deleted in its entirety and replaced by the revised Schedule
E attached to this Amendment #11.

 

7. Schedule F-3 “Third Party Contracts”

 

  a. Schedule F-3 is deleted in its entirety and replaced by the revised
Schedule F-3 attached to this Amendment #11.

 

8. Schedule F-4 “Third Party Software”

 

  a. Schedule F-4 is deleted in its entirety and replaced by the revised
Schedule F-4 attached to this Amendment #11.

 

9. Schedule G, “Service Levels”

 

  a. Schedule G is deleted in its entirety and replaced by the revised Schedule
G attached to this Amendment #11.

 

10. Schedule J, “Charges”

 

  a. Schedule J is deleted in its entirety and replaced by the revised Schedule
J attached to this Amendment #11.

 

  b. The revised Table J-2 has been designated as ‘Reserved’ as the former Site
Credit is no longer applicable.

 

  c. Amendment #11, “Schedule J Supplement” The Schedule J Supplement is deleted
in its entirety and replaced by the revised Schedule J Supplement attached to
this Amendment #11.

 

11. Schedule K, “Standards”

 

  a. Schedule K is deleted in its entirety and replaced by the revised Schedule
K attached to this Amendment #11.

 

12. Schedule K-2, “Workstation Standards”

 

  a. Schedule K-2 is deleted in its entirety and replaced by the revised
Schedule K-2 attached to this Amendment #11.

 

13. Schedule K-3, “Server Standards”

 

  a. Schedule K-3 is deleted in its entirety and replaced by the revised
Schedule K-3, entitled “Intel Server Standards” attached to this Amendment #11.

 

14. Schedule K-4, “Midrange (iSeries) Server Standards”

 

  a. Schedule K-4 is added to the Agreement in the form of the Schedule K-4
attached to this Amendment #11.

 

15. Schedule O, “ACE Sites”

 

  a. Schedule O is deleted in its entirety and replaced by the revised Schedule
O attached to this Amendment #11.



--------------------------------------------------------------------------------

16. Schedule P, “Eligible Recipients”

 

  a. Schedule P is deleted in its entirety and replaced by the revised Schedule
P attached to this Amendment #11.

 

17. Schedule T, “Machines”

 

  a. Schedule T is deleted in its entirety and replaced by the revised Schedule
T attached to this Amendment #11.

 

18. Schedule U, “Group2 Tools”

 

  a. Schedule U is deleted in its entirety.

 

19. Schedule V, “Services Provided From Non-US Locations”

 

  a. Schedule V is added to the Agreement in the form of the Schedule V attached
to this Amendment #11.

 

20. In addition to those items amended in the documents listed above, that
Parties also agree to the following:

 

  a. The following Statements of Work (SOWs) and all associated Project Change
Requests (PCRs) have been included in the scope of Services under Schedule E and
are terminated effective with this Amendment #11 with no Termination Charge to
ACE. IBM will cease invoicing ACE under these SOWs effective this Amendment #11
Effective Date:

 

  i. SOW 203 – Japan CNT Support at Southbury, CT Facility;

 

  ii. SOW 245 – PRO DCP Integration SunGuard & AT&T Frame Relay Version 3.2;

 

  iii. SOW 250B – International Managed Firewall;

 

  iv. SOW 405 – Latin America Site to Site VPN;

 

  v. SOW 629 – Network Intrusion Detection;

 

  vi. SOW 687 – ACE Internet Redundancy; and

 

  vii. SOW 801—Broadband Services – Small Office.

 

  b. The terms and any applicable Charges or credits of the following mutually
executed IBM Letters are terminated effective with this Amendment #11:

 

  i. IBM Letter #0171, dated September 26, 2001, Adjusted Price for Midrange
Server Services, revised Amendment # 04. The credit included as part of this
letter is incorporated into IBM’s Charges in the revised Schedule J;

 

  ii. IBM Letter #0297, dated July 25, 2002, Letter of Authorization for
Physical NWS Production Application Database Support Process. The terms of this
letter were incorporated into the revised Schedule E and the applicable Charges
were incorporated into the revised Schedule J;

 

  iii. IBM Letter #0364, dated June 24, 2002, Monthly Credit for Computer
Associates Software Maintenance. The credit included as part of this letter is
incorporated into IBM’s Charges in the revised Schedule J;

 

  iv. IBM Letter #0417, dated July 10, 2003, Automated Password Reset
Implementation Project. The scope of Services described in this letter is
incorporated into the revised Schedule E and the Charges identified are no
longer applicable;

 

  v. IBM Letter #0474, dated January 17, 2005, SNA Connection Termination. The
credit included as part of this letter is incorporated into IBM’s Charges in the
revised Schedule J;

 

  vi. IBM Letter #0486, dated June 10, 2005, NEK SNA Connection Termination. The
credit included as part of this letter is incorporated into IBM’s Charges in the
revised Schedule J; and



--------------------------------------------------------------------------------

  vii. IBM Letter #0489, dated July 14, 2005, Compuware Maintenance Renewal. The
credit included as part of this letter is incorporated into IBM’s Charges in the
revised Schedule J.

 

  viii. IBM Letter #0457, dated December 20, 2004, System Softaware.

 

  c. ACE withdraws any dispute regarding the applicability of COLA to IBM’s
credits for the 2002 Workstation and Server refresh project. ACE agrees and
accepts that such 2002 refresh project has been completed.

 

  d. The Parties will amend SOW 285 – Disaster Mortgage Protection Application
Migration & Support to remove the “ADM Labor” hourly rates and the “AEM Annual
Baseline Hours”. Such hours provided by IBM will be performed pursuant to the
Application Services described in the revised Schedule E for the Variable
Charges specified in the revised Schedule J.

 

  e. The Parties agree that they will develop a new Schedule (to be named
Schedule X). Schedule X will accumulate all data regarding Software utilized by
ACE into a single table showing administrative, operational, and financial
responsibilities for either IBM or ACE.

 

  f. IBM Letter #0169, dated September 6, 2001, Service Level Agreements shall
remain in full force and effect through December 31, 2005. IBM will continue to
measure and report per the terms of such letter. On January 1, 2006, the Service
Level Agreements shall be measured and reported as described in the revised
Schedule G, and the terms of IBM Letter #0169 shall be null and void.

 

  g. The Parties further agree that they will reach mutual agreement on the
refinement of the New Services request process not later than ninety (90) days
after the Effective Date of Amendment #11.

 

  h. With respect to System Software and Schedule B of the Agreement the Parties
agree to the following:

 

  i. IBM has reviewed and verified the System Software being used by the ACE
mainframe environment, and has determined that the list of System Software in
the Attachment to this letter (Schedule B) accurately represents the System
Software as of October 1, 2005.

 

  ii. IBM has verified that ACE has a license for the Systems Software listed on
Schedule B where ACE is listed as the licensee.

 

  iii. IBM will be financially responsible for reimbursing ACE for the direct
costs of any licenses and maintenance for any System Software not identified in
the attached Schedule B that is 1) required by ACE, and 2) subsequently
identified as running in the ACE mainframe environment from October 1, 2004
through October 1, 2005.

 

  iv. IBM will be financially responsible for reimbursing ACE for the direct
costs of any back maintenance for any System Software not identified in the
attached Schedule B that is 1) required by ACE to support their environment, and
2) subsequently identified as running in the ACE mainframe environment from
October 1, 2003 through October 1, 2005.

 

  v. Prior to removing or replacing any software currently listed on Schedule B
for which IBM has maintenance responsibility, IBM will reach agreement with ACE
on the appropriate annual credit for the remainder of the term of the agreement
for such removal or replacement.

 

THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ THIS AMENDMENT #11, UNDERSTAND IT,
AND AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS. FURTHER, THE PARTIES AGREE
THAT THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN



--------------------------------------------------------------------------------

THE PARTIES RELATING TO THIS SUBJECT SHALL CONSIST OF 1) THE AMENDMENTS, 2) THE
SCHEDULES, AND 3) THE AGREEMENT, DATED JUNE 29, 1999. AS AMENDED, THIS STATEMENT
OF AMENDMENT #11 SUPERCEDES ALL PROPOSALS OR OTHER PRIOR AGREEMENTS, ORAL OR
WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN THE PARTIES RELATING TO THE
SUBJECT MATTER DESCRIBED IN THIS AMENDMENT #11.

 

Accepted by:

     

Accepted by:

International Business Machines Corporation       ACE INA Holdings Inc. By:    
      By:         Authorized Signature           Authorized Signature

Anthony Basile       William M. Siegle

Name (Type or Print)

  Date      

Name (Type or Print)

  Date



--------------------------------------------------------------------------------

INFORMATION TECHNOLOGY SERVICES AGREEMENT

 

BY AND BETWEEN

 

ACE INA HOLDINGS INC.

 

AND

 

INTERNATIONAL BUSINESS MACHINES CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

BACKGROUND AND OBJECTIVES

   1

2.

 

DEFINITIONS AND DOCUMENTS

   2

2.1

 

DEFINITIONS

   2

2.2

 

OTHER TERMS

   9

2.3

 

ASSOCIATED CONTRACT DOCUMENTS

   9

3.

 

TERM

   10

3.1

 

TERM

   10

3.2

 

EXTENSION

   10

4.

 

SERVICES

   10

4.1

 

OVERVIEW

   11

4.2

 

[RESERVED]

   11

4.3

 

TRANSFER ASSISTANCE SERVICES

   11

5.

 

REQUIRED CONSENTS

   14

6.

 

FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES

   14

6.1

 

SERVICE FACILITIES

   15

6.2

 

SOFTWARE

   17

6.3

 

EQUIPMENT

   18

6.4

 

THIRD PARTY CONTRACTS

   18

6.5

 

ASSIGNMENT OF LICENSES, LEASES AND RELATED AGREEMENTS

   19

6.6

 

LICENSE TO ACE SOFTWARE

   20

6.7

 

LICENSE TO IBM OWNED SOFTWARE

   20

6.8

 

ACCESS TO THIRD PARTY SOFTWARE AND MAINTENANCE

   21

6.9

 

ACQUIRED ASSETS

   21

6.10

 

NOTICE OF DEFAULTS

   21

6.11

 

[RESERVED]

   21

6.12

 

[RESERVED]

   21

7.

 

SERVICE LEVELS

   22

7.1

 

GENERAL

   22

7.2

 

SERVICE LEVEL CREDITS

   22

7.3

 

PROBLEM ANALYSIS

   22

7.4

 

MEASUREMENT AND MONITORING

   22

7.5

 

ACE SATISFACTION SURVEYS

   22



--------------------------------------------------------------------------------

8.

 

PROJECT PERSONNEL

   23

8.1

 

[RESERVED]

   23

8.2

 

EMPLOYEE BENEFIT PLANS

   23

8.3

 

OTHER EMPLOYEE MATTERS

   25

8.4

 

KEY IBM PERSONNEL

   25

8.5

 

IBM PROJECT EXECUTIVE

   26

8.6

 

IBM PERSONNEL ARE NOT ACE EMPLOYEES

   26

8.7

 

REPLACEMENT, QUALIFICATIONS, AND RETENTION OF IBM PERSONNEL

   27

8.8

 

TRAINING/CAREER OPPORTUNITIES

   27

8.9

 

CONDUCT OF IBM PERSONNEL

   27

8.10

 

SUBSTANCE ABUSE

   28

9.

 

IBM RESPONSIBILITIES

   28

9.1

 

PROCEDURES MANUAL

   28

9.2

 

COOPERATION WITH ACE THIRD PARTY CONTRACTORS

   29

9.3

 

REPORTS

   29

9.4

 

MEETINGS

   30

9.5

 

QUALITY ASSURANCE

   30

9.6

 

ARCHITECTURE, STANDARDS AND INFORMATION TECHNOLOGY PLANNING

   31

9.7

 

CHANGE CONTROL

   31

9.8

 

SOFTWARE CURRENCY

   32

9.9

 

YEAR 2000 COMPLIANCE

   33

9.10

 

ACCESS TO SPECIALIZED IBM SKILLS AND RESOURCES

   34

9.11

 

AUDIT RIGHTS

   34

9.12

 

AUDIT COSTS

   37

9.13

 

AGENCY AND DISBURSEMENTS

   37

9.14

 

SUBCONTRACTORS

   37

9.15

 

COMPLIANCE WITH LAWS

   38

9.16

 

PRIVACY LAWS

   38

10.

 

ACE RESPONSIBILITIES

   39

10.1

 

RESPONSIBILITIES

   39

10.2

 

SAVINGS CLAUSE

   39

11.

 

CHARGES

   39

11.1

 

GENERAL

   39

11.2

 

RETAINED AND PASS-THROUGH EXPENSES

   40

11.3

 

INCIDENTAL EXPENSES

   40

11.4

 

TAXES

   40

11.5

 

NEW SERVICES

   41

11.6

 

EXTRAORDINARY EVENTS

   42

11.7

 

TECHNOLOGY

   43

11.8

 

PROJECTS

   44



--------------------------------------------------------------------------------

11.9

 

PRORATION

   44

11.10

 

REFUNDABLE ITEMS

   44

11.11

 

ACE BENCHMARKING REVIEWS

   45

11.12

 

CHANGES IN LAWS

   45

12.

 

INVOICING AND PAYMENT

   46

12.1

 

INVOICING

   46

12.2

 

PAYMENT DUE

   46

12.3

 

SET OFF

   46

12.4

 

DISPUTED CHARGES

   46

12.5

 

NO IMPLIED CHARGES

   47

13.

 

ACE DATA AND OTHER PROPRIETARY INFORMATION

   47

13.1

 

ACE OWNERSHIP OF ACE DATA

   47

13.2

 

SAFEGUARDING ACE DATA

   48

13.3

 

CONFIDENTIALITY

   48

13.4

 

FILE ACCESS

   50

13.5

 

NON-PUBLIC PERSONAL INFORMATION

   50

14.

 

OWNERSHIP OF MATERIALS

   51

14.1

 

ACE OWNED MATERIALS

   51

14.2

 

DEVELOPED MATERIALS

   51

14.3

 

IBM OWNED MATERIALS

   51

14.4

 

OTHER MATERIALS

   52

14.5

 

GENERAL RIGHTS

   52

14.6

 

ACE RIGHTS UPON EXPIRATION OR TERMINATION OF AGREEMENT

   52

15.

 

REPRESENTATIONS AND WARRANTIES

   53

15.1

 

WORK STANDARDS

   53

15.2

 

MAINTENANCE

   53

15.3

 

EFFICIENCY AND COST EFFECTIVENESS

   54

15.4

 

TECHNOLOGY

   54

15.5

 

SOFTWARE

   54

15.6

 

NON-INFRINGEMENT

   55

15.7

 

AUTHORIZATION

   55

15.8

 

INDUCEMENTS

   56

15.9

 

MALICIOUS CODE

   56

15.10

 

DISABLING CODE

   56

15.11

 

COMPLIANCE WITH LAWS

   56

15.12

 

OWNERSHIP OF ACE MACHINES

   57

15.13

 

ENVIRONMENTAL WARRANTY

   57

15.14

 

REMEDY

   57



--------------------------------------------------------------------------------

15.15

 

DISCLAIMER

   57

16.

 

INSURANCE AND RISK OF LOSS

   57

16.1

 

INSURANCE

   57

16.2

 

RISK OF LOSS

   59

17.

 

INDEMNITIES

   59

17.1

 

INDEMNITY BY IBM

   59

17.2

 

INDEMNITY BY ACE

   60

17.3

 

ADDITIONAL INDEMNITIES

   61

17.4

 

INFRINGEMENT

   61

17.5

 

ENVIRONMENTAL

   62

17.6

 

INDEMNIFICATION PROCEDURES

   63

17.7

 

INDEMNIFICATION PROCEDURES – GOVERNMENTAL CLAIMS

   63

17.8

 

SUBROGATION

   64

18.

 

LIABILITY

   64

18.1

 

GENERAL INTENT

   64

18.2

 

FORCE MAJEURE

   64

18.3

 

LIMITATION OF LIABILITY

   65

19.

 

CONTRACT GOVERNANCE AND DISPUTE RESOLUTION

   66

19.1

 

INFORMAL DISPUTE RESOLUTION

   66

19.2

 

MEDIATION

   67

19.3

 

JURISDICTION

   67

19.4

 

CONTINUED PERFORMANCE

   67

19.5

 

GOVERNING LAW

   67

19.6

 

EXPIRATION OF CLAIMS

   67

20.

 

TERMINATION

   68

20.1

 

TERMINATION FOR CAUSE

   68

20.2

 

CRITICAL SERVICES

   69

20.3

 

TERMINATION FOR CONVENIENCE

   69

20.4

 

TERMINATION UPON IBM CHANGE OF CONTROL

   69

20.5

 

ACE’S RIGHT TO EXTEND THE TERMINATION DATE

   69

20.6

 

EQUITABLE REMEDIES

   69

21.

 

GENERAL

   70

21.1

 

BINDING NATURE AND ASSIGNMENT

   70

21.2

 

ENTIRE AGREEMENT; AMENDMENT

   70

21.3

 

COMPLIANCE WITH LAWS AND REGULATIONS

   70

21.4

 

NOTICES

   71

21.5

 

COUNTERPARTS

   72



--------------------------------------------------------------------------------

21.6

 

HEADINGS

   72

21.7

 

RELATIONSHIP OF PARTIES

   72

21.8

 

SEVERABILITY

   72

21.9

 

CONSENTS AND APPROVAL

   72

21.10

 

WAIVER OF DEFAULT; CUMULATIVE REMEDIES

   72

21.11

 

SURVIVAL

   73

21.12

 

PUBLICITY

   73

21.13

 

SERVICE MARKS

   73

21.14

 

EXPORT

   73

21.15

 

THIRD PARTY BENEFICIARIES

   73

21.16

 

ORDER OF PRECEDENCE

   73

21.17

 

HIRING OF EMPLOYEES

   73

21.18

 

FURTHER ASSURANCES

   74

21.19

 

LIENS

   74

21.20

 

COVENANT OF GOOD FAITH

   74

21.21

 

ACKNOWLEDGMENT

   74

21.22

 

RELATED ENTITIES

   74

21.23

 

DIVESTITURES

   74

21.24

 

REMARKETING

   75

21.25

 

RIGHT TO PERFORM SERVICES FOR OTHERS

   75



--------------------------------------------------------------------------------

SCHEDULES

 

A

  

Applications Software

B

  

Systems Software

C

  

Key IBM Personnel and Critical Support Personnel

D

  

Subcontractors

E

  

Services and Support Responsibilities

F–1

  

Acquired Assets

F–2

  

Equipment Leases

F–3

  

Third Party Contracts

F–4

  

Third Party Software

G

  

Service Levels

H

  

Transition Plan

I

  

Transfer Assistance Services

J

  

Charges

K

  

Standards

K–1

  

[Reserved]

K–2

  

Workstation Standards

K–3

  

Server Standards

L

  

Additional Projects

M

  

Affected Employees and Human Resources Provisions

M–1

  

Employee Benefit Plans

N

  

[Reserved]

O

  

ACE Sites

P

  

Eligible Recipients

Q

  

[Reserved]

R

  

Reports

S

  

Satisfaction Survey

T

  

Machines

U

  

[Reserved]

V

  

Services Provided from non-US Locations



--------------------------------------------------------------------------------

INFORMATION TECHNOLOGY SERVICES AGREEMENT

 

This Information Technology Services Agreement (the “Agreement”) is executed
this June 29, 1999 (the “Effective Date”) by and between ACE INA Holdings Inc.,
a Delaware corporation having offices at 1601 Chestnut Street, Two Liberty
Place, Philadelphia, Pennsylvania, 19192-2211 (“ACE”) and International Business
Machines Corporation, a New York corporation having offices at Route 100,
Somers, NY (“IBM”).

 

WHEREAS, ACE and IBM have engaged in extensive negotiations, discussions and due
diligence that have culminated in the formation of the contractual relationship
described in this Agreement;

 

WHEREAS, ACE desires to procure from IBM, and IBM desires to provide to ACE, the
information technology products and services described in this Agreement, on the
terms and conditions specified herein;

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, ACE and IBM (collectively, the “Parties” and
each, a “Party”) hereby agree as follows:

 

1. BACKGROUND AND OBJECTIVES

 

1.1 ACE desires that certain information technology services presently performed
and managed by or for ACE, and certain additional information technology
services, as each is described in this Agreement, be performed and managed by
IBM. IBM has carefully reviewed ACE’s requirements, has performed initial due
diligence, and desires to perform and manage such information technology
services for ACE.

 

1.2 The Parties acknowledge and agree that the specific goals and objectives of
the Parties in entering into this Agreement are to:

 

  •   Provide services that meet ACE’s needs and show steady improvement;

 

  •   Align information technology with business drivers;

 

  •   Permit ACE to focus its internal resources on its core competencies;

 

  •   Accelerate the deployment of a single integrated information technology
strategy;

 

  •   Provide better cost visibility and variability to ACE for improved cost
management and information technology investment leverage;

 

  •   Reduce information technology assets as appropriate;

 

  •   Achieve cost savings consistent with IBM’s representations to ACE
regarding cost savings;

 

  •   Reduce the complexity of ACE’s information technology organization;

 

  •   Obtain a fair return for IBM’s shareholders for the Services provided and
assets acquired; and

 

  •   Increase the scope of the Services to IBM by adding new recipients and new
services.

 

1.3

The provisions of this Article 1 are intended to be a general introduction to
this Agreement and are not intended to expand the scope of the Parties’
obligations or alter the plain meaning of this Agreement’s terms and



--------------------------------------------------------------------------------

 

conditions, as set forth hereinafter. However, to the extent the terms and
conditions of this Agreement are unclear or ambiguous, such terms and conditions
are to be construed so as to be consistent with the background and objectives
set forth in this Article 1.

 

2. DEFINITIONS AND DOCUMENTS

 

2.1 Definitions

 

As used in this Agreement:

 

“ACE Business” means the business of providing property and casualty insurance
and property and casualty insurance services.

 

“ACE Data” means any data or tangible information of ACE or any Eligible
Recipient that is provided by ACE or any Eligible Recipient to IBM in the
performance of its obligations under this Agreement, including data and
information with respect to the businesses, customers, operations, facilities,
products, consumer markets, assets, and finances of ACE or any Eligible
Recipient. ACE Data also shall mean any data or information created, generated,
collected or processed by IBM (a) as a deliverable, or (b) which is necessary
for ACE to provide to itself, or obtain from third parties, the Services, and is
used by IBM explicitly and exclusively to provide the Services to ACE or the
Eligible Recipients. ACE Data shall not include any data or tangible information
relating to IBM’s customer list; IBM’s employment relationship with IBM
employees; the manner in which IBM operates; technology that relates to the IBM
Business and not to the ACE Business; facilities of IBM; consumer markets for
services or products of IBM; IBM products; IBM capacities, IBM systems; IBM
procedures; IBM security practices at IBM Facilities; research, templates and
development conducted by IBM that is not paid for by ACE; IBM business affairs;
and IBM finances.

 

“ACE Facilities” means the facilities provided by ACE or the Eligible Recipients
for the use of IBM to the extent necessary to provide the Services. For the
purposes of this Agreement, the Thornton Data Center is an ACE Facility unless
or until IBM purchases, or causes to be purchased, the Thornton Data Center.

 

“ACE Owned Developed Materials” means all Materials created by IBM for ACE or an
Eligible Recipient that relate only to the ACE Business and arise in IBM’s
performance of the Services.

 

“ACE Owned Materials” shall mean: (a) the Materials owned by ACE as of the
Commencement Date and not conveyed to IBM pursuant to this Agreement and all
enhancements and derivative works of such Materials, including United States and
foreign intellectual property rights in such Materials, and (b) the ACE Owned
Developed Materials. ACE Owned Materials do not include any IBM Owned Materials
in existence on the Effective Date.

 

“ACE Owned Software” means Applications Software owned by ACE and listed in
Schedule A.

 

“ACE Personnel” means the employees, agents, contractors or representatives of
ACE.

 

“ACE Project Executive” shall have the meaning given such term in Section 10.1.

 

“ACE Sites” or “Sites” means the offices or other facilities listed on
Schedule O at or to which IBM is to provide the Services.

 

“ACE Third Party Contractors” shall have the meaning given such term in
Section 9.2.



--------------------------------------------------------------------------------

“Acquired Assets” means the Equipment, Software and other assets listed on
Schedule F-1.

 

“Acquired Assets Credit” means the amount that IBM will pay to ACE as
consideration for the Acquired Assets.

 

“Acquisition Agreement” means that certain Acquisition Agreement dated as of
January 11, 1999, by and among CIGNA Corporation, CIGNA Holdings, Inc. and ACE
Limited.

 

“Additional Resource Charge” or “ARC” means the charge for additional
utilization of Services in excess of the defined Resource Baseline volume, as
set forth in Schedule J.

 

“Additional Services” means quantities of Services that exceed the defined
Resource Baseline volumes for such Services. Charges for Additional Services
will be at the ARC rate specified in the Agreement.

 

“Affiliate” means, generally, with respect to any Entity, any other Entity
Controlling, Controlled by or under common Control with such Entity.

 

“Agreement” shall have the meaning given such term in the preamble to this
Agreement.

 

“Applications Software” or “Applications” means those software application
programs and programming (and all modifications, replacements, upgrades,
enhancements, documentation, materials and media related thereto) listed in
Schedule A.

 

“Baselines” shall have the meaning given such term in the definition for
“Resource Baseline”.

 

“Business Day” shall mean the Service Hours for any one calendar day specified
for that Service Category in Schedule E.

 

“Charges” means the amounts set forth in this Agreement as charges for the
Services.

 

“CIGNA” means CIGNA Holdings, Inc. and its Affiliates.

 

“CIGNA Services” means all functions and services performed by CIGNA as
described in the CIGNA Services Directory dated September 11, 1998, to those
portions of CIGNA that were acquired by ACE pursuant to the Acquisition
Agreement.

 

“Commencement Date” means the date upon which the closing of the transaction
contemplated by the Acquisition Agreement occurs, or such other date as the
Parties may agree upon in writing as the date on which IBM will assume full
responsibility for the Services described in the Agreement.

 

“Contract Year” means a period during the Term commencing on the Commencement
Date or an anniversary thereof and ending on the date one (1) year thereafter
(or, if earlier, on the last day of the Term). If any Contract Year is less than
twelve (12) months, the rights and obligations under this Agreement for that
period will be proportionately adjusted.

 

“Control” and its derivatives mean the legal, beneficial, or equitable
ownership, directly or indirectly, of more than 50% of the aggregate of all
voting equity interests in an Entity or equity interests having the right to
more than 50% of the profits of an Entity or, in the event of dissolution, to
more than 50% of the assets of an Entity and, in the case of a general
partnership, also includes the holding by an Entity (or one of its Affiliates)
of the position of sole general partner.



--------------------------------------------------------------------------------

“Critical Support Personnel” means those ACE Personnel identified in Schedule C
as critical to the ongoing success of IBM’s delivery of information technology
services to ACE and the Eligible Recipients, which ACE Personnel will become IBM
Personnel in connection with this Agreement.

 

“Developed Materials” shall mean the ACE Owned Developed Materials and the IBM
Owned Developed Materials.

 

“Effective Date” shall have the meaning given such term in the preamble to this
Agreement.

 

“Eligible Recipients” means the Entities listed in Schedule P.

 

“End User” means ACE and all Eligible Recipients designated by ACE to receive
Services provided by IBM and the Personnel of each of them.

 

“Entity” means a corporation, partnership, joint venture, trust, limited
liability company, association or other organization or legal entity.

 

“Equipment” or “Machines” means all mainframe, midrange, distributed, network,
telecommunications, and related computing equipment procured, provided,
operated, supported, or used by IBM and required to perform the Services.

 

“Equipment Leases” means all leasing arrangements whereby ACE leases Equipment
as of the Commencement Date which will be used by IBM to perform the Services
after such Commencement Date as set forth in Schedule F-2.

 

“Event of Loss” shall have the meaning given such term in Section 16.2.

 

“Extraordinary Event” shall have the meaning given such term in Section 11.6.

 

“Full Time Equivalent” or “FTE” means a level of effort, excluding vacation and
other non-productive time (but including a reasonable amount of overtime),
equivalent to that which would be provided by one person working full time for
one year. Unless otherwise agreed, one FTE is assumed to be 1,900 productive
hours annually.

 

“Hazardous Materials” means: (i) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended from time to time (42 USC 9601 et seq.) and the regulations promulgated
thereunder; (ii) any asbestos or asbestos-containing materials; (iii) petroleum,
crude oil or any fraction thereof, natural gas or synthetic gas used for fuel;
and (iv) any additional substances or materials which at such time are
classified or considered to be hazardous or toxic under the laws of the state
wherein the facilities in question are located.

 

“IBM Business” means the business of providing information technology services
and developing information technology products.

 

“IBM Data Center” means the controlled, consolidated and specialized location in
Southbury, CT where computing Equipment (eg, mainframe, midrange,
telecommunications or server hardware) resides for the delivery of the Services
to ACE.

 

“IBM Facilities” means all facilities of IBM and each of IBM’s Affiliates and
Subcontractors from which IBM provides the Services, including, without
limitation, the IBM Data Center; provided, however, that any facility



--------------------------------------------------------------------------------

that qualifies under the foregoing as an IBM Facility and that also qualifies as
an ACE Facility shall be deemed solely an ACE Facility.

 

“IBM Owned Developed Materials” means Materials created by IBM for ACE or an
Eligible Recipient in connection with the Services that do not relate solely to
the ACE Business.

 

“IBM Owned Materials” shall mean: (i) the Materials owned by IBM as of the
Commencement Date, (ii) Materials acquired by IBM on or after the Commencement
Date (including any such Materials acquired from ACE pursuant to this Agreement)
and used by IBM in the performance of the Services, (iii) derivative works of
IBM Software created by IBM; (iv) IBM Owned Developed Materials and
(v) Materials developed by IBM other than in the course of the performance of
its obligations under this Agreement. IBM Owned Materials do not include any ACE
Owned Materials in existence on the Effective Date.

 

“IBM Owned Software” means any Software owned by IBM and used to provide the
Services and which is listed in Schedule B.

 

“IBM Personnel” means Personnel of IBM who are assigned to perform any Services
under this Agreement.

 

“IBM Project Executive” shall have the meaning given such term in Section 8.5
and shall describe the IBM representative responsible for both the day to day
relationship with ACE as well as the delivery of the Services to ACE.

 

“Include” and its derivatives mean including without limitation. This term is as
defined, whether or not capitalized in this Agreement.

 

“Information Systems Plan” means the information and hardware/software
architecture plan described in Section 9.6.

 

“Key IBM Personnel” means the IBM Personnel filling the positions designated in
Schedule C as Key IBM Personnel.

 

“LAN” means a network in a physically confined region or space, typically within
a single building or campus. LAN includes the electronic device (e.g., the
router, switch or bridge) that is connected to a WAN.

 

“Laws” mean all national, intergovernmental, federal, state and local common or
statutory laws, regulations, rules, executive orders, supervisory requirements,
directives, interpretive letters, official guidelines and other official
releases of or by any government, or any authority, department or agency
thereof.

 

“Losses” mean all losses, liabilities, damages and claims (including taxes), and
all related costs and expenses (including reasonable legal fees and
disbursements and reasonable costs of investigation, litigation, settlement,
judgment, interest and penalties).

 

“Machines” shall have the meaning given such term in the definition for
“Equipment”.

 

“Major Release” means a release of Software that includes major feature
enhancements. These releases are identified by full integer changes in the
numbering, such as from “7.0” to “8.0”, but may be identified by the industry as
a major release without the accompanying integer change.

 

“Malicious Code” means (i) any code, program, or sub-program whose knowing or
intended purpose is to damage or interfere with the operation of the computer
system containing the code, program or sub-program, or to intentionally halt,
disable or interfere with the operation of the Software, code, program, or
sub-program,



--------------------------------------------------------------------------------

itself, or (ii) any device, method, or token that permits any person to
circumvent the normal security of the Software or the system containing the
code.

 

“Materials” means, collectively, Software, literary works, other works of
authorship, specifications, design documents and analyses, programs, program
listings, programming tools, documentation, reports, drawings and similar work
product.

 

“Minor Release” means a release of software consisting of relatively minor
enhancements or corrections to known errors or faults. These releases are
identified by a change in the decimal numbering of a release, such as “7.12” to
“7.13”.

 

“New Services” means services that (a) are different from the Services and
(b) require resources not covered by an existing charging methodology (i.e.,
resources for which there is a Resource Baseline) or require start-up expenses
(i.e., payments by the provider of such services for additional Equipment or
Software).

 

“New Technology” shall have the meaning given such term in Section 11.7(b).

 

“Non-Standard” means a software or hardware product that is not Standard.

 

“Out-of-Pocket Expenses” means reasonable and actual out-of-pocket expenses
incurred by IBM for which IBM is entitled to be reimbursed by ACE under this
Agreement.

 

“Pass-Through Expenses” means the expenses for which ACE has agreed in advance
to be responsible, in accordance with Article 11 of this Agreement, following
review of the third party invoice by IBM for accuracy.

 

“Performance Standards” means, individually and collectively, (i) the Service
Levels and the other quantitative and qualitative performance standards and
commitments for the Services contained in Schedule G and (ii) all Laws
applicable to the provision of the Services.

 

“Personnel” means, with respect to an Entity, the employees, agents, contractors
and representatives of such Entity.

 

“Privacy Laws” means Laws that relate to the security, integrity,
confidentiality or other protection of personal information, to data privacy, to
trans-border data flow or to data protection, including the Gramm-Leach-Bliley
Act (GLBA), California Civil Code §1798.82 et. seq., the Personal Information
Protection and Electronic Documents Act of Canada (PIPEDA), and the implementing
legislation and regulations of the European Union member states under European
Union Directive 95/46/EC.

 

“Procedures Manual” shall have the meaning given such term in Section 9.1.

 

“Proprietary Information” shall have the meaning given such term in
Section 13.3.

 

“Reduced Resource Credit” or “RRC” means the credit for reduced utilization of
the Services below the defined Resource Baseline volume, as set forth in
Schedule J.

 

“Reports” shall have the meaning given such term in Section 9.3.

 

“Required Consent Costs” shall have the meaning given such term in Section 5(a).

 

“Required Consents” means the consents (if any) required to be obtained: (i) to
assign or transfer to IBM any Third Party Software, Third Party Service
Contracts, Equipment Leases or Acquired Assets (including related



--------------------------------------------------------------------------------

warranties); (ii) to grant IBM the right to use and/or access the ACE Owned
Software and Third Party Software in connection with providing the Services;
(iii) to grant ACE and the Eligible Recipients during the Term the right to use
and/or access the IBM Owned Software, IBM Third Party Software and Equipment
programming acquired, operated, supported or used by IBM in connection with
providing the Services; (iv) if necessary, to assign or transfer to ACE any
Developed Materials, (v) to assign or transfer to ACE or its designee IBM Owned
Software and Third Party Software following the Term to the extent provided in
this Agreement; and (vi) all other consents required from third parties in
connection with IBM’s provision of the Services.

 

“Resource Baselines” or “Baselines” are the annual volumes of specific resources
or services expected to be delivered or performed by IBM under this Agreement.

 

“Resource Unit” (“RU”) means a particular unit of resource, as described in
Schedule J, which is measured to determine ACE’s actual utilization of such
resource compared to the applicable Resource Baseline for purposes of
calculating ARCs and RRCs as described in Schedule J.

 

“Retained Expenses” means the expenses that ACE has agreed in advance to retain
and pay directly to a third party, in accordance with Article 11 of this
Agreement.

 

“Root Cause Analysis” means a formal process that diagnoses systemic or
catastrophic problems to determine what corrective action should be taken to
eliminate repeat failures.

 

“SAS 70 Type II” have the meaning given such term in Section 9.11(g).

 

“Service Taxes” means all sales, lease, service, value-added, use, personal
property, excise, consumption, and other taxes or duties that are assessed
against either Party on the provision of the Services as a whole, or on any
particular Service received by ACE or the Eligible Recipients from IBM.

 

“Services” means, collectively: (i) the services, functions and responsibilities
set forth in Article 4 and Schedule E as they may be supplemented, enhanced,
modified or replaced by mutual agreement during the Term in accordance with this
Agreement, and (ii) any New Services.

 

“Service Levels” means the quantitative performance standards for the Services
set forth in Schedule G.

 

“Service Level Credits” shall have the meaning given such term in Section 7.2
and Schedule G.

 

“Software” means software programs (including compilers, database management
Software, Applications software, System Software, utilities and other software
programs); all associated documentation and all versions, Upgrades and
enhancements to the same.

 

“Specialized Services” shall have the meaning given such term in Section 9.10.

 

“Standard” means those legacy hardware and software products that are as of the
date of acquisition or installation designated in or consistent with the product
standards established by ACE and agreed to by IBM. ACE may establish multiple
standards as to each category of products and may change these product standards
from time to time at its option subject to the change management process.

 

“Subcontractors” means subcontractors of IBM, including those approved in
writing by ACE. The initial list of mutually agreeable Subcontractors is set
forth on Schedule D, which may be amended during the Term with ACE’s prior
written approval which approval will not be unreasonably withheld.



--------------------------------------------------------------------------------

“System Change” means any change to the operating environment including changes
to programs, manual procedures, job control language statements, distribution
parameters, or schedules.

 

“Systems Facilities Agreement” means that certain Systems Facilities Agreement
between INA Corporation and Connecticut General Life Corporation executed in
connection with the Acquisition Agreement, in the version of the same provided
to IBM on the Effective Date.

 

“Systems Software” means all software programs and programming (and all
modifications, replacements, upgrades, enhancements, documentation, materials
and media related thereto) that perform tasks basic to the functioning of the
Equipment and are required to operate the Applications Software or otherwise
support the provision of Services by IBM, including operating systems, systems
utilities, data security software, network monitoring and database managers.
Systems Software is set forth in Schedule B.

 

“Targeted Cost Reductions” shall have the meaning given in Section 11.6(b).

 

“Targeted Resource Reductions” shall have the meaning given such term in
Section 11.6(b).

 

“Term” shall have the meaning given in Section 3.1.

 

“Termination Charge” means the termination charges payable by ACE upon
termination pursuant to Sections 11.11, 20.3 or 20.4, such Charges being set
forth in Schedule J which are applicable to the Services described in Schedule
E. Termination Charges for any New Services agreed to by the Parties using a
separate statement of work will be specified in each statement of work. .

 

“Third Party Contracts” means all written third party agreements with ACE or IBM
that have been used to provide the Services, including licenses to Third Party
Software. Third Party Contracts are set forth in Schedule F-3. Third Party
Contracts also shall include those third party agreements entered into by IBM
following the Commencement Date.

 

“Third Party Software” means all Software products (and all modifications,
replacements, upgrades, enhancements, documentation, materials and media related
thereto) that are provided under license or lease to IBM or ACE and for which
IBM is financially, administratively or operationally responsible under
Schedule E. Third Party Software is set forth in Schedules B and F-4.

 

“Tower” shall mean each of the following Services described in Schedule E:
(a) Common Services; (b) Mainframe Services; (c) Midrange (iSeries) Services;
(d) Output Services; (e) File Transfer Services; (f) Distributed Computing
Services; (g) Network Services; and (h) Application Services.

 

“Transfer Assistance Services” means the termination/expiration assistance
requested by ACE to allow the Services to continue without material interruption
or material adverse effect, and to facilitate the orderly transfer of the
Services to ACE or its designee, as such assistance is further described in
Section 4.3 and Schedule I.

 

“Transitioned Employees” means the ACE Personnel who accept IBM’s offer of
employment and become employed by IBM pursuant to Sections 8.1 and 8.2.

 

“Transition Milestone” means a date identified on the Transition Plan as a
milestone by which IBM shall have completed a certain task or set of tasks in
the Transition Plan in a manner acceptable to ACE. The Parties acknowledge and
agree that the failure to complete such tasks by the specified dates may have an
adverse impact on contract operations.



--------------------------------------------------------------------------------

“Transition Period” means the period that commences on the Commencement Date,
and expires upon completion by IBM of all tasks specified in the Transition Plan
but in no event later than two (2) years after the Commencement Date.

 

“Transition Plan” means the plan set forth in Schedule H.

 

“Upgrade” and its derivatives mean the Services to be provided by IBM in
connection with the updating, renovation, and/or replacement of Software or
Equipment by IBM. Unless otherwise agreed, financial responsibility for the
costs, fees and expenses associated with an update, renovation or replacement of
Software or Equipment shall be allocated between the Parties in accordance with
Sections 6.2, 6.3 and 6.4.

 

“WAN” means a wide area network, which links LANs.

 

“Winddown Expenses” means the reasonable and auditable expenses related to early
termination and shall include cancellation fees of subcontracts, prepaid
expenses, hardware lease buyouts for dedicated ACE equipment, and the
commercially reasonable out-of-pocket expenses actually incurred by IBM in
connection with redeploying or severing the dedicated IBM employees, in
accordance with IBM’s standard relocation and separation policies for similarly
situated employees. ACE will have the right, at their expense, to engage a
mutually approved third party to audit the Winddown expenses, if desired.

 

“Year 2000 Compliant” or “Year 2000 Compliance” shall have the meaning given
such term in Section 9.9(a).

 

2.2 Other Terms

 

The terms defined in this Article include the plural as well as the singular.
Unless otherwise expressly stated, the words “herein,” “hereof,” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section, Subsection or other subdivision. Article,
Section, Subsection and Attachment references refer to articles, sections and
subsections of, and attachments to, this Agreement. The words “include” and
“including” shall not be construed as terms of limitation. The words “day,”
“month,” and “year” mean, respectively, calendar day, calendar month and
calendar year, and the words “writing” or “written” mean preserved or presented
in retrievable or reproducible written form. Except as provided in this
Agreement, “writing” or “written” may mean electronic (including E-mail
transmissions where receipt is acknowledged by the recipient, but excluding
voice-mail), or hard copy, including by facsimile (with acknowledgment of
receipt from the recipient’s facsimile machine) unless otherwise stated. Other
terms used in this Agreement are defined in the context in which they are used
and shall have the meanings there indicated.

 

All references in this Agreement to Schedules denominated by letter shall be
deemed to refer to the Schedule denominated with such letter and each
subschedule of such Schedule (e.g., each reference to Schedule F shall be deemed
to refer to Schedule F, Schedule F-1, Schedule F-2, Schedule F.3 and Schedule
F-4). Each reference to a subschedule in this Agreement shall be deemed to be a
reference to such subschedule, its related Schedule, and all subschedules of
such Schedule (e.g., a reference to Schedule F-1 shall be deemed to be a
reference to Schedule F, Schedule F-1, Schedule F-2, Schedule F-3 and Schedule
F-4).

 

2.3 Associated Contract Documents

 

This Agreement includes each of the following schedules and their attached
exhibits, all of which are attached to this Agreement and incorporated into this
Agreement by this reference:

 

  A Applications Software

  B Systems Software



--------------------------------------------------------------------------------

  C Key IBM Personnel and Critical Support Personnel

  D Subcontractors

  E Services and Support Responsibilities

  F–1 Acquired Assets

  F–2 Equipment Leases

  F–3 Third Party Contracts

  F–4 Third Party Software

  G Service Levels

  H Transition Plan

  I Transfer Assistance Services

  J Charges

  K Standards

  K-1 [Reserved]

  K-2 Workstation Standards

  K-3 Server Standards

  L Additional Projects

  M Affected Employees and Human Resources Provisions

  M.1 Employee Benefit Plans

  N [Reserved]

  O ACE Sites

  P Eligible Recipients

  Q [Reserved]

  R Reports

  S Satisfaction Survey

  T Machines

  U [Reserved]

  V Services Provided From Non-US Locations

 

3. TERM

 

3.1 Term

 

This Agreement shall come into full force and effect upon the Commencement Date
and continues until 12:00 midnight, EDT, on June 30, 2012, unless this Agreement
is terminated as provided herein or extended as provided in Sections 3.2 or
20.5, in which case the Term shall end at 12:00 midnight on the effective date
of such termination or the date to which this Agreement is extended.

 

3.2 Extension

 

By giving written notice to IBM no less than one hundred eighty (180) days prior
to the expiration date of the Term, ACE shall have the right to extend the Term
for a one (1) year extension period on the terms and conditions set forth in
this Agreement (the “Extension Period”). If during the Extension Period, ACE and
IBM desire to extend the Term, the Parties will negotiate in good faith and
agree upon renewal terms and conditions. If the Parties are unable to reach
agreement upon renewal prices, terms and conditions during this Extension
Period, the Agreement will expire at the end of the Extension Period.



--------------------------------------------------------------------------------

4. SERVICES

 

4.1 Overview

 

  (a) Description. Commencing on the Commencement Date, IBM shall provide the
Services to ACE, and to Eligible Recipients. The Services shall consist of the
services, functions and responsibilities as set forth in this Agreement
(including the Schedules), and any subtasks that are not specifically described
in this Agreement but which are an inherent, necessary or customary part of the
Services, which subtasks shall be deemed to be included within the scope of the
Services to be delivered for the base Charges, as if such subtasks were
specifically described in this Agreement.

 

Except as otherwise expressly provided in this Agreement, IBM shall be
responsible for providing the facilities, personnel, Equipment, Software and
other resources necessary to provide the Services.

 

  (b) [Reserved]

 

  (c) [Reserved]

 

  (d) Exclusivity. Nothing in this Agreement shall be construed as a
requirements contract with respect to the Services, and notwithstanding anything
to the contrary contained herein, this Agreement shall not be interpreted to
prevent ACE or any Eligible Recipient from obtaining from third parties, or
providing to itself, any or all of the Services described in this Agreement. Nor
shall anything in this Agreement be construed or interpreted as limiting ACE’s
right or ability during the Term to increase or decrease the demand for
Services, consistent with Schedule J.

 

  (e) [Reserved]

 

4.2 [Reserved]

 

4.3 Transfer Assistance Services

 

  (a) Availability. As part of the Services, and pursuant to the rates and
Charges specified in Sections 4.3(b)(7), (8) and (9) and Schedule J, IBM shall
provide to ACE or ACE’s designee the Transfer Assistance Services described in
Section 4.3(b) and Schedule I.

 

  (i) IBM shall provide such Transfer Assistance Services to ACE or its designee
(i) commencing up to six (6) months prior to the expiration of the Term or on
such earlier date as ACE may request and continuing for up to six (6) months
following the effective date of the expiration of the Term (as such effective
date may be extended pursuant to Section 3.2), (ii) commencing upon any notice
of termination of the Term with respect to all of the Services, and continuing
for up to six (6) months following the effective date of such termination (as
such effective date may be extended pursuant to Section 20.5) or
(iii) commencing upon notice of termination of the Services to an Eligible
Recipient no longer Controlled by ACE and continuing for up to six (6) months
following the effective date of such termination (as such effective date may be
extended pursuant to Section 20.5), provided such Eligible Recipient agrees to
the terms and conditions hereof and subject to additional costs associated with
delivery of the Transfer Assistance Services, including software licenses,
transition and separation expenses.



--------------------------------------------------------------------------------

  (ii) IBM shall provide Transfer Assistance Services to ACE or its designee
regardless of the reason for the expiration or termination of the Term;
provided, if the Agreement is terminated by IBM under Section 20.1(b) or (c) for
ACE’s default, IBM may require ACE to (i) pay in advance for Transfer Assistance
Services to be provided or performed under this Section 4.3., (ii) pay all
outstanding undisputed charges, and (ii) establish an escrow account based on
mutually agreed terms to ensure payment of future charges.

 

  (iii) To the extent ACE requests Transfer Assistance Services, such Services
shall be provided subject to and in accordance with the terms and conditions of
this Agreement. IBM shall perform the Transfer Assistance Services with at least
the same degree of accuracy, quality, completeness, timeliness, responsiveness
and cost-effectiveness as it provided and was required to provide the same or
similar Services during the Term. The quality and level of performance of the
Services provided by IBM following the expiration or termination of the Term
with respect to all or part of the Services or IBM’s receipt of a notice of
termination or non-renewal shall not be materially degraded or deficient in any
respect.

 

  (b) Scope of Service. As part of the Transfer Assistance Services, IBM will
timely transfer the control and responsibility for all information technology
functions and Services previously performed by or for IBM to ACE and/or ACE’s
designees by the execution of any documents reasonably necessary to effect such
transfers. Additionally, IBM shall provide any and all reasonable assistance
requested by ACE to allow:

 

  (i) the systems associated with the Services to operate efficiently;

 

  (ii) the Services to continue without material interruption or material
adverse effect; and

 

  (iii) the orderly transfer of the Services to ACE and/or its designee(s).

 

The Transfer Assistance Services shall consist of the Services, functions and
responsibilities set forth on Schedule I In addition, IBM will provide the
following assistance and Services at ACE’s direction:

 

  (1) IBM shall, at ACE’s cost,: (i) assist ACE in developing a written
transition plan for the transition of the Services to ACE or ACE’s designee,
which plan shall include capacity planning, facilities planning,
telecommunications planning and other planning necessary to effect the
transition, (ii) perform consulting services as requested to assist in
implementing the transition plan, (iii) train personnel designated by ACE in the
use and maintenance of any Software utilized in the delivery of the Services for
which IBM provides maintenance under this Agreement, (iv) catalog all Software,
ACE Data and Equipment used to provide the Services, provide machine readable
and printed listings of source code for Software owned by ACE or as to which ACE
is entitled to under this Agreement and assist in its re-configuration,
(v) analyze and report on the space required for the ACE Data and the Software
needed to provide the Services, (vi) assist in the data migration and testing
process, (vii) provide a complete and up-to-date, electronic copy of the
Procedures Manual, and (viii) provide other technical assistance as reasonably
requested by ACE.

 

  (2)

ACE or ACE’s designee shall be permitted to undertake, without interference from
IBM, or IBM Affiliates, to hire any IBM or IBM Affiliate employee performing the
Services full-time, on-site at ACE, within the 6-month period prior to the
expiration or termination date. IBM shall waive, and shall cause its Affiliates
to waive, their rights, if any, under contracts



--------------------------------------------------------------------------------

 

with such personnel restricting the ability of such full-time, on-site personnel
to be recruited or hired by ACE or its designee. ACE or its designee shall have
reasonable access to such IBM or IBM Affiliate employees for interviews,
evaluations and recruitment to the extent that the provision of the Services is
not impacted. ACE shall endeavor to conduct the above-described hiring activity
in a manner that is not unnecessarily disruptive of the performance by IBM of
its obligations under this Agreement and IBM shall be relieved of Service Levels
to the extent impacted by such activity.

 

  (3) To the extent ACE or its designee is entitled under Section 14.6 to a
license, sublicense or other right to use any Software utilized in performing
the Services, IBM shall provide ACE or its designee with such license,
sublicense or other right subject to the terms of Section 14.6.

 

  (4) ACE or its designee shall have the right (but not the obligation) to
purchase at agreed upon prices, or assume the lease for at its expense, any
Equipment owned or leased by IBM that is used by IBM, IBM Subcontractors or IBM
Affiliates and dedicated to perform the Services. Such Equipment shall be
transferred in “AS-IS” condition, as of (a) the expiration or termination date
of this Agreement, or (b) the completion of any Services associated with such
Equipment requested by ACE under Section 4.3(b), whichever is later.

 

  (5) IBM shall use commercially reasonable efforts to make available to ACE or
its designee at ACE’s expense, pursuant to such third party terms and
conditions, any third party services dedicated solely to the performance of the
Services at ACE. IBM shall be entitled to retain the right to utilize any such
third party services in connection with the performance of services for any
other IBM customer.

 

  (6) IBM shall inform ACE of Equipment Leases and Third Party Contracts used by
IBM, IBM Subcontractors or IBM Affiliates and dedicated solely to perform the
Services. ACE or its designees may, at ACE’s option and to the extent IBM is
permitted to assign such contracts, assume prospectively responsibility for any
or all of such contracts upon expiration or termination of this Agreement for
any reason. If ACE agrees to do so, IBM shall assign the designated Equipment
Leases and Third Party Contracts to ACE or its designee as of the expiration or
termination date or the completion of any Services associated with such
Equipment or Third Party Contracts requested by ACE under Section 4.3(b),
whichever is later. IBM shall represent and warrant that such Equipment Leases
and Third Party Contracts used by IBM are not in default and that all payments
have been made thereunder through the date of assignment.

 

  (7) For a period of six (6) months following the expiration or termination
date, IBM shall provide to the Eligible Recipient(s), at ACE’s written request
180 days prior to the expiration or termination date, the Services being
performed for such Eligible Recipients by IBM prior to the expiration or
termination date. In addition, at ACE’s written request 180 days prior to the
expiration or termination date, and provided that ACE is pursuing a migration of
some or all of the Services to itself or a third party, IBM shall provide to the
Eligible Recipient(s) such Services for an additional period not to exceed six
(6) months from the end of such six (6) month period. To the extent ACE requests
such Services, ACE will pay IBM the Charges specified in Schedule J that ACE
would have been obligated to pay IBM for such Services if this Agreement had not
yet expired or been terminated.

 

  (8)

If IBM uses a proprietary communications network to provide Services to ACE or
the Eligible Recipients, then for a period of no more than six (6) months
following the expiration



--------------------------------------------------------------------------------

 

or termination date, ACE may request that IBM continue to provide such
proprietary communications network Services at the rates available to IBM.

 

  (9) Except as provided in Sections 4.3(b)(7) and (8), if ACE requests that IBM
provide or perform Transfer Assistance Services in accordance with this
Agreement, ACE will continue to pay IBM the Charges specified in Schedule J for
the Services that have expired or have been terminated through the Transfer
Assistance Period. If Transfer Assistance Services require additional resources
beyond those steady state resources being used to provide the Services, ACE will
pay IBM for such usage as a New Service.

 

  (c) Survival of Terms. This Section 4.3 shall survive termination/expiration
of the Term.

 

5. REQUIRED CONSENTS

 

  (a) ACE shall obtain all Required Consents. Each party shall pay fifty percent
(50%) of any fees (such as transfer, relicensing or upgrade fees) associated
with obtaining any Required Consents and any other costs that result from the
termination or underutilization of any agreement with a third party (the
“Required Consent Costs”); provided, however, that ACE shall not be required to
pay more than two million ($2,000,000) dollars as Required Consent Costs and IBM
shall be responsible for all Required Consent Costs after ACE has paid such
amount. IBM shall undertake all administrative activities necessary to obtain
the Required Consents. If ACE requests, IBM will cooperate with ACE in obtaining
the Required Consents by executing certain written communications and other
documents prepared or provided by ACE.

 

  (b) If, despite using commercially reasonable efforts, ACE is unable to obtain
a Required Consent, then, unless and until such Required Consent is obtained,
IBM and ACE shall use commercially reasonable efforts to determine and adopt,
subject to ACE’s prior approval, such alternative approaches as are necessary
and sufficient for IBM to provide the Services without such Required Consent. If
such alternative approaches are required for a period longer than ninety
(90) days following the Commencement Date, the Parties will equitably adjust the
terms and reduce the prices specified in this Agreement to reflect any
additional costs being incurred and any Services not being received by ACE and
the Eligible Recipients. In addition, if, pursuant to the above, the Parties
fail to obtain a Required Consent or an acceptable alternative approach within
ninety (90) days of the Commencement Date and such failure has a material
adverse impact on the use or enjoyment of the Services by ACE or the Eligible
Recipients, ACE will terminate the Agreement or any affected portion thereof
without payment of any Termination Charges; provided, however that ACE will
reimburse IBM with respect to related Acquired Assets for payment by ACE of the
associated portions of the Acquired Assets Credit. IBM and ACE will discuss
whether the termination will be of the Agreement or the affected portion. Upon
any such termination, IBM shall sell and assign the Acquired Assets back to ACE.
Each Party agrees that it shall not allege that a failure to obtain a Required
Consent after using the efforts required under this Section 5 is a breach of
this Agreement.

 

6. FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES

 

6.1 Service Facilities

 

  (a)

Service Facilities. The Services shall be provided at or from (i) the data
centers and other service locations owned or leased by ACE and set forth on
Schedule O, (ii) those IBM Facilities, in use at the effective date of Amendment
11, (iii) any other service location as may be agreed upon by



--------------------------------------------------------------------------------

 

IBM and ACE. IBM represents and warrants that, as of the effective date of
Amendment 11, no Services other than the Services listed in Schedule V have been
provided to ACE under this Agreement from any location other than a location in
the United States, and that such Services have been provided only from the
countries listed on Schedule V.

 

Except as provided in Schedule V, IBM shall provide all Services from IBM
Facilities in the United States; provided, however, that if IBM desires to
provide any part of the Services from non US locations, IBM will present a
proposal and a transition plan for ACE’s approval. ACE may accept, reject, or
seek modification of IBM’s proposal in ACE’s sole discretion. If ACE does not
accept IBM’s proposal, then, IBM will not provide those services from a non-US
location. Notwithstanding the previous three sentences, IBM may provide any part
of Mainframe Services with personnel from non US locations provided that IBM
presents a transition plan to ACE for ACE’s review. IBM will use good faith
efforts to remedy any reasonable ACE concerns with the transition plan prior to
implementation. If ACE does not agree that IBM has remedied ACE’s concerns
within ninety (90) days of receipt of the proposal, IBM may implement the
transition plan at its sole discretion. IBM agrees to be responsible for any
additional incremental costs incurred by ACE as a result of IBM’s transition of
part of Mainframe Services to a non US location.

 

  (b) ACE Facilities. ACE shall provide to IBM the use of and access to the ACE
Sites (or equivalent space) for the periods specified therein (or for those
portions of the Term of this Agreement during which such use or access is
necessary to perform the Services if not otherwise specified). All ACE owned or
leased assets provided for the use of IBM under this Agreement shall remain in
ACE Facilities unless ACE otherwise agrees. In addition, all leasehold
improvements made for IBM during the Term shall be and remain part of the ACE
Facility. EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE ACE FACILITIES ARE PROVIDED
BY ACE TO IBM ON AN “AS-IS”, “WHERE-IS” BASIS. ACE EXPRESSLY DISCLAIMS ANY
WARRANTIES, EXPRESSED OR IMPLIED, AS TO THE ACE FACILITIES, OR THEIR CONDITION
OR SUITABILITY FOR USE BY IBM. ACE will be responsible for all leasehold
improvements including cost and completion. ACE is not required under this
Agreement to make any leasehold improvements.

 

  (c) Furniture, Fixtures and Equipment. The office facilities provided by ACE
for the use of IBM Personnel will be generally comparable to the office, storage
and other space occupied by similarly situated Transitioned Employees prior to
the Commencement Date. IBM shall be permitted to use the office furniture,
fixtures, telephone handsets and personal computers being used by the
Transitioned Employees as of the Commencement Date. IBM shall be responsible for
providing all other office furniture and fixtures needed by IBM or IBM Personnel
to provide the Services, and for all upgrades, replacements and additions to
such furniture, telephone handsets, personal computers or fixtures. In the event
that IBM purchases any of the assets (personal computers or telephone handsets),
ACE shall not have any additional or continuing obligations regarding the
provision of such assets nor will IBM be obligated to ACE to return or account
for such assets. IBM Personnel using the office facilities provided by ACE will
be accorded reasonable access to, and the use of at no cost to IBM, certain
shared office equipment and services, such as photocopiers, telephone service
for ACE-related calls, mail service, office support service (e.g., janitorial),
heat, light, and air conditioning. IBM shall be responsible for providing all
other office, data processing and computing equipment and services needed by IBM
or IBM Personnel to provide the Services, and for upgrades, improvements,
replacements and additions to such equipment or services. The office, data
processing and computing equipment and services used by IBM or IBM Personnel in
providing the Services shall not be counted in calculating the Resource Units
utilized by ACE.



--------------------------------------------------------------------------------

  (d) ACE’s Responsibilities Regarding Utilities and Facilities Maintenance.
Subject to reasonable usage by IBM, ACE and the Eligible Recipients shall be
responsible for paying for the following for ACE Facilities used to provide
Services: (i) electricity supplied by the power utility company, (ii) water
supplied by the water utility company, (iii) natural gas supplied by the natural
gas utility company, (iv) local and long distance telephone service, and
(v) maintenance, excluding any amounts to be paid by IBM under the terms of
Schedule J. In addition, ACE shall be responsible for maintaining the account
relationship with the power utility company, the water utility company, the
natural gas utility company and the local telephone service provider. If it
wishes, ACE may identify and designate one or more alternative sources from
which to obtain power, water, natural gas or local telephone services.

 

  (e) IBM’s Responsibilities Regarding Facilities. Except as provided in
Sections 6.1 (a), (b), (c) and (d), IBM shall be responsible for providing all
furniture, fixtures, Equipment, space and other facilities required to perform
the Services and all upgrades, improvements, replacements and additions to such
furniture, fixtures, Equipment, space and facilities. IBM shall provide all
necessary emergency power supply and uninterrupted power supply services and all
necessary Equipment at IBM Facilities. IBM shall not be responsible for any
failure to perform its obligations under this Section 6.1(e) arising as a direct
result of any failure of ACE to perform its obligations under Section 6.1(d).

 

  (f) Physical Security. ACE is responsible for the physical security of the ACE
Facilities; provided, that IBM shall be responsible for compliance by IBM
Personnel with the security and safety standards and procedures that are
enforced by ACE and applicable to the ACE Facilities, provided that IBM received
a copy of such standards and procedures and has an opportunity to review the
same in advance of the commencement of IBM’s responsibility under this
Section 6.1(f). Such standards and procedures may be modified by ACE from time
to time subject to the New Services provision of the Agreement.

 

  (g) Employee Services. Subject to applicable security requirements, ACE will
permit IBM Personnel to use all employee facilities (e.g., parking, cafeteria,
and common facilities) at the ACE Facilities that are generally made available
to the employees of ACE or the Eligible Recipients. IBM Personnel will not be
permitted to use such employee facilities designated by ACE for the exclusive
use of certain ACE or Eligible Recipient employees.

 

  (h) Use of ACE Facilities. Unless IBM obtains ACE’s prior written agreement,
which may be withheld by ACE in its sole discretion, IBM shall use the ACE
Facilities only to provide the Services to ACE and the Eligible Recipients. ACE
reserves the right to relocate an ACE Facility from which the Services are then
being provided by IBM to another geographic location; provided that, in such
event, ACE will provide IBM with comparable space, facilities and resources in
the new location at no cost to IBM. ACE shall also be responsible for the
reasonable cost associated with such relocation including personnel relocation,
moving expenses and start-up and fit up activities. In the event that such
relocation impacts IBM’s ability to provide the Services in accordance with the
Service Levels, IBM shall be relieved from Service Levels until the relocation
is complete and the Service Levels are appropriately adjusted by the Parties.
ACE also reserves the right to direct IBM to cease using all or part of the
space in an ACE Facility from which the Services are then being provided by IBM
and to thereafter use such space for its own purposes; provided that, in such
event, ACE shall reimburse IBM for the incremental Out-of-Pocket Expenses
incurred by IBM as a result of such direction, and IBM shall not be responsible
for any failures of IBM to perform Services at the Service Levels required by
this Agreement to the extent such failures result from such use or direction of
ACE.

 

  (i) Conditions for Return. When the ACE Facilities are no longer to be used by
IBM as contemplated by Section 6.1 or are otherwise no longer required for
performance of the Services, IBM shall return them to ACE in substantially the
same condition (as they may have been improved) as when IBM began use of such
facilities, subject to reasonable wear and tear.



--------------------------------------------------------------------------------

  (j) No Violation of Laws. IBM shall (i) ensure that the ACE Facilities are
treated in a reasonable manner, and (ii) ensure that neither IBM nor any of its
Subcontractors commit any act in violation of any Laws in such IBM occupied ACE
Facility or any act in violation of ACE’s insurance policies or in breach of
ACE’s obligations under the applicable real estate leases in such IBM occupied
ACE Facilities to the extent that such insurance policies and leases have been
previously disclosed to IBM. IBM shall not be responsible for any violations of
Laws in the ACE Facilities occupied by IBM to the extent such violations are
created or otherwise caused by ACE or ACE’S direction.

 

  (k) Transition Use. Following the expiration or termination of this Agreement,
ACE will allow IBM the use of those ACE Facilities then being used to perform
the Services for a period of up to 60 days following the effective date of the
expiration or termination (inclusive of any Transfer Assistance Services period)
to enable IBM to conduct an orderly transition of IBM resources.

 

6.2 Software

 

  (a) With respect to Software and related Third Party Contracts for which IBM
is financially responsible under Schedules F-2, F-3 F-4, IBM shall be
responsible for any fees, costs or expenses related to the evaluation,
procurement, testing, installation, rollout, use, support, management,
administration, operation and maintenance of such Software or related Third
Party Contracts. IBM also shall be responsible for any fees, costs or expenses
related to the evaluation, procurement, testing, installation, rollout, use,
support, management, administration, operation and maintenance of upgrades,
enhancements, new versions or new releases of such Software. With respect to
Software licenses and related Third Party Contracts that are transferred to IBM
by ACE or for which IBM otherwise assumes responsibility under this Agreement,
except as set forth in Article 5, IBM shall (i) pay all amounts becoming due
under such licenses or agreements, and all related expenses, for periods on or
after the Commencement Date; (ii) rebate to ACE any prepayment of such amounts
in accordance with Section 11.10(a); and (iii) pay all modification,
termination, cancellation, late payment, renewal or other fees, penalties,
charges, interest or other expenses associated with the transfer or assumption
of responsibility or relating to periods on or after the Commencement Date
except to the extent such fees, penalties, charges, interest or other expenses
are associated with ACE’s inappropriate direction, use or violation of the
applicable license agreement.

 

  (b) With respect to Software and related Third Party Contracts for which IBM
is operationally or administratively responsible under Schedules F-2, F-3 or
F-4, IBM shall be responsible for (i) the support, administration, operation and
maintenance of such Software and related Third Party Contracts subject to ACE’s
payment of appropriate license and maintenance fees, if any, as expressly set
forth in this Agreement; (ii) the compliance with and performance of all
operational and administrative obligations specified in such licenses and
agreements, including nondisclosure obligations; (iii) the administration and
exercise as appropriate of all rights available under such licenses and
agreements; and (iv) the payment of any fees, penalties, charges, interest or
other expenses caused by or resulting from IBM’s failure to comply with or
perform its obligations under this Section except to the extent such fees,
penalties, charges, interest or other expenses are associated with ACE’s
inappropriate direction, use or violation of the applicable license agreement.

 

6.3 Equipment

 

  (a)

With respect to Equipment, Equipment Leases and related Third Party Contracts
for which IBM is financially responsible under Schedule F, IBM shall be
responsible for the fees, costs and expenses related to the evaluation,
procurement, testing, installation, rollout, use, support, management,



--------------------------------------------------------------------------------

 

administration, operation and maintenance of such Equipment, Equipment Leases or
related Third Party Contracts. IBM also shall be responsible for any fees, costs
or expenses related to the evaluation, procurement, testing, installation,
rollout, use, support, management, administration, operation and maintenance of
new, substitute or replacement Equipment or related Third Party Contracts
(including upgrades, enhancements or new releases of such Equipment), provided,
however, that IBM will be compensated for new Equipment or upgrades,
enhancements, and new installations that are not required under this Agreement
and are requested by ACE through a Project or other charging metric. With
respect to Equipment, Equipment Leases and related Third Party Contracts that
are transferred to IBM by ACE or for which IBM otherwise assumes responsibility
under this Agreement, IBM shall (i) pay all amounts becoming due with respect to
such Equipment, leases or agreements, and all related expenses, for periods on
or after the Commencement Date; (ii) rebate to ACE any prepayment of such
amounts in accordance with Section 11.10(a); and (iii) pay all modification,
termination, transfer, cancellation, late payment, renewal or other fees,
penalties, charges, interest or other expenses associated with the transfer or
assumption of responsibility or relating to periods on or after the Commencement
Date except to the extent such fees, penalties, charges, interest or other
expenses are associated with ACE’s inappropriate direction, use or violation of
the applicable license agreement.

 

  (b) With respect to Equipment, Equipment Leases and related Third Party
Contracts for which IBM is operationally or administratively responsible as set
forth in Schedule F and of which IBM had received a complete copy, IBM shall be
responsible for (i) the evaluation, procurement, testing, installation, rollout,
use, support, management, administration, operation and maintenance of such
Equipment, Equipment Leases and related Third Party Contracts; (ii) subject to
mutual agreement pursuant to the Change Control process, the evaluation,
procurement, testing, installation, rollout, use, support, management,
administration, operation and maintenance of new, substitute or replacement
Equipment, Equipment Leases and related Third Party Contracts; (iii) subject to
mutual agreement pursuant to the Change Control process, the performance,
availability, reliability, compatibility and interoperability of such Equipment,
Equipment Leases and related Third Party Contracts in accordance with this
Agreement, including the Service Levels and change management procedures;
(iv) the compliance with and performance of all operational, administrative and
contractual obligations with respect to such Equipment, leases and agreements,
including nondisclosure obligations; (v) the administration and exercise as
appropriate of all rights available with respect to such Equipment, leases or
agreements; and (vi) the payment of any fees, penalties, charges, interest or
other expenses caused by or resulting from IBM’s failure to comply with or
perform its obligations under this Section except to the extent such fees,
penalties, charges, interest or other expenses are associated with ACE’s
inappropriate direction, use or violation of the applicable license agreement.

 

6.4 Third Party Contracts

 

  (a)

In addition to the Third Party Contracts identified in Sections 6.2 and 6.3 and
Schedule F, IBM shall be financially, operationally and administratively
responsible for all Third Party Contracts entered into by ACE prior to the
Commencement Date for the Services to be performed by IBM hereunder as set forth
in Section 4.1(c). IBM shall be responsible for the fees, costs and expenses
related to these Third Party Contracts and any new, substitute or replacement
Third Party Contracts placed by IBM. With respect to Third Party Contracts that
are transferred to IBM by ACE or for which IBM otherwise assumes responsibility
under this Agreement, IBM shall (i) pay all amounts becoming due with respect to
such agreements, and all related expenses, for periods on or after the
Commencement Date; (ii) rebate to ACE any prepayment of such amounts in
accordance with Section 11.10(a); and (iii) pay all modification, termination,
transfer, cancellation, late payment, renewal or other fees, penalties, charges,
interest or other expenses relating to periods on or after the Commencement Date
except to



--------------------------------------------------------------------------------

 

the extent such fees, penalties, charges, interest or other expenses are
associated with ACE’s inappropriate direction, use or violation of the
applicable license agreement.

 

  (b) With respect to the Third Party Contracts identified in Section 6.4(a) and
the services and products provided thereunder, IBM shall be responsible for
(i) the evaluation, procurement, use, support, management, administration,
operation and maintenance of such Third Party Contracts and any new, substitute
or replacement Third Party Contracts placed by IBM; (ii) the performance,
availability, reliability, compatibility and interoperability of such Third
Party Contracts and the services and products provided thereunder; (iii) the
compliance with and performance of any operational, administrative or
contractual obligations imposed on ACE or IBM under such Third Party Contracts,
including nondisclosure obligations; (iv) the administration and exercise as
appropriate of all rights available under such Third Party Contracts; and
(v) the payment of any fees, penalties, charges, interest or other expenses
caused by or resulting from IBM’s failure to comply with or perform its
obligations under this Section except to the extent such fees, penalties,
charges, interest or other expenses are associated with ACE’s inappropriate
direction, use or violation of the applicable license agreement.

 

6.5 Assignment of Licenses, Leases and Related Agreements

 

  (a) On and as of the Commencement Date, ACE shall assign to IBM, and IBM shall
assume and agree to perform, the Software licenses, Equipment Leases and Third
Party Contracts for which IBM is financially responsible under Sections 6.2, 6.3
and 6.4 and Schedules F-2, F-3 and F-4. ACE and IBM shall execute and deliver a
mutually satisfactory assignment and assumption agreement with respect to such
leases, licenses and agreements, evidencing the assignment and assumption
provided for herein.

 

  (b) With respect to any such Software licenses, Equipment Leases or Third
Party Contracts that can not, as of the Commencement Date, be assigned to IBM
without breaching its terms or otherwise adversely affecting the rights or
obligations of ACE or IBM thereunder, the performance obligations shall be
deemed to be subcontracted or delegated to IBM until any requisite consent,
notice or other prerequisite to assignment can be obtained, given or satisfied
by ACE. It is understood that, from and after the Commencement Date, IBM, as a
subcontractor or delegatee, shall be financially, administratively and
operationally responsible for such Software license, Equipment Lease or Third
Party Contract. ACE shall use commercially reasonable efforts to satisfy the
consent, notice or other prerequisite to assignment and, upon ACE doing so, the
Software license, Equipment Lease or Third Party Contract shall immediately be
assigned and transferred to and assumed by IBM.

 

  (c) If it is not possible to assign a license, lease or agreement without
breaching its terms or otherwise adversely affecting the rights or obligations
of ACE or IBM thereunder, the Parties shall take such actions and execute and
deliver such documents as may be necessary to cause the Parties to realize the
practical effects of the allocation of responsibilities intended to be effected
by this Agreement.

 

  (d)

Subject to the conditions and limitations of the next sentence, IBM may
terminate, shorten or extend the Software license, Equipment Leases and Third
Party Contracts for which IBM is financially responsible under Schedules F-2,
F-3 and F-4 of this Agreement and may substitute or change vendors relating to
goods or services covered thereby as IBM chooses so long as (i) such action does
not increase the cost to ACE or any Eligible Recipient of obtaining from third
parties, or providing itself, any New Services or services similar to the
Services, at any time during the Term or thereafter, (ii) such action would not
materially and adversely affect the ability of ACE or any Eligible Recipient to
obtain from third parties, or to provide itself, any New Services, (iii) such
action does not constitute a breach of any obligation of ACE or any Eligible
Recipient under any Software license, Equipment Leases and Third Party
Contracts, (iv) such action does not impose any Losses upon or result in any



--------------------------------------------------------------------------------

 

Losses to ACE or any Eligible Recipient, and (v) IBM continues to perform the
Services in the manner required by this Agreement. IBM’s rights under the
immediate preceding sentence are conditioned upon IBM paying all applicable
termination charges, Losses and other amounts directly related to such
termination or cancellation. IBM shall indemnify ACE and the Eligible Recipients
for any payment they have made for such termination or cancellation charges,
Losses or other amounts directly related to termination or cancellation, unless
directed by ACE or the Eligible Recipients to terminate or cancel the applicable
agreement.

 

6.6 License to ACE Software

 

As of the Commencement Date, ACE hereby grants, and shall grant, to IBM (or at
IBM’s request, to one of its Subcontractors) a non-exclusive, fully paid-up,
irrevocable (during the Term and during any period of Transfer Assistance
Services) license during the Term and any Transfer Assistance Services period to
use the ACE Owned Software and ACE Owned Materials and prepare derivative works
of the same, in each case solely at the ACE Facilities and IBM Facilities, for
the express and sole purpose of providing the Services and Transfer Assistance
Services. ACE Owned Software shall remain the property of ACE. IBM and its
Subcontractors shall not use any ACE Owned Software or ACE Owned Materials for
the benefit of any person or Entity other than ACE without the prior written
consent of ACE, which may be withheld at ACE’s sole discretion. Except as
otherwise requested or approved by ACE, IBM and its Subcontractors shall cease
all use of ACE Owned Software and ACE Owned Materials upon the end of the Term
and any Transfer Assistance Services period.

 

6.7 License to IBM Owned Software

 

IBM Owned Software shall remain the property of IBM. Effective as of the
Commencement Date, IBM hereby grants, and shall grant, to ACE and the Eligible
Recipients during the Term and the Transfer Assistance Services period, at no
additional charge, a non-exclusive, royalty-free right and license to access
and/or use for the sole benefit of ACE and the Eligible Recipients only and to
permit third parties to use during the Term and the Transfer Assistance Services
period and solely in connection with providing goods and services to ACE, the
IBM Owned Software and the Third Party Software as to which IBM holds the
license or for which IBM is financially responsible under Section 6.2 and
Schedules F and F.1 that is necessary for use by ACE as contemplated by this
Agreement during the Term and the Transfer Assistance Services period, including
related documentation, methodology and tools. ACE and the Eligible Recipients
shall not use any IBM Owned Software or IBM Owned Materials for the benefit of
any person or Entity other than ACE and the Eligible Recipients without the
prior written consent of IBM, which may be withheld at IBM’s sole discretion.
Notwithstanding anything to the contrary contained in this Agreement, source
code relating to IBM or Third Party Software will not be provided under this
Agreement.

 

6.8 Access to Third Party Software and Maintenance

 

Subject to ACE having obtained any Required Consents, as of the Commencement
Date, ACE hereby grants to IBM (or, at IBM’s request, to one of its
Subcontractors) for the sole purpose of performing the Services during the Term
and the Transfer Assistance Services period, the same rights to access and use
ACE Third Party Software and related ACE Third Party Contracts as to which ACE
is retaining financial responsibility that ACE has with respect to such Third
Party Software and Third Party Contracts. IBM and its Subcontractors shall
comply with the duties, including use restrictions and those of nondisclosure,
imposed on ACE by such licenses and agreements to the extent IBM is advised in
writing of such restrictions. Except as otherwise requested or approved by ACE
(or the relevant licensor), IBM and its Subcontractors shall cease all use of
such ACE Third Party Software and ACE Third Party Contracts when the Term and
Transfer Assistance Services period ends.



--------------------------------------------------------------------------------

6.9 Acquired Assets

 

ACE agrees to convey to IBM, and IBM agrees to accept, as of the Commencement
Date, all of ACE’s right, title and interest in and to the Acquired Assets,
subject to certain restrictions regarding the use of the same and providing
access to the same set forth in the Systems Facilities Agreement. In
consideration for such conveyance, IBM agrees to pay ACE the Acquired Assets
Credit. ACE represents and warrants to IBM that IBM shall take good title to the
Acquired Assets as of the Commencement Date, free and clear of all liens. Except
as otherwise expressly provided in this Section 6.9, ACE CONVEYS THE ACQUIRED
ASSETS TO IBM ON AN “AS IS,” “WHERE IS” AND “WITH ALL FAULTS” BASIS. ACE HEREBY
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE ACQUIRED
ASSETS, INCLUDING WITHOUT LIMITATION WARRANTIES OF NON-INFRINGEMENT,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE. ACE agrees to pass through
to IBM any warranties made by third parties regarding the Acquired Assets, to
the extent ACE is permitted to do so by such third parties. To the extent that
IBM reconveys to ACE the Acquired Assets, IBM will do so in the same condition
that IBM received such Acquired Assets except for reasonable wear and tear.
EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, TO THE EXTENT THAT IBM RECONVEYS
TO ACE THE ACQUIRED ASSETS, THEY ARE RECONVEYED TO ACE ON AN “AS IS,” “WHERE IS”
AND “WITH ALL FAULTS” BASIS, AND IBM HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO SUCH RECONVEYED ACQUIRED ASSETS, INCLUDING WITHOUT
LIMITATION WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE.

 

6.10 Notice of Defaults

 

ACE and IBM shall promptly inform the other Party of any breach of, or misuse or
fraud in connection with, any Third Party Services Contract, Equipment Lease or
Third Party Software license of which it becomes aware and shall cooperate with
the other Party to prevent or stay any such breach, misuse or fraud.

 

6.11 [Reserved]

 

6.12 [Reserved]

 

7. SERVICE LEVELS

 

7.1 General

 

At all times, IBM shall perform the Services at levels of accuracy, quality,
completeness, timeliness, responsiveness, productivity and user satisfaction
that are equal to or higher than the levels of accuracy, quality, completeness,
timeliness, responsiveness, cost-effectiveness, productivity and user
satisfaction received by ACE or the Eligible Recipients prior to the
Commencement Date. Without limiting the generality of the foregoing or the other
obligations of IBM, on or before one hundred and eighty (180) days after the
expiration of the Transition Period, the Parties will establish mutually
acceptable Service Levels. IBM shall perform the Services so as to meet or
exceed the Service Levels set forth in Schedule G.



--------------------------------------------------------------------------------

7.2 Service Level Credits

 

IBM recognizes that its failure to meet critical Service Levels may have a
material adverse impact on the business and operations of ACE and that the
damages resulting from IBM’s failure to meet such Service Levels may not be
capable of precise determination. Accordingly, if IBM fails to meet any such
Service Level for reasons other than the actions of ACE or circumstances that
constitute Force Majeure, then, within thirty (30) days from the date that the
failure is reported to ACE by IBM, ACE may notify IBM that it is reserving, and
may exercise, its rights at law and in equity. In the event that ACE, in its
sole discretion, elects to accept Service Level Credits for such failure, ACE
shall not be entitled to other remedies as a result of IBM’s failure to meet
such Service Levels, and IBM shall pay ACE the performance credits specified in
Schedule G (“Service Level Credits”).

 

7.3 Problem Analysis

 

If IBM fails to provide Services in accordance with the Agreement, IBM shall
(i). provide a Root Cause Analysis of such failure no later than ten
(10) Business Days after such failure (ii) develop and implement a plan in
conjunction with ACE to correct the problem; and (iii) advise ACE, as and to the
extent reasonably requested by ACE, of the status of remedial efforts being
undertaken with respect to such problem. IBM may charge ACE for identifying,
detailing and correcting failures to the extent such failures are caused by ACE,
its agents, Affiliates or Eligible Recipients.

 

7.4 Measurement and Monitoring

 

IBM shall implement measurement and monitoring tools and metrics as well as
standard reporting procedures to measure and report IBM’s performance of the
Services against the applicable Service Levels. IBM shall provide ACE with
read-only access to on-line change and problem management databases which shall
be limited to ACE databases, in accordance with Schedule E, containing
up-to-date information regarding the status of service problems, service
requests and user inquiries. IBM also shall provide ACE with information and
access to the measurement and monitoring tools and procedures utilized by IBM
for purposes of audit verification. ACE shall not be required to pay for such
measurement and monitoring tools or the resource utilization associated with
their use.

 

7.5 ACE Satisfaction Surveys

 

At ACE’s request, but no more frequently than annually, IBM and/or independent
third parties engaged by IBM shall conduct the satisfaction surveys of ACE’s
management and End Users described in Schedule S in accordance with the survey
protocols and procedures specified therein. To the extent IBM engages an
independent third party to perform all or any part of any satisfaction survey,
such third party shall be approved in advance by ACE. If the results of any
satisfaction survey indicate that the level of satisfaction with IBM’s
performance is less than the target level specified in Schedule S, IBM shall
promptly: (i) analyze and report on the root cause of the management or user
dissatisfaction; (ii) develop an action plan to address and improve the level of
satisfaction; (iii) present such plan to ACE for its review, comment and
approval and (iv) take action in accordance with the approved plan and as
necessary to improve the level of satisfaction. ACE and IBM shall establish a
schedule for completion of the root cause analysis and the preparation and
approval of the action plan which shall be reasonable and consistent with the
severity and materiality of the problem; provided, that the time for completion
of such tasks shall not exceed thirty (30) days from the date such user survey
results are finalized and reported unless such tasks cannot be completed through
use of continuous diligent efforts, in which case such tasks shall be completed
as soon as possible. IBM’s action plan developed hereunder shall specify the
specific measures to be taken by IBM and the dates by which each such action
shall be completed. Following implementation of such action plan, IBM will
conduct follow-up surveys with the affected ACE End



--------------------------------------------------------------------------------

Users and management to confirm that the cause of any dissatisfaction has been
addressed and that the level of satisfaction has improved.

 

8. PROJECT PERSONNEL

 

8.1 [Reserved]

 

8.2 Employee Benefit Plans

 

  (a) General. Except as otherwise provided in this Article 8, IBM shall offer
to enroll the Transitioned Employee and his or her eligible dependents,
effective as of the Transitioned Employee’s Employment Effective Date, in the
employee plans of IBM or a subcontractor that are made available to similarly
situated employees of IBM or the subcontractor. IBM has listed all of such
employee plans on Schedule M and provided ACE with true and complete copies of
the most recent summary plan descriptions and summary of material modifications
for such employee plans or has provided a written summary where no current
summary plan description exists. During the Term of this Agreement and any
extension thereof, compensation and benefits provided by IBM or a subcontractor
to the Transitioned Employees shall, in the aggregate, be no less favorable than
the compensation and benefits generally available to IBM’s or its
subcontractor’s employees.

 

  (b) Years of Service Credit. In addition to service credited under
Section 8.1(f) with respect to IBM’s and subcontractor’s severance program, the
service of a Transitioned Employee prior to his Employment Effective Date, which
is recognized by ACE or CIGNA, shall be recognized for purposes of vacation
eligibility. If ACE wishes IBM or a subcontractor to recognize prior ACE or
CIGNA service for vesting, and/or immediate participation, in the personal
pension account, and/or immediate participation or opening account balances in
the Future Health Account, IBM will price those options for ACE.

 

  (c) Employee Welfare Benefit Plans. Each Transitioned Employee shall be
eligible as of his or her Employment Effective Date to participate immediately
in IBM’s or a subcontractor’s employee welfare benefit plans (“welfare plans”),
provided that the Transitioned Employee enrolls in such plan within the time
period established by IBM or subcontractor, which shall include medical care,
hospitalization, life, accidental death and dismemberment, prescription drug,
dental, short term disability and long term disability. Transitioned Employees
and their beneficiaries who, as of the applicable Employment Effective Date, are
undergoing a course of treatment or are hospitalized shall remain covered by the
applicable ACE medical or dental plan until the earlier of the end of the course
of treatment or hospitalization or the expiration of 60 days from the Employment
Effective Date, provided that the 60 day period may be extended at the
discretion of ACE. Subject to the general comparability requirements in
Section 8.2(a), eligibility for, the benefits of, and the amount, if any, of
employee contributions toward welfare plan coverage will be determined by IBM or
the subcontractor; provided, however, that each of IBM’s welfare plans (except
for optional Group Universal Life Insurance), shall (i) waive all pre-existing
condition exceptions, exclusionary provisions and/or waiting periods for each
such Transitioned Employee and any eligible spouse or covered dependents, and
(ii) grant credit for years of service in accordance with Section 8.2(b). In
addition, medical deductibles paid in the calendar year of the Employment
Effective Date by any Transitioned Employee shall be applied toward medical
deductibles required by IBM’s and subcontractor’s group insurance program for
the calendar year of the Employment Effective Date.



--------------------------------------------------------------------------------

  (d) Paid-Time-Off (Vacation/Sick Leave). Beginning on the Employment Effective
Date, IBM shall make available to all Transitioned Employees paid-time-off
benefits for vacation and absence from the workplace due to illness under its
applicable plans, subject to and in accordance with the terms and conditions of
such plans in effect from time to time, and shall recognize for purposes of
accrual the years of service of such Transitioned Employees prior to their
Employment Effective Dates determined in accordance with Section 8.2(b). The
paid-time-off benefits provided by IBM shall be no less favorable than those
provided under the applicable ACE plan as of the Employment Effective Date and
no less favorable than the vacation and absence from the workplace due to
illness benefits generally available to IBM’s employees. Vendor shall recognize
vacation plans made by the Transitioned Employees and approved by ACE prior to
the Employment Effective Date.

 

  (e) Savings Plans. IBM agrees to provide Transitioned Employees from their
respective Employment Effective Dates with the opportunity to participate in a
defined contribution plan which is qualified under Section 401(a) of the Code
(the “IBM Savings Plan”), which complies with the requirements of Sections
8.2(a) and 8.2(b). IBM shall review the plan documents for the Savings and
Investment Plan of CIGNA and any other qualified defined contributions plan
maintained by CIGNA in which any of the Transitioned Employees participated
prior to the Commencement Date (collectively, “the defined contribution plans”),
and any other documents related to the defined contribution plans that it deems
relevant, to determine whether a trust-to-trust transfer of the account
balances, or any portion of the account balances of the Transitioned Employees
under the defined contribution plans from the trust funds maintained pursuant
thereto to the trust fund maintained pursuant to the IBM Tax Deferred Savings
Plan (“TDSP”) would be consistent with the provisions and policies of TDSP. IBM
shall notify ACE of its determination and, if applicable, shall specify the
conditions that must be satisfied in advance of such transfer and the portion,
if any, of the account balances of the Transitioned Employees that would not be
included in such transfer. In the event that IBM notifies ACE and CIGNA that a
trust-to-trust transfer of the account balances of the Transitioned Employees
under one or more of the defined contribution plans, upon such conditions and
subject to such exclusions as IBM may specify, would be consistent with the
provisions and policies of TDSP, then ACE, together with CIGNA, shall determine
whether any of the defined contribution plans will undertake such a transfer
and, if so, whether the Transitioned Employees will be given the opportunity to
make an election as to whether their account balance under such defined
contribution plan, or any portion thereof, will be included in the transfer. In
the event that IBM and ACE agree to a trust-to-trust transfer from one of the
defined contributions plans to TDSP, then the parties shall use commercially
reasonable efforts to cause such a transfer to take place within 120 days of the
hire date for the Transitioned Employees. It is expressly understood that
neither IBM nor ACE (with CIGNA) shall have an obligation to agree to a transfer
of assets from the trust fund maintained pursuant to any of the defined
contribution plans to the trust fund maintained pursuant to TDSP or to a
rollover of account balances to the TDSP, if either party determines in good
faith and it its sole discretion that such a transfer would be unduly
burdensome, or could jeopardize the tax qualified status of its plan, or would
otherwise be inconsistent with applicable legal and regulatory requirements.

 

  (f) Reimbursement Account Plans. As of the Effective Date, IBM shall provide
dependent care and health care reimbursement account plans for the benefit of
the Transitioned Employees.

 

  (g)

Tuition Assistance. Transitioned Employees shall be eligible to participate in
all tuition assistance programs provided by IBM to its similarly situated
employees. Courses which are in progress as of the enrolled Transitioned
Employee’s Employment Effective Date and for which tuition assistance has been
approved by ACE, and courses which have been approved by ACE and paid for by the
Transitioned Employee prior to the Employment Effective Date shall be reimbursed
by IBM at the completion of the course, provided all of the requisites for
reimbursement under the ACE program have been approved. “Course” refers to
specific classes in progress or scheduled to start during a



--------------------------------------------------------------------------------

 

particular term and does not refer to a degree program. IBM’s obligation to
reimburse for the Courses is limited to those employees and Courses which were
previously identified prior to the Commencement Date.

 

  (h) Bonus Programs. IBM shall provide to the Transitioned Employees bonus
programs no less favorable than the bonus programs available to similarly
situated employees of IBM.

 

  (i) Retiree Medical. Transitioned Employees will participate in IBM’s or
subcontractor’s retiree medical benefit plan(s) on the same terms and conditions
as similarly situated employees of IBM or subcontractor.

 

  (j) Restricted Stock. ACE may, in its discretion, grant awards of restricted
stock to individuals who become Transitioned Employees. Any such grant shall be
effective as of a date on or before the date the Transitioned Employee becomes
an employee of IBM or a subcontractor. In ACE’s discretion, any such grant may
provide that the Transitioned Employee’s right to vest in such award or awards
will be dependent on continued employment with IBM or a subcontractor for a
specified period, and the identity of the Transitioned Employees holding such
awards shall be provided to IBM by ACE. IBM shall notify ACE, not less
frequently than quarterly, of the employment status and other information that
ACE reasonably requires with respect to such individuals to determine the
vesting status of such awards (or otherwise to administer the awards).

 

8.3 Other Employee Matters

 

IBM shall be responsible for funding and distributing benefits under the benefit
plans in which Transitioned Employees participate on or after the Employment
Effective Date and for paying any compensation and remitting any income,
disability, withholding and other employment taxes for such Transitioned
Employees beginning on the Employment Effective Date. Unless otherwise agreed,
ACE shall be responsible for funding and distributing benefits under the ACE
benefit plans in which Transitioned Employees participated prior to the
Employment Effective Date and for paying any compensation and remitting any
income, disability, withholding and other employment taxes for such Transitioned
Employees for the period prior to the Employment Effective Date. ACE shall
provide IBM with information in ACE’s possession reasonably required by IBM to
fulfill its obligations under this Article 8.

 

8.4 Key IBM Personnel

 

  (a) Approval of Key IBM Personnel

 

  (i) Before assigning an individual to act as one of the Key IBM Personnel
whether as an initial assignment or a subsequent assignment, IBM shall notify
ACE of the proposed assignment, shall introduce the individual to appropriate
ACE representatives, shall provide reasonable opportunity for ACE
representatives to interview the individual, and shall provide ACE with a resume
and such other information about the individual as may be reasonably requested
by ACE. If ACE, in good faith, objects to the proposed assignment for a
specified lawful reason, the Parties shall attempt to resolve ACE’s concerns on
a mutually agreeable basis. If the Parties have not been able to resolve ACE’s
concerns within ten (10) Business Days, IBM shall not assign the individual to
that position and shall propose to ACE the assignment of another individual of
suitable ability and qualifications.

 

  (ii) The Key IBM Personnel that have been approved are listed in Schedule C.



--------------------------------------------------------------------------------

  (iii) The Parties may from time to time change the positions designated as Key
IBM Personnel under this Agreement.

 

  (b) Continuity of Key IBM Personnel

 

IBM shall cause each of the Key IBM Personnel to devote substantially full time
and effort for the period specified in Schedule C to the provision of the
Services under this Agreement. IBM shall not transfer, reassign or remove any of
the Key IBM Personnel (except where the Key Personnel (i) voluntarily resigns
from IBM, (ii) is dismissed by IBM for violations of conditions of employment
(e.g., fraud, drug abuse, theft), (iii) fails to perform his or her duties and
responsibilities pursuant to this Agreement in IBM’s reasonable judgment or
(iv) dies or is unable to work due to his or her disability) or announce its
intention to do so during the specified period without ACE’s prior approval,
which approval shall not be unreasonably withheld. IBM shall transfer, reassign
or remove one of its Key IBM Personnel only after (i) giving ACE at least ninety
(90) days prior written notice of such action, and (ii) complying with the
requirement of Article 8.4(a)(i) above.

 

  (c) Continuity of Critical Support Personnel

 

For periods up to six (6) months commencing on the as agreed to by the parties,
IBM shall not transfer, reassign or remove any of the Critical Support Personnel
(except as a result of voluntary resignation, involuntary termination for cause,
illness, disability, or death) without ACE’s prior approval, which ACE may not
unreasonably withhold.

 

8.5 IBM Project Executive

 

IBM shall designate an “IBM Project Executive” for ACE. Each IBM Project
Executive shall (i) be one of the Key IBM Personnel; (ii) be a full time
employee of IBM; (iii) devote substantially his or her full time and effort to
managing the Services for a minimum period of two (2) years; (iv) serve as the
single point of accountability for the Services, and (v) have day-to-day
authority for ensuring customer satisfaction and achieving attainment of all
Service Levels and Performance Standards.

 

8.6 IBM Personnel Are Not ACE Employees

 

Except as otherwise expressly set forth in this Agreement, the Parties intend to
create an independent contractor relationship and nothing in this Agreement
shall operate or be construed as making ACE or IBM partners, joint venturers,
principals, agents or employees of the other. No officer, director, employee,
agent, Affiliate, contractor or subcontractor retained by IBM to perform work on
ACE’s behalf hereunder shall be deemed to be an officer, director, employee,
agent, Affiliate, contractor or subcontractor of ACE. IBM, not ACE, has the
right, power, authority and duty to supervise and direct the activities of the
IBM Personnel and to compensate such IBM Personnel for any work performed by
them on ACE’s behalf pursuant to this Agreement.

 

8.7 Replacement, Qualifications, and Retention of IBM Personnel

 

  (a) IBM shall assign sufficient IBM personnel (including Subcontractors) to
provide the Services in accordance with this Agreement and such IBM personnel
shall possess suitable competence, ability and qualifications and shall be
properly educated and trained for the Services they are to perform.

 

  (b)

In the event that ACE determines reasonably, lawfully and in good faith that the
continued assignment to ACE of any IBM personnel (including Key IBM Personnel
and IBM Subcontractors) is not in the best interests of ACE, then ACE shall give
IBM written notice to that effect specifying the reason for



--------------------------------------------------------------------------------

 

its position and requesting that such IBM Personnel be replaced. Promptly after
its receipt of such a request by ACE, IBM shall investigate the matters stated
in the request and discuss its findings with ACE. If IBM determines that ACE’s
request is reasonable, lawful and in good faith, IBM shall take appropriate
action. If requested to do so by ACE, IBM shall immediately remove the
individual in question from all ACE Sites pending completion of IBM’s
investigation and discussions with ACE. If, following discussions with IBM, ACE
still in good faith requests replacement of such IBM Personnel, IBM shall
promptly replace such IBM Personnel with an individual of suitable ability and
qualifications. Nothing in this provision shall operate or be construed to limit
IBM’s responsibility for the acts or omission of the IBM Personnel.

 

  (c) If ACE determines that IBM’s turnover rate is excessive and so notifies
IBM, IBM shall provide reasonable data concerning its turnover rate and shall
meet with ACE to discuss the reasons for the turnover rate. IBM shall submit to
ACE for its approval a proposal for reducing the turnover rate to an acceptable
level. Notwithstanding any transfer or turnover of IBM Personnel, IBM shall
remain obligated to perform the Services without degradation and in accordance
with the Performance Standards.

 

8.8 Training/Career Opportunities

 

IBM shall offer training, skills development and career growth opportunities to
Transitioned Employees that are at least as favorable as those offered generally
to employees of similar rank and position.

 

8.9 Conduct of IBM Personnel

 

  (a) While at the ACE Sites, IBM Personnel shall (i) comply with the rules and
regulations that ACE or the Eligible Recipients sets regarding personal and
professional conduct, safety and security practices and procedures of which ACE
provides notice (including compliance with ACE’s dress code, the wearing of an
identification badge provided by ACE, and adherence to ACE’s regulations and
general safety practices and procedures) generally applicable to such ACE
Facilities and (ii) otherwise conduct themselves in a businesslike manner.

 

  (b) At all times during this Agreement, all IBM Personnel shall clearly
identify themselves as IBM Personnel and not employees of ACE. This shall
include any and all communications, oral, written or electronic. Each of the IBM
Personnel shall wear a badge provided by ACE indicating that he or she is not an
employee of ACE. It is the responsibility of IBM and the IBM Personnel to avoid
any confusion regarding whether the IBM Personnel are employees of ACE.

 

8.10 Substance Abuse

 

IBM agrees to immediately remove any IBM Personnel who engage in substance abuse
while on ACE Facilities, in an ACE vehicle or while performing Services.
Substance abuse includes the sale, attempted sale, possession or use of illegal
drugs, drug paraphernalia, or alcohol, or the misuse of prescription or
non-prescription drugs. Each Party shall notify the other Party of any suspected
substance abuse by any IBM Personnel providing Services to ACE. IBM represents
and warrants that it has and will maintain a screening program for substance
abuse and that such program will be applicable to all IBM Personnel performing
Services under this Agreement.



--------------------------------------------------------------------------------

9. IBM RESPONSIBILITIES

 

9.1 Procedures Manual

 

  (a) As part of the Services, and at no additional cost to ACE, IBM shall
deliver to ACE for its review, comment and approval, which shall not be
unreasonably withheld (i) an outline of the topics to be addressed in the
Procedures Manual within thirty (30) days of the Commencement Date, and (ii) a
final draft of the Procedures Manual within one hundred and eighty (180) days of
the Commencement Date (the “Procedures Manual”). At a minimum, the Procedures
Manual shall include the following:

 

  (1) a detailed description of the Services and the manner in which each will
be performed by IBM, including (i) documentation (including operations manuals,
user guides, specifications, policies/procedures and disaster recovery plans)
providing further details regarding such Services; (ii) the specific activities
to be undertaken by IBM in connection with each Service, including, where
appropriate, monitoring, reporting, planning and oversight activities to be
performed by IBM under this Agreement; and

 

  (2) the procedures for ACE/IBM interaction and communication, including
(i) call lists; (ii) procedures for and limits on direct communication by IBM
with ACE personnel other than the ACE computer operations and programming staff;
(iii) problem management and escalation procedures; (iv) priority and project
procedures; (v) acceptance testing; and (vi) quality assurance procedures and
checkpoint reviews.

 

IBM shall incorporate any reasonable comments or suggestions of ACE into the
Procedures Manual and shall deliver a final version to ACE within fifteen
(15) days after its receipt of such comments and suggestions. The Parties shall
agree on the final form of the Procedures Manual.

 

  (b) IBM shall perform the Services in accordance with the Procedures Manual.
In the event of a conflict between the provisions of this Agreement and the
Procedures Manual, the provisions of this Agreement shall control unless the
Parties expressly agree otherwise and such agreement is set forth in the
relevant portion of a Procedures Manual approved by ACE in writing.

 

  (c) IBM shall perform the Services in accordance with ACE’s then current
reasonable policies and procedures which policies and procedures shall be
provided to IBM until the Procedures Manual is finalized and agreed upon by the
Parties. Thereafter, IBM shall perform the Services in accordance with the
Procedures Manual. In the event of a conflict between the provisions of this
Agreement and the Procedures Manual, the provisions of this Agreement shall
control unless the Parties expressly agree otherwise.

 

  (d) IBM shall promptly modify and update the Procedures Manual to reflect
changes in the operations or procedures described therein, and shall provide the
proposed changes in the manual to ACE for review and comment. To the extent any
change would increase the cost of the Services to ACE or could have a material
adverse impact on the scope, accuracy, speed, responsiveness or quality of the
Services, such change shall not take effect until it has been approved by ACE

 

9.2 Cooperation with ACE Third Party Contractors

 

ACE may hire contractors, subcontractors, consultants, and/or other third
parties (“ACE Third Party Contractors”) to perform any services similar or
identical to Services. IBM shall reasonably cooperate with and work in good
faith with ACE Third Party Contractors as directed by ACE. Such cooperation may
include:



--------------------------------------------------------------------------------

(i) providing access to any portion of facilities being used to provide the
Services, as necessary for ACE Third Party Contractors to perform the work
assigned to them; (ii) providing access to the Equipment, Software and systems
to the extent permitted under any underlying agreements with third party vendors
of such Equipment, Software or systems; or (iii) providing written requirements,
standards, policies or other documentation for the Services and for the
Equipment, Software or systems procured, operated, supported or used by IBM in
connection therewith. ACE Third Party Contractors shall comply with IBM’s
reasonable security and confidentiality requirements, and shall, to the extent
performing work on Software or Equipment for which IBM has operational
responsibility, comply with IBM’s reasonable standards, methodologies, and
procedures. IBM shall immediately notify ACE if an act or omission of an ACE
Third Party Contractor will cause, or has caused a problem or delay in providing
the Services, and shall work with ACE to prevent or circumvent such problem or
delay. IBM shall be relieved of Service Levels to the extent of such delay. IBM
will coordinate with ACE and the ACE Third Party Contractors to resolve
differences and conflicts arising between the Services and other activities
undertaken by ACE or any of the ACE Third Party Contractors. ACE shall be
responsible for any failure of ACE Third Party Contractors to comply with ACE’s
obligations under this Agreement, as applicable.

 

9.3 Reports

 

  (a) Reports. IBM shall provide to ACE the Reports described in Schedule R at
the frequencies provided therein. Within thirty (30) days of the Commencement
Date, IBM shall provide to ACE proposed Report formats, for ACE’s approval. In
addition, from time to time, the Parties may mutually agree on additional
reports to be generated by IBM and delivered to ACE on an ad hoc or periodic
basis and the costs associated therewith. All Reports specified in Schedule R
shall be provided to ACE as part of the Services and at no additional charge to
ACE.

 

The Reports to be provided by IBM will include:

 

  (1) monthly performance report(s) documenting IBM’s performance with respect
to the Performance Standards in a mutually agreeable format;

 

  (2) monthly report(s) describing ACE’s utilization of each particular type of
Resource Unit, and comparing such utilization to the then applicable Baseline
for each Resource Unit;

 

  (3) other periodic reports agreed to by the Parties that the Parties
reasonably determine are necessary and related to the use and understanding of
the Services;

 

  (4) reports that contain Resource Unit utilization data at a level of detail,
and any other information that the Parties reasonably determine is necessary, to
enable ACE to verify and allocate accurately IBM’s Charges under this Agreement
to the various business units and divisions of ACE and the other Eligible
Recipients, all in accordance with and subject to Schedule J.

 

  (b) Back-Up Documentation. As part of the Services, IBM shall provide ACE with
such documentation and other information available to IBM as may be reasonably
requested by ACE from time to time in order to verify the accuracy of the
Reports provided by IBM. In addition, IBM shall provide ACE with documentation
and other information reasonably requested by ACE from time to time to verify
that IBM’s performance of the Services is in compliance with the Performance
Standards and this Agreement.

 

  (c) Correction of Errors. As part of the Services and at no additional charge
to ACE, IBM shall promptly correct any errors or inaccuracies in or with respect
to the Reports, ACE Data or other contract deliverables caused by IBM or its
agents, Subcontractors or third party product or service providers.



--------------------------------------------------------------------------------

9.4 Meetings

 

  (a) During the Term, at ACE’s request, representatives of the Parties shall
meet periodically to discuss matters arising under this Agreement. Such meetings
shall include the following:

 

  (1) a periodic meeting at least monthly to review performance and monthly
reports, planned or anticipated activities and changes that might materially and
adversely affect performance, and such other matters as appropriate;

 

  (2) quarterly management meeting to review the monthly reports for the
quarter, review IBM’s overall performance under the Agreement, review progress
on the resolution of issues, provide a strategic outlook for ACE’s information
systems requirements, and discuss such other matters as appropriate;

 

  (3) an annual meeting of senior management of both Parties to review relevant
contract and performance issues; and

 

  (4) such other meetings of ACE and IBM Personnel, including senior management
of IBM, as either Party may reasonably request.

 

  (b) For each such meeting, upon ACE request, IBM shall prepare and distribute
an agenda, which will incorporate the topics designated by ACE. IBM shall
distribute such agenda in advance of each meeting so that the meeting
participants may prepare for the meeting. In addition, upon ACE request, IBM
shall record and promptly distribute minutes for every meeting.

 

  (c) IBM shall notify the ACE Project Executive in advance of scheduled
meetings with End Users or Eligible Recipients (other than meetings pertaining
to the provision of specific Services on a day-to-day basis) and shall invite
the ACE Project Executive to attend such meetings or to designate a
representative to do so.

 

9.5 Quality Assurance

 

IBM shall develop and implement quality assurance processes and procedures to
perform the Services in an accurate and timely manner, in accordance with the
Performance Standards and best practices of the information technology industry
and in compliance with (a) the Laws applicable to ACE and the Eligible
Recipients to the extent that ACE has provided to IBM notice of the same, and
(b) the Laws applicable to the provision of Services or to IBM. IBM shall submit
such processes and procedures to ACE for its review, comment and approval within
thirty (30) days of the Commencement Date. Upon ACE’s approval, such processes
and procedures shall be included in the Procedures Manual. However, no failure
or inability of the quality assurance procedures to disclose any errors or
problems with the Services shall excuse IBM’s failure to comply with the
Performance Standards and other terms of this Agreement.

 

9.6 Architecture, Standards and Information Technology Planning

 

  (a)

As requested by ACE and as a New Service, IBM shall assist ACE in defining
information technology architectures and standards on an ongoing basis and in
preparing long-term strategic information technology plans and short-term
implementation plans on an annual basis (each an “Information Systems Plan”).
The assistance to be provided by IBM shall include (i) participation with ACE
representatives on permanent and ad-hoc committees and working groups addressing
such issues; (ii) assessments of the then-current information technology
architectures, standards and systems; (iii) analyses of the appropriate
direction for such architectures, standards and systems in light of business



--------------------------------------------------------------------------------

 

priorities, business strategies and competitive market forces; and
(iv) recommendations regarding information technology architectures and
platforms, software and hardware products, information technology strategies and
directions, and other enabling technologies. With respect to each
recommendation, IBM shall provide: (i) cost projections and cost/benefit
analyses; (ii) the changes, if any, in the personnel and other resources
required to operate and support the changed environment; (iii) the resulting
impact on ACE’s information technology costs; (iv) the expected performance,
quality, responsiveness, efficiency, reliability and other service levels; and
(v) general plans and projected time schedules for development and
implementation.

 

  (b) ACE shall have final authority to promulgate information technology
architectures, standards and plans and to modify or grant waivers from such
architectures, standards or plans. IBM shall subject to mutual agreement through
the Change Control process (i) comply with and enforce the information
technology architectures, standards and plans established by ACE, (ii) modify
the Services as and to the extent necessary to conform to such architectures,
standards and plans, and (iii) obtain ACE’s prior approval for any deviations
from such architectures, standards or plans.

 

  (c) IBM shall provide the following information to ACE for its forecasting and
budgeting processes: (i) base utilization; (ii) changes to the environment
impacting ACE costs or utilization; and (iii) opportunities to modify or improve
the Services to reduce the charges, pass-through expenses or retained expenses
incurred by ACE. Such information shall be provided at ACE’s request and in
accordance with the schedule mutually agreed by the Parties.

 

9.7 Change Control

 

  (a) Prior to making any System Change or using any item of Software or
Equipment to provide the Services, IBM shall have verified by appropriate
testing that the change or item has been properly installed, is operating in
accordance with its specifications, is performing its intended functions in a
reliable manner.

 

  (b) If IBM desires to make a System Change, IBM shall provide reasonable
notice to ACE and coordinate such change with ACE. To the extent initiated by
IBM solely for its own benefit, IBM shall bear all charges, fees and costs
associated with such System Change, including all charges, fees and costs
associated with (i) the design, installation, implementation, testing and
rollout of such System Change, (ii) any modification or enhancement to, or
substitution for, any impacted Software or Equipment, (iii) any increase in the
cost of operating, maintaining or supporting any impacted system, Software or
Equipment, and (iv) any increase in resource usage.

 

  (c) IBM shall make no System Change which (i) may increase ACE’s total cost of
receiving the Services; (ii) may require material changes to ACE Facilities,
systems, software or equipment; or (iii) may materially and adversely impact the
functionality, interoperability, performance or resource efficiency of the
Services, without first obtaining ACE’s approval, which approval ACE may
withhold in its sole discretion. If IBM desires to make such a System Change, it
shall provide to ACE a written proposal describing in detail the extent to which
the desired System Change may affect the functionality, performance or resource
efficiency of the Services and the benefits, savings and risks to ACE associated
with such System Change.

 

  (d) IBM shall make no System Change that may require ACE to install a new
version, release or upgrade of, or replacement for, any Software or Equipment or
to modify any Software or Equipment without first obtaining ACE’s approval,
which approval ACE may withhold in its sole discretion.



--------------------------------------------------------------------------------

  (e) Notwithstanding the foregoing, IBM may make temporary System Changes
required by an emergency if it has been unable to contact the ACE Project
Executive to obtain approval after making reasonable efforts. IBM shall document
and report such emergency changes to ACE not later than the next business day
after the change is made.

 

  (f) IBM will schedule and implement all System Changes so as not to
(i) materially and unnecessarily disrupt or adversely impact the business or
operations of ACE or the Eligible Recipients, (ii) materially degrade the
Services then being received by them, or (iii) interfere with their ability to
obtain the full benefit of the Services.

 

  (g) On a monthly basis, IBM will prepare a rolling quarterly “look ahead”
schedule for ongoing and planned System Changes for the next three (3) months.
On a weekly basis, IBM will provide a rolling one (1) month “look ahead”
schedule for all System Changes. The status of System Changes will be monitored
and tracked against the applicable schedule.

 

  (h) For any System Change, IBM shall, upon ACE’s request, perform a comparison
at a reasonable and mutually agreed level of detail, between the amount of
resources required by the affected Software or Equipment to perform a
representative sample of the processing being performed for ACE immediately
prior to the System Change and immediately after the System Change. ACE shall
not be required to pay for increased resource usage due to a System Change for a
Steady State Operation except to the extent that such System Change is requested
by ACE with notice of the increased usage or changes in ACE usage based on
additional or changed functionality.

 

9.8 Software Currency

 

  (a) Currency of Software. Subject to and in accordance with Sections 6.2, 9.6,
9.7 and 9.8(b), IBM agrees to maintain reasonable currency for Software for
which IBM is financially, operationally and administratively responsible and to
provide help desk and other support for new releases and versions of such
Software. For purposes of this Section, “reasonable currency” shall mean that,
unless otherwise directed by ACE, IBM shall maintain Software within one Major
Release of the then current Major Release and shall do so within twelve
(12) months of such then current Major Release becoming publicly available.
“Reasonable currency” also shall mean that, unless otherwise directed by ACE,
IBM shall promptly install Minor Releases as they become publicly available.
Prior to installing a new Major Release or Minor Release, IBM shall evaluate and
test such Release to verify that it will perform in accordance with the
specifications and the architectures and standards established by ACE and that
it will not without ACE’s prior approval (i) increase ACE’s total cost of
receiving the Services; (ii) require material changes to ACE Facilities,
systems, software or equipment; or (iii) materially and adversely impact the
functionality, interoperability, performance or resource efficiency of the
Services. Notwithstanding Sections 9.7 (c), IBM shall confer with ACE prior to
installing any Major Release or Minor Release, shall provide ACE with the
results of its testing and evaluation of such Release and shall not install such
Release if directed not to do so by ACE, notwithstanding, in the event that ACE
directs IBM not to install such Release, IBM will continue to support the
currently installed version of the Software provided that the manufacturer of
the such installed version continues to provide a standard maintenance offering
for such installed version. If ACE requires IBM to use a Major Release or Minor
Release for which maintenance offerings are not available and for which source
code is not available, IBM shall be relieved of Service Levels to the extent
that failure to achieve such Service Levels is caused by such Major Release or
Minor Release.

 

  (b)

Applications Software. ACE and the Eligible Recipients shall maintain Software
currency for Applications Software or other Software for which ACE is
financially responsible under this Agreement. Subject to 9.8(a), IBM shall not
install new Software releases or make other Software



--------------------------------------------------------------------------------

 

changes if doing so would require ACE or the Eligible Recipients to install new
releases of, replace, or make other changes to Applications Software or other
Software for which ACE is financially responsible unless ACE consents in writing
to such change.

 

9.9 Year 2000 Compliance

 

  (a) General. “Year 2000 Compliant” or “Year 2000 Compliance” means that a
product, when used in accordance with its associated documentation, is capable
of correctly processing, providing and/or receiving date data within and between
the twentieth and twenty-first centuries, provided that all products (for
example, hardware, software and firmware) used with such product properly
exchanges accurate date data with it.

 

  (b) Year 2000 Coordination. IBM shall reasonably cooperate with ACE in the
execution of the “ACE Group Year 2000 Compliance Guidelines” dated April 17,
1998, to the extent such cooperation is reasonably related to IBM’s performance
of the Services and to the extent consistent with the terms and conditions of
this Agreement.

 

  (c) Emergency Access to Year 2000 Services, Personnel and Resources. Upon
ACE’s request and subject to availability of resources, IBM shall provide ACE
with access to those IBM services, personnel and resources required to respond
on an emergency basis to Year 2000 Compliance problems. The Parties acknowledge
that the provision of such services, personnel and resources, in addition to the
assigned personnel and resources, constitutes a New Service for which IBM may be
entitled to additional compensation.

 

  (d) IBM Procurement Responsibilities. IBM shall obtain assurances of Year 2000
Compliance from each third party vendor from whom IBM procures new third party
Equipment or Software to be operated, maintained, supported or used by IBM to
provide the Services under this Agreement. Except at the direction of ACE or an
Eligible Recipient, or any authorized agent of either, IBM shall not procure any
Equipment or Software not having such assurances of Year 2000 Compliance without
ACE’s prior approval.

 

  (e) IBM Software, Equipment and Infrastructure. IBM shall ensure that any new
Equipment or Software in production and manufactured by IBM and used to provide
the Services (including the Developed Materials) is Year 2000 Compliant. IBM
shall have no obligation under this Agreement to correct Year 2000 problems in
Equipment or Software not manufactured by IBM, including any of the same
included in ACE Software.

 

  (f) Disclaimer of Warranty for year 2000 Services.

 

  (i) IBM is not providing any year 2000 services (for example, year 2000
assessment, conversion or testing) under the Agreement.

 

  (ii) Under the Agreement, IBM is not responsible for:

 

  (1) ACE’s or its Affiliates’ or Eligible Recipients’ products,

 

  (2) a Third Party’s products, or

 

  (3) IBM Products not provided and selected by IBM under the Agreement, ((1),
(2), and (3), collectively, “Other Products”) to correctly process or properly
exchange accurate date data.



--------------------------------------------------------------------------------

  (iii) IBM will be relieved of its obligations under the Agreement (including
meeting Service Levels) due to the inability of such Other Products to correctly
process or properly exchange accurate date data.

 

  (iv) ACE acknowledges that it is responsible for assessing its current systems
and taking appropriate action to migrate to year 2000-ready systems.

 

9.10 Access to Specialized IBM Skills and Resources

 

Upon ACE’s request and subject to availability of resources, IBM shall promptly
provide ACE with equal access to IBM’s specialized technical services, personnel
and resources (the “Specialized Services”). The Parties intend that ACE shall
receive such Specialized Services in a reasonable period of time after an
appropriate work authorization has been signed by both Parties. The Parties
acknowledge that the provision of such Specialized Services may, in some cases,
constitute New Services for which IBM is entitled to additional compensation,
but in no event will IBM perform, or be entitled to any additional compensation
for, such Specialized Services, unless a New Services work authorization has
been signed by both Parties.

 

9.11 Audit Rights

 

  (a) IBM Records. IBM shall maintain and provide access upon request to the
portion of records, documents and other information required to meet ACE’s audit
rights under this Agreement (“IBM Records”). IBM shall retain IBM Records in
accordance with IBM’s records retention policy as it may be reasonably adjusted
from time to time and provided to ACE in writing upon request; provided,
however, that IBM shall at all times comply fully with all Laws applicable to
ACE regarding records retention, to the extent that ACE provides IBM with prior
written notice of the same.

 

  (b) Operational Audits. Upon reasonable notice from ACE, and subject to IBM or
IBM’s agents’ reasonable security requirements and upon execution of IBM’s
standard Confidentiality Agreements, IBM shall, and shall cause its
Subcontractors and suppliers to, provide to ACE (and internal and external
auditors, inspectors, regulators and other representatives that ACE may
designate from time to time) access at reasonable hours to IBM Personnel, to the
facilities at or from which Services are then being provided and to IBM records
and other pertinent information, all to the extent relevant to the Services and
IBM’s obligation under this Agreement. Such access shall be provided for the
purpose of performing audits and inspections of ACE and its businesses and to
examine IBM’s performance of the Services, including (i) verifying the integrity
of ACE Data, (ii) examining the systems that process, store, support and
transmit that data, (iii) examining the controls (e.g., organizational controls,
input/output controls, system modification controls, processing controls, system
design controls, and access controls) and the security, disaster recovery and
back-up practices and procedures; (iv) examining IBM’s measurement, monitoring
and management tools; and (v) enabling ACE and the Eligible Recipients to meet
applicable legal, regulatory and contractual requirements. IBM shall provide any
assistance reasonably requested by ACE or its designee in conducting any such
audit, including installing and operating audit software.

 

  (c)

Financial Audits. Upon reasonable notice from ACE, and subject to IBM or IBM
agents’ security requirements and execution of IBM’s standard Confidentiality
Agreements, IBM shall, and shall cause its Subcontractors and suppliers to,
provide to ACE (and internal and external auditors, inspectors, regulators and
other representatives that ACE may designate from time to time) access at
reasonable hours to IBM Personnel and to IBM Records and other pertinent
information, all to the extent relevant to the performance of IBM’s financial
obligations under this Agreement. Such access shall be provided



--------------------------------------------------------------------------------

 

for the sole purpose of performing audits and inspections relating to the
Services to verify the accuracy of IBM’s Charges to see that IBM is exercising
reasonable procedures to control the resources provided by IBM to ACE, and that
the Services are being provided in accordance with the Service Levels. IBM shall
provide any assistance reasonably requested by ACE or its designee in conducting
any such audit and shall make requested personnel, records and information
available during the Term and thereafter, during the period specified in IBM’s
records retention policy, as it may be reasonably adjusted from time to time. If
any such audit reveals an overcharge or undercharge by IBM, and IBM or ACE, as
applicable, does not successfully dispute the amount questioned by such audit,
IBM or ACE, as applicable, shall promptly pay to the other Party the amount of
such overcharge or undercharge as the case may be, together with interest at the
rate specified in Section 12.2.

 

  (d) General Procedures.

 

  (i) ACE shall not be given access to the proprietary information of other IBM
customers or to IBM locations that are not related to ACE or the Services or to
information that is not reasonably necessary to perform the audit.

 

  (ii) In performing audits, ACE shall endeavor to avoid unnecessary disruption
of IBM’s operations and unnecessary interference with IBM’s ability to perform
the Services in accordance with the Performance Standards. In the event that ACE
disrupts IBM’s operations or interferes with IBM’s ability to perform the
Services, IBM shall be relieved of Service Levels.

 

  (iii) Following any audit, ACE shall conduct (in the case of an internal
audit), or request its external auditors or examiners to conduct, an exit
conference with IBM to obtain factual concurrence with issues identified in the
review.

 

  (iv) Access by ACE shall not be requested more than once each calendar year
unless required by Law or regulatory agencies and IBM shall be given 72 hour
written notice prior to such access.

 

  (v) ACE shall use reasonable efforts to conduct the audit efficiently and
expeditiously and at reasonable business hours.

 

  (e) IBM Response. IBM and ACE shall meet to review each audit report promptly
after the issuance thereof. IBM will respond to each audit report in writing
within thirty (30) days from receipt of such report, unless a shorter response
time is specified in such report. IBM and ACE shall develop and agree upon an
action plan to promptly address and resolve any deficiencies, concerns and/or
recommendations in such audit report and IBM, at its own expense, shall
undertake remedial action in accordance with such action plan and the dates
specified therein.

 

With respect to ACE specific SAS 70 Type II Reports, IBM shall meet to review
the report promptly after the issuance thereof and shall develop an agreed upon
action plan to promptly address any deficiencies or concerns. To the extent that
any deficiencies, concerns or recommendations are a result of IBM’s
noncompliance with ACE’s policies and procedures, IBM, at its own expense, shall
undertake remedial action in accordance with such action plan and the dates
specified therein.

 

  (f)

Response to Government Audits. If an audit by a governmental body or regulatory
authority having jurisdiction over ACE, an Eligible Recipient or IBM results in
a finding that IBM or ACE is not in compliance with any generally accepted
accounting principle or, with respect to the following that are



--------------------------------------------------------------------------------

 

either ordinary course of business for property casualty insurance companies or
of which ACE provides to IBM prior written notice, other audit requirement or
any rule, regulation or law relating to the performance of its obligations under
this Agreement, IBM or ACE, as the case may be, shall, at its own expense and
within the time period specified by such auditor, address and resolve the
deficiency(ies) identified by such governmental body or regulatory authority.
The Parties believe such other audit requirements, rules, regulations and laws
that are not ordinary course of business for property casualty insurance
companies are prohibitions, and the Parties do not intend that IBM will be
required to make substantial expenditures to comply with the same.

 

  (g) SAS 70 Audits

 

i. Regular Audits. In addition to its other obligations under this Section 9.11,
IBM shall cause a Statement of Auditing Standards 70 Type II (“SAS 70 Type II”)
audit to be conducted at the IBM Data Center from which Services are provided,
such audits to performed on an calendar quarter basis in accordance with IBM’s
ordinary course practices for IBM Data Centers from which services similar to
the Services are performed for other publicly traded companies. IBM shall
deliver the results of its SAS 70 Type II audit results on a quarterly basis
within a reasonable period of time after the completion of the audit, each
accompanied by a SAS Type II audit opinion from an independent third party
auditor.

 

ii. Additional Audits. To the extent ACE provides reasonable notice and requests
that, in addition to the SAS 70 Type II audits described in Section 9.11(g)(i),
IBM conduct an ACE-specific SAS 70 Type II audit, IBM shall do so at ACE’s sole
cost and expense. IBM will use commercially reasonable efforts to minimize such
expense. IBM shall permit ACE to participate in the planning of each ACE
specific SAS 70 Type II audit requested by ACE pursuant to Section 9.11(g)(ii),
confer with ACE as to the scope and timing of each such audit and accommodate
ACE’s reasonable requirements and concerns to the extent practicable; provided,
however, such requirements do not require ACE access to IBM proprietary data or
other IBM Customer information.

 

iii. Audit Requirements. Unless otherwise agreed by the Parties, each such SAS
70 Type II audit shall be designed and conducted by an independent public
accounting firm approved by IBM to facilitate periodic compliance reporting by
ACE and the Eligible Recipients under the Sarbanes-Oxley Act of 2002 (and
implementing regulations promulgated by the United States Securities and
Exchange Commission and Public Company Accounting Oversight Board) and
comparable Laws in other jurisdictions. To the extent the resulting audit report
is relevant to ACE and/or the Eligible Recipients, IBM shall provide a copy of
such report to ACE and its independent auditors for review and comment within a
reasonable period of time.

 

iv. If requested by ACE, IBM shall respond to ACE specific SAS 70 Type II audit
reports in accordance with Section 9.11(e).

 

9.12 Audit Costs.

 

With the exception of Application Services Charges, IBM and its Subcontractors
and suppliers shall provide the Services described in this Section 9.11 at no
additional charge to ACE, to the extent that the audit occurs in the ordinary
course of business (e.g., periodic, regular regulatory audits).

 

9.13 Agency and Disbursements

 

  (a)

Disbursements. Beginning on the Commencement Date, IBM shall make payments to
those certain agreed upon lessors, licensors and vendors specified in Schedule F
as paying agent of ACE or the



--------------------------------------------------------------------------------

 

Eligible Recipients, or shall reimburse ACE for payments made by ACE or the
Eligible Recipients to such lessors, licensors and vendors.

 

  (b) Limited Agency. ACE hereby appoints IBM as its limited agent during the
Term solely for the purposes of the administration of and payment of
Pass-Through Expenses and amounts for which IBM is responsible under Third Party
Contracts, Equipment Leases and Third Party Software licenses. ACE shall
provide, on a timely basis, such affirmation of IBM’s authority to such lessors,
licensors, vendors, and other third parties as IBM may reasonably request.

 

  (c) Reimbursement for Substitute Payment. If either Party in error pays to a
third party an amount for which the other Party is responsible under this
Agreement, the Party that is responsible for such payment shall reimburse the
paying Party for such amount.

 

  (d) Notice of Decommissioning. IBM agrees to notify ACE as soon as reasonably
possible when IBM determines that it will no longer use to provide the Services
any ACE Owned Equipment or ACE leased Equipment. Notification will be in writing
and include the identification of the Equipment, and the date it will no longer
be needed by IBM. Upon receipt of any such notice, ACE may (or may cause the
applicable Eligible Recipient to), in its sole discretion, terminate the
Equipment Lease for such leased Equipment as of the date specified in such
notice and sell or otherwise dispose of or redeploy such ACE Owned Equipment
that is the subject of such a notice as of the date specified in such notice.
Upon IBM ceasing to use any Equipment (or, in the case of leased Equipment, upon
the last day ACE is obligated to make such leased Equipment available to IBM, if
earlier), IBM shall return the same to ACE in condition at least as good as the
condition thereof on the Commencement Date, ordinary wear and tear excepted.

 

9.14 Subcontractors

 

  (a) Use of Subcontractors. IBM shall not subcontract any of its material
responsibilities without ACE’s prior written approval. Notwithstanding the
forgoing, IBM’s use in the ordinary course of business of third party services
or products that are not dedicated to ACE, that are not material to any
particular function constituting a part of the Services, that do not result in a
material change in the way IBM conducts its business or that do not make any
work product specifically for ACE, shall not constitute a delegation or
subcontracting of IBM’s responsibilities covered by this Section 9.13. A list of
pre-approved subcontractors is set forth in Schedule D. Prior to entering into a
subcontract with a third party for the Services, IBM shall (i) give ACE
reasonable prior written notice specifying the components of the Services
affected, the scope of the proposed subcontract, the identity and qualifications
of the proposed Subcontractor.

 

  (b) IBM Responsibility for Subcontractors. IBM shall remain responsible for
obligations performed by Subcontractors and the conduct of Subcontractor
personnel to the same extent as if such obligations were performed by IBM’s
employees. IBM shall be ACE’s sole point of contact regarding the Services,
including with respect to payment.

 

9.15 Compliance With Laws.

 

IBM shall promptly, and in any event within a commercially reasonable period of
time after receiving written notice of any applicable deadline under any Law:

 

  (a) redirect to ACE or the relevant Eligible Recipient any inquiries or
communication from end users relating to compliance with such Law (including
requests under any Privacy Law related to personal information in IBM’s
possession or control pursuant to this Agreement);



--------------------------------------------------------------------------------

  (b) provide such information in IBM’s possession or control as may be required
for the purpose of responding to any such end users or otherwise necessary for
ACE to comply with duties under such Law;

 

  (c) notify ACE of any security incident or breach of security related to the
Services of which IBM becomes aware and for which notification to third parties
must be made by ACE or IBM under applicable Law (e.g., California Civil Code
§1798.82 et. seq.) and assist ACE in providing notice and taking other actions
pursuant to such Law; and

 

  (d) implement, upon ACE’s request and approval at ACE’s sole cost and expense,
any modifications in the Services or IBM’s performance under this Agreement that
ACE deems necessary for ACE to comply with a change in Laws. Such modifications
shall be considered New Services if and to the extent the change is to a Law for
which IBM is not responsible pursuant to Section 15.11 and the modification
meets the definition of New Services set forth in Section 2.1.

 

9.16 Privacy Laws.

 

IBM shall comply with the provisions of and the obligations imposed on IBM as a
“processor” under applicable Privacy Laws. In addition, IBM shall provide ACE
with such assistance as ACE may reasonably require to fulfill the
responsibilities of ACE and the Eligible Recipients under such Privacy Laws. IBM
shall do so at ACE’s sole cost and expense. IBM will use commercially reasonable
efforts to minimize such cost and expense. Subject to the contract change
management process, IBM also shall at ACE’s direction, modify the Services to
comply with the data privacy policies of ACE that are provided to IBM in
writing, including those portions relating to the global data privacy policies
of any self-regulatory organizations to which ACE or the Eligible Recipients
belong.

 

10. ACE RESPONSIBILITIES

 

10.1 Responsibilities

 

In addition to ACE’s responsibilities as expressly set forth elsewhere in this
Agreement, ACE shall be responsible for the following:

 

  (a) ACE shall designate, prior to commencement of the Services by IBM, one
individual to whom all IBM communications concerning this Agreement may be
addressed (the “ACE Project Executive”), who shall have the authority to act on
behalf of ACE in all day-to-day matters pertaining to this Agreement. ACE may
change the designated ACE Project Executive from time to time by providing
notice to IBM. Additionally, ACE will have the option, but will not be
obligated, to designate additional representatives who will be authorized to
make certain decisions (e.g., regarding emergency maintenance) if the ACE
Project Executive is not available.



--------------------------------------------------------------------------------

  (b) ACE shall cooperate with IBM by, among other things, making available, as
reasonably requested by IBM, management decisions, information, approvals and
acceptances so that IBM may accomplish its obligations and responsibilities
hereunder.

 

10.2 Savings Clause

 

IBM’s failure to perform its responsibilities under this Agreement or to meet
the Service Levels shall be excused if and to the extent such IBM
non-performance results from ACE’s, ACE’s agents’, ACE’s Affiliates’, Eligible
Recipients’ or CIGNA’s wrongful actions or failure to perform any of their
respective responsibilities. IBM shall provide ACE with reasonable notice in
writing of any such non-performance and IBM shall use commercially reasonable
efforts to perform notwithstanding such wrongful actions or any such failures to
perform. ACE also agrees to reimburse IBM for any reasonable additional costs,
charges and expenses incurred as a result of such delay and ACE shall pay IBM
the full amounts of all undisputed Charges set forth herein.

 

11. CHARGES

 

11.1 General

 

  (a) In consideration of IBM’s performance of the Services, ACE agrees to pay
IBM the applicable Charges set forth in Schedule J.

 

  (b) [Reserved]

 

  (c) Except as agreed to in writing by the Parties, ACE shall not pay any
amounts for the Services or Transition Service from ACE to IBM in addition to
those set forth in this Article 11 or Schedule J or elsewhere in this Agreement.
Any costs incurred by IBM prior to the Commencement Date are included in the
Charges set forth in Schedule J and are not to be separately paid or reimbursed
by ACE.

 

  (d) IBM shall reperform, at no additional expense to ACE, any Services that
result in incorrect outputs to the extent caused by an error or breach by IBM,
and the resources required for such performance shall not be counted in
calculating the Charges payable or resources utilized by ACE hereunder.

 

11.2 Retained and Pass-Through Expenses

 

  (a) ACE shall retain and pay all Retained Expenses directly to the applicable
vendors.

 

  (b) As part of the Services, IBM shall pay all Pass-Through Expenses directly
to the applicable suppliers and shall invoice ACE for amounts paid to such
suppliers. Before paying an invoice for any Pass-Through Expense, IBM shall
review and validate the invoiced charges, identify and correct any errors or
omissions and resolve any questions or changes with the applicable supplier. IBM
shall deliver to ACE the original supplier invoice, together with any
documentation supporting such invoice and a statement that IBM has reviewed and
validated the invoiced charges, prior to or in connection with the IBM invoice
containing such Pass-Through Expense. To the extent IBM fails to comply with its
obligations hereunder, it shall be financially responsible for any discounts
lost or any late fees, interest charges or other costs or expenses incurred by
ACE.

 

  (c)

All Retained Expenses and Pass-Through Expenses as of the Effective Date are set
forth on Schedule J. No new Retained Expenses may be added without ACE’s prior
written consent, which it may withhold in its sole discretion. ACE may agree to
add Retained Expenses and Pass-Through



--------------------------------------------------------------------------------

 

Expenses to Schedule J and may re-designate a Retained Expense as a Pass-Through
Expense with IBM’s consent, which consent shall not be withheld unreasonably.

 

  (d) IBM will continually seek to identify methods of reducing and minimizing
ACE’s Retained and Pass-Through Expenses and will notify ACE of such methods and
the estimated potential savings associated with each such method.

 

11.3 Incidental Expenses

 

IBM acknowledges that, except as expressly provided otherwise in the Agreement,
expenses that IBM incurs in performing the Services are included in IBM’s
Charges and rates set forth in this Agreement. Accordingly, such IBM expenses
are not separately reimbursable by ACE unless ACE has agreed in advance and in
writing to reimburse IBM for the expense

 

11.4 Taxes

 

The Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:

 

  (a) Each Party shall be responsible for any franchise or privilege taxes on
its business and for any taxes based on its net income or gross receipts.

 

  (b) Each Party shall be responsible for any sales, lease, use, personal
property or other such taxes on Equipment, Software or property it owns or
leases from a third party and/or for which it is financially responsible under
Schedule F of this Agreement.

 

  (c) IBM shall be responsible for all sales, service, value-added, lease, use,
personal property, excise, consumption, and other taxes and duties payable by
IBM on any goods or services acquired and used or consumed by IBM in providing
the Services where the tax is imposed on IBM’s acquisition or use of such goods
or services.

 

  (d) ACE shall be responsible for all sales, use, excise, value added,
consumption, service or other taxes assessed on the receipt of the Services as a
whole, or on any particular Service received by ACE or the Eligible Recipients
from IBM; provided, however, that unless otherwise agreed, IBM shall be
financially responsible for new or higher taxes if such new or higher taxes are
a result of IBM’s performing all or a part of the Services from, or moving all
or part of its operations to, a jurisdiction outside the United States .

 

  (e) The Parties agree to cooperate fully with each other to enable each to
more accurately determine its own tax liability and to minimize such liability
to the extent legally permissible. IBM’s invoices shall separately state the
Charges that are subject to taxation and the amount of taxes included therein.
Each Party will provide and make available to the other any resale certificates,
information regarding out-of-state or out-of-country sales or use of equipment,
materials, or services, and other exemption certificates or information
reasonably requested by either Party.

 

  (f)

Each Party will promptly notify the other of, and reasonably coordinate with the
other, the response to and settlement of, any claim for taxes asserted by
applicable taxing authorities for which the other Party is responsible
hereunder. With respect to any claim arising out of a form or return signed by a
Party to this Agreement, such Party will have the right to elect to control the
response to and settlement



--------------------------------------------------------------------------------

 

of the claim, but the other Party will have all rights to participate in the
responses and settlements that are appropriate to its potential responsibilities
or liabilities. If either Party requests the other to challenge the imposition
of any tax, the requesting Party will reimburse the other for the reasonable
legal fees and expenses it incurs. A Party will be entitled to a proportional
share of any tax refunds or rebates granted to the extent such refunds or
rebates are of taxes that were paid by it.

 

  (g) Each Party represents, warrants and covenants that it will file
appropriate tax returns, and pay applicable taxes owed arising from or related
to the Services in applicable jurisdictions.

 

11.5 New Services

 

  (a) If ACE requests that IBM perform any New Services, IBM shall promptly
prepare a New Services proposal for ACE’s consideration. Unless otherwise agreed
by the Parties, IBM shall prepare such New Services proposal at no additional
charge to ACE. ACE and IBM will collaborate to document ACE’s business
requirements if needed within four (4) Business Days of receipt of the Service
Request. IBM will deliver a New Services proposal to ACE within ten
(10) Business Days of the documentation of ACE’s business requirements. If ACE’s
business requirements cannot be documented within (4) Business Days of receipt
of the Service Request, IBM will notify the ACE Project Executive and the
Parties will agree on a date for delivery of the New Services proposal.

 

If there is a change to ACE’s business requirements that causes a significant
impact to IBM’s solution, the Parties will agree on a date for delivery of a
revised New Services proposal.

 

Such New Services proposal shall include, among other things, (i) a project plan
and fixed price or cost estimate for the New Service; (ii) a breakdown of the
cost buildup for such pricing or estimate, (iii) a description of the service
levels to be associated with such New Service; (iv) a schedule for commencing
and completing the New Service (schedule will be expressed in days from
authorization to proceed from ACE); (v) a description of any new hardware or
software to be provided by IBM in connection with the New Service; (vi) a
description of any software and hardware resources and runtime requirements
necessary to provide the New Service; and (vii) the human resources necessary to
provide the New Service. ACE may accept or reject any New Services proposal in
its sole discretion. If ACE accepts IBM’s proposal and IBM agrees to provide the
New Services, IBM will perform the New Services in accordance with the
provisions set forth herein and therein, and will be paid in accordance with the
proposal submitted by IBM and the provisions of this Agreement. At such time,
the scope of the Services will be expanded to include such New Services unless
the Parties agree in writing to the contrary. Notwithstanding any provision to
the contrary, the pricing proposed by IBM shall take into account the existing
and future volume of business between ACE and IBM.

 

  (b) ACE may elect to solicit and receive bids from third parties to perform
any New Services. If ACE elects to use third parties to perform New Services,
(i) such New Services shall not be deemed Services under the provisions of this
Agreement and (ii) IBM shall reasonably cooperate with such third parties as
provided in Section 9.2 to the extent such cooperation does not impact IBM’s
ability to provide the Services. ACE shall reimburse IBM for reasonable costs of
complying with this Section 11.5(b).

 

  (c) The Parties anticipate that the Services will evolve and be supplemented,
modified, enhanced or replaced over time to keep pace with technological
advancements and improvements in the methods of delivering services, and the
Parties acknowledge that these evolutionary changes may modify the “Services”
and will not necessarily be deemed to result in New Services.



--------------------------------------------------------------------------------

  (d) IBM will promptly inform the ACE Project Executive of requests for New
Services from End Users or Eligible Recipients, and shall submit any proposals
for New Services to the ACE Project Executive or his or her designee. IBM shall
not agree to provide New Services to any End Users or Eligible Recipients
without the prior written approval of the ACE Project Executive or his or her
designee.

 

  (e) If ACE requests that IBM provide Services to Entities other than Eligible
Recipients, the requested Services shall be treated as New Services. Unless
otherwise agreed by the Parties, such Services shall be performed in accordance
with the terms and conditions governing the provision of the same Services to
existing Eligible Recipients; provided, however, that to the extent Services are
to be provided outside the United States, the Parties may modify or add
necessary terms and conditions.

 

11.6 Extraordinary Events

 

  (a) As used in this Agreement, an “Extraordinary Event” shall mean a
circumstance in which an event or discrete set of events has occurred or is
planned with respect to the business of ACE that results or will result in a
change in the scope, nature or volume of the Services that ACE will require from
IBM, and which is expected to or has caused the three (3) month average of a
Resource Unit to increase or decrease by twenty percent (20%) from the Resource
Baseline. Examples of the kinds of events that might cause such substantial
increases or decreases include:

 

  (1) changes in locations where ACE operates;

 

  (2) changes in products of, or in markets served by, ACE;

 

  (3) mergers, acquisitions or divestitures of ACE;

 

  (4) changes in the method of service delivery, excluding delivery of the
Services by ACE or its Eligible Recipients or by any provider other than IBM;

 

  (5) changes in market priorities; or

 

  (6) changes in the number of business units being serviced by IBM that were
not anticipated as of the Effective Date.

 

  (b) If an Extraordinary Event occurs, ACE may, at its option, request a
reduction in the Charges or Variable Charges specified in Schedule J in
accordance with the following:

 

  (1) As appropriate, IBM and ACE shall mutually determine on a reasonable basis
the resulting efficiencies and economies and/or the resources no longer required
by IBM to provide the Services (“Targeted Resource Reductions”). IBM shall
identify in writing to ACE any costs (including appropriate indirect and
overhead costs) and any profit that can be eliminated or reduced in connection
with the Targeted Resource Reductions (the “Targeted Cost Reductions”).

 

  (2) Promptly upon determination of any Targeted Resource Reductions, IBM shall
proceed to eliminate the Targeted Resource Reductions as quickly as feasible and
in accordance with the agreed upon schedule.

 

  (3) When the Targeted Resource Reductions are eliminated, the Charges
specified on Schedule J shall be reduced by any amount of the corresponding
Targeted Cost Reductions and any affected Resource Baselines shall be equitably
adjusted, as appropriate.



--------------------------------------------------------------------------------

  (4) If an Extraordinary Event occurs, and ACE chooses to have IBM provide
additional Services related to such Extraordinary Event (“Increased Services”),
then IBM shall provide such Increased Services as soon as possible in light of
the amount of advance notice of such increase. The Parties will review the
volume of the Increased Services and agree to equitably adjust the Base Charges,
ARCs and RRCs and the Resource Baselines and the related terms under this
Agreement. Further, to the extent that IBM can reasonably demonstrate to ACE
that the Increased Services adversely affect IBM’s ability to meet the Service
Levels, then after IBM provides ACE written notice of such impact, IBM shall be
relieved of any Service Level applicable to IBM’s inability to meet such Service
Levels for an amount of time in which IBM can reasonably place additional
equipment in service to meet the Service Levels, but in no event shall the
period for such relief exceed three (3) months, unless otherwise agreed in
writing by the Parties.

 

If an Extraordinary Event would cause a Resource Baseline to exceed 35% of the
then current Baseline, IBM reserves the right to include additional fixed cost
in the form of one-time charges or other variable charges to the Charges and/or
the applicable ARC. If the Parties are unable to agree upon an appropriate
adjustment after reasonable efforts, ACE is not obligated to procure such
services from IBM and IBM is not obligated to provide such additional services
to ACE.

 

In no event may an Extraordinary Event which does not cause a Resource Baseline
to exceed 35% of the then current Resource Baseline result in the Charges to ACE
being higher than such Charges would have been if the ARCs and RRCs specified in
Schedule J had been applied. ACE may, at its sole option, elect at any time to
forego its rights under this Section 11.6 and instead, apply such ARCs and RRCs
to adjust the Charges.

 

11.7 Technology

 

  (a) Subject to Section 9.8, IBM shall maintain the currency level of Software
that will enable ACE to take advantage of technological advancements in its
industry and support ACE’s efforts to maintain competitiveness in the markets in
which it competes. In the event of a significant and unanticipated change in
technology that materially reduces IBM’s costs beyond those reasonably
anticipated by IBM in providing the Services, the Parties shall equitably adjust
the Charges. To the extent necessary and appropriate, the Parties shall
equitably modify and adjust the Resource Units to be measured and the Resource
Baselines associated with such Resource Units to be consistent with such
technological advancements.

 

  (b) If IBM develops new or enhanced services, software, tools, products or
methodologies to be offered to such customers (collectively, “New Technology”),
IBM shall (i) offer ACE the opportunity to serve as a pilot customer in
connection with the implementation of such New Technology; and (ii) offer to
implement such New Technology on an orderly and planned schedule taking into
consideration the investments in the current environment.

 

  (c) IBM shall meet with ACE semi-annually to brief ACE regarding technological
developments and advances as well as new or enhanced services, software, tools,
products or methodologies of possible interest or applicability to ACE. Such
briefing shall include IBM’s reasonable assessment of the business impact,
performance improvements and cost savings associated with each.



--------------------------------------------------------------------------------

11.8 Projects

 

  (a) As part of New Services, IBM shall perform projects authorized by the ACE
Project Executive or his or her designee. The IBM Personnel assigned to perform
such projects shall possess the training, experience, competence and skill to
perform such work. The ACE Project Executive or his or her designee shall define
and set the priority for such projects. ACE shall pay IBM for such authorized
hours at the rates specified in Schedule J.

 

  (b) To the extent a requested project is expected to take more than eighty
(80) hours and unless otherwise agreed by the Parties, IBM shall prepare a
project proposal in accordance with Section 11.5(a) prior to beginning such
project. ACE may accept or reject such project proposal in its sole discretion.

 

  (c) In addition to the hours provided for in Section 11.8(a), the ACE Project
Executive or his or her designee may identify new or additional work activities
to be performed by IBM Personnel (including work activities that would otherwise
be treated as New Services) or reprioritize or reset the schedule for existing
work activities to be performed by such IBM Personnel. IBM shall use
commercially reasonable efforts to perform such work activities without
impacting the established schedule for other tasks or the performance of the
Services in accordance with the Service Levels. If it is not possible to avoid
such an impact, IBM shall notify ACE of the anticipated impact and obtain its
consent prior to proceeding with such work activities. ACE, in its sole
discretion, may temporarily adjust the work to be performed by IBM, the
schedules associated therewith or the Service Levels to permit the performance
by IBM of such work activities.

 

11.9 Proration

 

Periodic charges under this Agreement are to be computed on a calendar month
basis, and shall be prorated for any partial month on a calendar day basis.

 

11.10  Refundable Items

 

  (a) Prepaid Amounts. Where ACE has prepaid for a service or function for which
IBM is assuming financial responsibility under this Agreement, IBM shall refund
to ACE, upon either Party identifying the prepayment, that portion of such
prepaid expense which is attributable to periods on and after the Commencement
Date. ACE shall reimburse IBM, when the Term ends, for that portion of any
amounts prepaid by IBM (or its Approved Subcontractors) that are attributable to
periods on and after the Term ends to the extent that: (a) such prepayment is
for a period of less than one (1) year; or (b) ACE approved such prepayment in
advance.

 

  (b) Refunds and Credits. If either Party should receive a refund, credit,
discount or other rebate for goods or services paid for by the other Party, then
the Party receiving such refund, credit, discount or other rebate shall
(i) notify the other Party of such refund, credit, discount or rebate and
(ii) pay the full amount of such refund, credit, discount or rebate to the other
Party.

 

11.11  ACE Benchmarking Reviews

 

  (a)

Not more than once every two years during the Term and commencing January 1,
2002, ACE may, subject to this Section 11.11, engage the services of a mutually
agreeable independent third party (a “Benchmarker”) to compare the Services by
Tower against the standard of well-managed operations performing similar
services under similar conditions, prices, terms and environments
(“Benchmarking”). Any Benchmarker shall agree in writing to be bound by the
confidentiality and security provisions specified in this Agreement. The expense
for the Benchmarking shall be equally shared by ACE and IBM. Prior to the
commencement of the Benchmarking, ACE and IBM shall



--------------------------------------------------------------------------------

 

agree on the Benchmarking methodology, which shall include the comparisons that
are to be used. These benchmark comparisons (“Benchmark Comparisons”) shall be
based on reasonably current data from a statistically significant sample from
other outsourced organizations that share substantially similar attributes with
respect to size, investments, scope and nature of overall services, geographic
scope of overall services, quality standards, technology, quality service levels
and payment structure. ACE and IBM will each receive a copy of the Benchmarker’s
report, and both Parties shall have a reasonable opportunity to review the
Benchmarker’s report and contest the Benchmarker’s findings. If the Service
Charges are within 5% of the Benchmark Comparisons, no change will be made. If
the Service Charges are determined to be greater than 5%, but not more than 10%
above the Benchmark Comparisons, an immediate adjustment will be made to reduce
the charges to within 5% of the Benchmark Comparisons. If the IBM charges are
greater than 10% above the Benchmark Comparisons, a 5% reduction will be made
and the Parties will discuss a further price adjustment. If the Parties are
unable to agree upon the validity of such findings or the further adjustment on
charges more than 10% over the Benchmark Comparisons, the matter shall be
resolved pursuant to the procedures set forth in Article 19. If the Parties are
unable to agree after using the procedures set forth in Article 19, then ACE may
terminate the disputed Service Tower for convenience with no charge except for
actual Winddown Expenses.

 

11.12  Changes in Laws

 

  (a) At no additional charge, IBM shall comply with, and IBM shall notify ACE
of any change in Law applicable to the delivery of the Services. ACE shall have
the right to notify IBM of changes not previously communicated by IBM and IBM
shall comply with such changes. IBM shall implement any necessary modifications
to the Services prior to the deadline imposed by the regulatory or other
governmental body having jurisdiction for such requirement or change. Except to
the extent caused by ACE or the Eligible Recipients or agents, IBM shall be
responsible for any fines or penalties imposed on IBM, ACE or the Eligible
Recipients resulting from any failure by IBM or its agents, Subcontractors or
third party product or service providers to comply with applicable Laws or
respond in a timely manner to changes in such Laws.

 

  (b) ACE shall comply with, and ACE shall notify IBM of any change in Law
applicable to the receipt of the Services. IBM shall have the right to notify
ACE of changes not previously communicated by ACE and ACE shall comply with such
changes. ACE shall implement any necessary modifications to the receipt of
Services prior to the deadline imposed by the regulatory or other governmental
body having jurisdiction for such requirement or change. Except to the extent
caused by IBM or its agents, ACE shall be responsible for any fines or penalties
imposed on ACE, IBM or its agents resulting from any failure by ACE or its
agents, subcontractors or third party product or service providers to comply
with applicable Laws or respond in a timely manner to changes in such Laws.

 

12. INVOICING AND PAYMENT

 

12.1 Invoicing

 

  (a)

IBM will invoice ACE during the Term the proportional amount of the Charges for
that month in advance. The invoice will state separately applicable taxes owed
by ACE, if any, by tax jurisdiction. If IBM invoices ACE by the first (1st) day
of a month, ACE shall pay IBM for all undisputed invoiced Charges (subject to
Section 12.4) on or before the last day of that month; otherwise, ACE will pay
all undisputed invoiced Charges (subject to Section 12.4) within thirty
(30) days after the date of ACE’s receipt of the invoice. All periodic charges
under this Agreement are to be computed on a calendar-month basis and will be
prorated for any partial month, unless specifically stated otherwise in this



--------------------------------------------------------------------------------

 

Agreement. Each invoice shall be accompanied by details as to Charges as
reasonably necessary (a) to meet ACE’s requirements under government accounting
rules and regulations (which rules and regulations will be identified by ACE and
provided to IBM), and (b) to validate volumes and fees. The Parties will
reasonably agree upon a means to satisfy ACE’s internal accounting and
chargeback requirements. IBM shall include the calculations, resource
utilization information and variable charge rates used to calculate the amounts
shown on the invoice.

 

  (b) Beginning one month following the establishment of the Resource Baselines
or as otherwise set forth in Schedule J, IBM will invoice ACE monthly for the
ARCs and RRCs for the preceding month.

 

  (c) To the extent a credit may be due to ACE pursuant to this Agreement, IBM
shall provide ACE with an appropriate credit against amounts then due and owing;
if no further payments are due to IBM, IBM shall pay such amounts to ACE on the
following invoice, but no less than thirty (30) days later.

 

12.2 Payment Due

 

ACE shall pay each invoice by wire funds transfer or other electronic means
acceptable to IBM to an account specified by IBM. Such payment shall be made in
U.S. currency In the event that any payments are not received by IBM within five
days following the due date, ACE shall also pay a late fee equal to the lesser
of:

 

  (1) one and one half percent of the amount of such payment per month; or

 

  (2) the maximum amount permissible by law.

 

12.3 Set Off

 

With respect to any amount to be paid or reimbursed by ACE hereunder, ACE may
set off against such amount any amount that IBM is obligated to pay ACE
hereunder, or, at IBM’s option, ACE may pay IBM such amount within thirty
(30) days thereafter.

 

12.4 Disputed Charges

 

  (a) ACE shall pay undisputed Charges when such payments are due under this
Article 12 and Schedule J. However, ACE may withhold payment of variable Charges
that ACE reasonably disputes in good faith provided that in no event will such
withholding exceed the monthly invoice or cumulatively exceed two (2) months of
current base Charges. Any amounts due above this limitation shall be paid to IBM
under protest without waiver of any rights. If ACE in good faith disputes any
Charges under this Agreement, ACE shall promptly notify IBM in writing of such
disputed amount and the basis for ACE’s dispute together with any appropriate
information supporting ACE’s position. If ACE withholds any disputed charges,
such amount shall be promptly deposited in an interest-bearing escrow account.
To the extent it is ultimately determined that such disputed amount is payable
to IBM, ACE shall pay interest on such amount to the extent earned on such
escrowed account. ACE and IBM shall address disputes in accordance with the
procedures set forth in Article 19.

 

  (b) Neither the failure to dispute any Charges or amounts prior to payment nor
the failure to withhold any amount shall constitute, operate or be construed as
a waiver of any right ACE may otherwise have to dispute any Charge or amount or
recover any amount previously paid, with interest.

 

  (c) Beginning one month following the establishment of the Resource Baselines
or as otherwise set forth in Schedule J, IBM will invoice ACE monthly for the
ARCs and RRCs for the preceding month.



--------------------------------------------------------------------------------

12.5 No Implied Charges

 

Each Party shall be solely responsible for all the costs and expenses of
performing such Party’s obligations under this Agreement, and no payment shall
be due from the other Party for the performance of such obligations unless such
payment is expressly specified in this Agreement.

 

13. ACE DATA AND OTHER PROPRIETARY INFORMATION

 

13.1 ACE Ownership of ACE Data

 

ACE Data is and shall remain the property of ACE. IBM shall, at IBM’s expense
for the first delivery and at ACE’s expense for each delivery thereafter,
promptly deliver to ACE in the available format and on the media then used by
IBM to provide the Services: (a) a copy of all ACE Owned Materials and ACE Data
(or such portions as shall be specified by ACE) and (b) a copy of all Developed
Materials (or such portions as shall be specified by ACE) to the extent that ACE
has paid all undisputed Charges (in accordance with Section 12.4) expressly
associated with such Developed Materials. Such deliveries shall occur: (i) at
any time at ACE’s request, (ii) at the end of the Term and the completion of all
requested Transfer Assistance Services, or (iii) with respect to particular ACE
Data or ACE Owned Materials, at such earlier date that ACE requests such data
because it is no longer required by IBM to perform the Services. Thereafter, if
requested by ACE, IBM shall destroy or securely erase all copies of the ACE Data
and ACE Owned Materials in IBM’s possession or under IBM’s control. IBM shall
not withhold any ACE Data or any of the items specified in this Section as a
means of resolving any dispute. IBM may retain one (1) copy of the ACE Data and
ACE Owned Developed Materials to determine IBM’s or its agents rights under this
Agreement. IBM shall be relieved of its obligations to provide the Services to
the extent that its performance is prevented or hindered by the return, erasure
or destruction of ACE Data or ACE Owned Materials or reports prepared pursuant
to this Section 13.1. Except to the extent expressly permitted under this
Agreement, ACE Data and ACE Owned Materials shall not be utilized by IBM for any
purpose other than the performance of Services under this Agreement and shall
not be disclosed (except as provided in Section 13.3), sold, assigned, leased,
or otherwise provided to third parties by IBM or commercially exploited by or on
behalf of IBM or any IBM Personnel. IBM shall not possess or assert any lien or
other right against or to ACE Data.

 

13.2 Safeguarding ACE Data

 

  (a) IBM shall establish and maintain environmental, safety and facility
procedures, data security procedures and other safeguards against the
destruction, loss, or alteration of ACE Data in the possession of IBM which are
(i) no less rigorous than those that are commercially reasonable, documented and
enforced by ACE as of the Commencement Date, which ACE will provide to IBM, and
(ii) no less rigorous than those maintained by IBM for its own information of a
similar nature. ACE shall have the right to establish backup security for ACE
Data and to keep backup copies of the ACE Data in ACE’s possession at ACE’s
expense if ACE so chooses. No media on which ACE Data is stored may be used
simultaneously to store data of any other customer of IBM.

 

  (b) As part of the Services, IBM shall be responsible for developing and
maintaining procedures for the reconstruction of lost ACE Data. IBM shall
correct, at ACE’s request and sole discretion and at no charge to ACE, any
destruction, loss or alteration of any ACE Data to the extent caused by IBM or
any IBM Personnel.



--------------------------------------------------------------------------------

13.3 Confidentiality

 

  (a) Proprietary Information. IBM and ACE each acknowledge that the other
possesses and will continue to possess information that has been developed or
received by it, has commercial value in its or its customer’s business and is
not in the public domain. Except as otherwise specifically agreed in writing by
the Parties, “Proprietary Information” of ACE or IBM, or their respective
Affiliates, and Eligible Recipients, shall mean all information and
documentation of ACE and IBM and such Affiliates, Eligible Recipients, suppliers
or agents, respectively, whether disclosed to or accessed by such entity or
Party in connection with this Agreement and that: (1) has been marked
“confidential” or “proprietary” or with words of similar meaning at the time of
disclosure by such entity or Party, or (2) if disclosed orally or not marked
“confidential” or “proprietary” or with words of similar meaning at the time of
disclosure, was subsequently summarized in writing within sixty (60) days after
disclosure by the disclosing entity or Party and marked “confidential” or
“proprietary” or with words of similar meaning, or (3) consists of information
and documentation included within any of the following categories: (a) customer,
supplier or contractor lists, (b) customer, supplier or contractor information,
(c) information regarding business plans (strategic and tactical), markets and
operations (including performance), (d) information regarding administrative,
financial or marketing activities or results, (e) pricing information,
(f) personnel information, (g) products and product and service offerings
(including specifications and designs), (h) processes (e.g., logistical and
engineering), (i) budgets and financial results, (j) premium data and loss
information, (k) identities of agents and brokers and the nature of ACE’s
agreements with them, (l) ACE’s third party contracts to which IBM has had
access, and (m) any business information derived from such information,

 

  (b) Obligations

 

  (1) IBM and ACE shall not disclose, and shall maintain the confidentiality of,
all Proprietary Information of the other Party. ACE and IBM shall each use the
same degree of care to safeguard and to prevent disclosing to third parties the
Proprietary Information of the other as it employs to avoid unauthorized
disclosure, publication, dissemination, destruction, loss, or alteration of its
own information (or information of its customers) of a similar nature, but not
less than reasonable care. The Parties may disclose Proprietary Information to
their Affiliates, auditors, attorneys, accountants, consultants and
Subcontractors, where (i) use by such person or entity is authorized under this
Agreement, (ii) such disclosure is necessary for the performance of such
person’s or entity’s obligations under or with respect to this Agreement or
otherwise naturally occurs in such person’s or entity’s scope of responsibility,
(iii) the person or entity (and its applicable officers and employees) agree in
writing to assume the obligations substantially similar to those described in
this Section 13.3, and (iv) the disclosing Party assumes full responsibility for
the acts or omissions of such person or entity and takes reasonable measures to
ensure that the Proprietary Information is not disclosed or used in
contravention of this Agreement. Each Party’s Proprietary Information shall
remain the property of such Party.

 

  (2)

Neither Party shall (i) make any copies of, or use, the Proprietary Information
of the other Party except as contemplated by this Agreement, (ii) acquire any
right in or assert any lien against the Proprietary Information of the other
Party, (iii) sell, assign, transfer, lease, or otherwise dispose of Proprietary
Information to third parties or commercially exploit such information, including
through derivative works, or (iv) refuse for any reason (including a default or
material breach of this Agreement by the other Party) to promptly provide the
other Party’s Proprietary Information (including copies thereof) to the other
Party if requested to do so (in the case of ACE Data, in the form reasonably
requested if ACE is paying for their return). Upon expiration or any termination
of this Agreement and completion of each Party’s obligations under this
Agreement, each Party shall return or destroy, as the other Party may direct,
all documentation in any medium that contains, refers to, or relates to the



--------------------------------------------------------------------------------

 

other Party’s Proprietary Information, and retain no copies. In addition, the
Parties shall take reasonable steps to ensure that their employees comply with
these confidentiality provisions.

 

  (c) Exclusions. Section 13.3(b) shall not apply to any particular information
which the receiving Party can demonstrate (i) is, at the time of disclosure to
it, in the public domain; (ii) after disclosure to it, is published or otherwise
becomes part of the public domain through no fault of the receiving Party;
(iii) is in the possession of the receiving Party at the time of disclosure to
it; (iv) is received from a third party having a lawful right to disclose such
information; or (v) is independently developed by the receiving Party without
subsequent reference to Proprietary Information of the furnishing Party. In
addition, the receiving Party shall not be considered to have breached its
obligations under this Section 13.3 for disclosing Proprietary Information of
the other Party as required to satisfy any legal requirement of a competent
government body, provided that, promptly upon receiving any such request and to
the extent that it may legally do so, such Party advises the other Party of the
Proprietary Information to be disclosed and the identity of the third party
requiring such disclosure prior to making such disclosure in order that the
other Party may interpose an objection to such disclosure, take action to assure
confidential handling of the Proprietary Information, or take such other action
as it deems appropriate to protect the Proprietary Information. It is understood
that the receipt of Proprietary Information under this Agreement will not limit
or restrict assignment or reassignment of employees of ACE and IBM within or
between the respective Parties and their Affiliates.

 

  (d) Residual Information. Notwithstanding anything to the contrary contained
in this Agreement, either Party which receives Proprietary Information
(“Recipient”) may disclose, publish, disseminate, and use the ideas, concepts,
know-how and techniques, related to Recipient’s business activities in such
Party’s respective industry (i.e., the IBM Business for IBM and the ACE Business
for ACE), which are contained in the disclosing Party’s Proprietary Information,
but solely to the extent retained in the memories of the receiving Party’s
employees who have had access to the Proprietary Information pursuant to this
Agreement (the “Residual Information”). Nothing contained in this Section gives
the Recipient the right to use, disclose, publish, or disseminate:

 

  (1) the source of Residual Information;

 

  (2) if the Recipient is IBM, any ideas, concepts, know-how or techniques only
related to the ACE Business, or, if the Recipient is ACE, any ideas, concepts,
know-how or techniques only related to the IBM Business; or

 

  (3) the business plans of the disclosing Party.

 

  (e) Loss of Proprietary Information. Each Party shall: (i) promptly notify the
other Party in writing of any possession, use, knowledge, disclosure, or loss of
such other Party’s Proprietary Information in contravention of this Agreement;
(ii) promptly furnish to the other Party all known details and reasonably assist
such other Party in investigating and/or preventing the reoccurrence of such
possession, use, knowledge, disclosure, or loss; (iii) reasonably cooperate with
the other Party in any investigation or litigation deemed necessary by such
other Party to protect its rights; and (iv) promptly use all commercially
reasonable efforts to prevent further possession, use, knowledge, disclosure, or
loss of Proprietary Information in contravention of this Agreement. Each party
shall bear any costs it incurs in complying with this Section 13.3(e).

 

  (f) No Implied Rights. Nothing contained in this Section 13.3 shall be
construed as obligating a Party to disclose its Proprietary Information to the
other Party, or as granting to or conferring on a Party, expressly or impliedly,
any rights or license to any Proprietary Information of the other Party.



--------------------------------------------------------------------------------

  (g) Survival. The Parties’ obligations of non-disclosure and confidentiality
shall survive the expiration or termination of this Agreement for a period of
five (5) years.

 

  (h) Limitation. Neither Party shall be responsible for the loss, corruption,
damage or mistransmission of data during the transmission of such data by a
third party telecommunications provider unless to the extent such loss, damage
or mistransmission is attributable to error or either Party’s failure to perform
its obligations under this Agreement.

 

13.4 File Access

 

ACE will have unrestricted access to, and the right to review and retain the
relevant portion of all computer or other files containing ACE Data. At no time
will any of such files or other materials or information be stored or held in a
form or manner not readily accessible to ACE. IBM will provide to the ACE
Project Executive all passwords, codes, comments, keys, documentation and the
locations of any such files and other materials promptly upon the request of
ACE, including Equipment and Software keys and such information as to format,
encryption (if any) and any other specification or information necessary for ACE
to retrieve, read, revise and/or maintain such files and information. Upon the
request of the ACE Project Executive, IBM will confirm that, to the best of its
knowledge, all files and other information provided to ACE are complete and that
no material element, amount, or other fraction of such files or other
information to which ACE may request access or review has been deleted,
withheld, disguised or encoded in a manner inconsistent with the purpose and
intent of providing full and complete access to ACE as contemplated by this
Agreement.

 

13.5 Non-public Personal Information.

 

In addition to IBM’s other obligations with respect to ACE Data and ACE
Proprietary Information set forth in this Article 13, IBM shall, in accordance
with this Agreement implement the measures designated by ACE that are designed
to protect the security, integrity and confidentiality of any and all nonpublic
personal information (including policyholder nonpublic personal information)
that ACE makes accessible to IBM pursuant to this Agreement or that IBM
otherwise obtains from ACE.

 

14. OWNERSHIP OF MATERIALS

 

14.1 ACE Owned Materials

 

ACE shall be the sole and exclusive owner of the ACE Owned Materials.

 

14.2 Developed Materials

 

  (a)

Unless the Parties agree otherwise in writing, all ACE Owned Developed Materials
shall be considered works made for hire (as that term is used in Section 101 of
the Copyright Act) owned by ACE or such Eligible Recipient. If any such ACE
Owned Developed Materials may not be considered a work made for hire under
applicable law, IBM hereby irrevocably assigns, and shall assign, to ACE or the
appropriate Eligible Recipient, without further consideration, all of IBM’s
right, title and interest in and to such ACE Owned Developed Materials,
including United States and foreign intellectual property rights. IBM
acknowledges that ACE and the Eligible Recipients and their successors and
assigns shall have the right to obtain and hold in their own name any
intellectual property rights in and to such ACE Owned Developed Materials. IBM
agrees to execute any documents and take any other



--------------------------------------------------------------------------------

 

reasonable actions reasonably requested by ACE to effectuate the purposes of
this Section 14.2. ACE grants to IBM a non-exclusive, non-transferable,
worldwide, limited right and license to use, execute, reproduce, display,
perform, modify and distribute the ACE Owned Developed Materials for the sole
purpose of providing the Services during the Term and the Transfer Assistance
Period pursuant to this Agreement; provided, that this license does not give IBM
the right, and IBM is not authorized, to sublicense such ACE Owned Developed
Materials or use them for the benefit of other customers or for any other
purpose without ACE’s prior written consent. ACE may, in its sole discretion and
upon such terms and at such prices as ACE and IBM may agree, grant IBM a license
to use the ACE Owned Developed Materials for other purposes and to sublicense
the ACE Owned Developed Materials.

 

  (b) IBM shall provide ACE with the source code and documentation for all such
Developed Materials. IBM represents and warrants that: (i) the source code and
documentation for such Developed Materials will be sufficient to allow a
reasonably knowledgeable and experienced systems programmer to maintain and
support such Materials; and (ii) the user documentation for such Materials will
accurately describe in terms understandable by a typical end user the functions
and features of such Materials and the procedures for exercising such functions
and features.

 

14.3 IBM Owned Materials

 

  (a) IBM shall be the sole and exclusive owner of the IBM Owned Materials,
including United States and foreign intellectual property rights in such IBM
Owned Materials.

 

  (b) IBM shall not use any IBM Owned Materials other than those listed in
Schedule B to provide the Services without providing written notice to, and
obtaining the prior written consent of, ACE. IBM hereby grants to ACE and the
Eligible Recipients a perpetual, irrevocable, unlimited, fully paid-up,
transferable, global, royalty-free license, with the right to grant sublicenses,
to use, execute, reproduce, display, perform, modify, enhance, distribute and
create derivative works of all IBM Owned Developed Materials as is necessary for
ACE to provide to itself and the Eligible Recipients, or obtain from third
parties, the Services.

 

  (c) IBM shall not embed any IBM Owned Materials in any Developed Materials, or
create any Developed Materials that require the use of any IBM Owned Materials
to which ACE does not have a license pursuant to Section 14.3(b), without
providing written notice to, and obtaining the prior written consent of, ACE.
The Parties shall negotiate the terms and conditions of a license for ACE with
respect to any such Materials.

 

14.4 Other Materials

 

This Agreement shall not confer upon either Party intellectual property rights
in Materials of the other Party (to the extent not covered by this Article 14)
unless otherwise so provided elsewhere in this Agreement.

 

14.5 General Rights

 

  (a) Copyright Legends. The Parties agree to reproduce copyright legends which
appear on any portion of the Materials which may be owned by third parties.

 

  (b) No Implied Licenses. Except as expressly specified in this Agreement,
nothing in this Agreement shall be deemed to grant to one Party, by implication,
estoppel or otherwise, license rights, ownership rights or any other
intellectual property rights in any Materials owned by the other Party or any
Affiliate of the other Party (or, in the case of IBM, any Eligible Recipient).



--------------------------------------------------------------------------------

14.6 ACE Rights Upon Expiration or Termination of Agreement

 

As part of the Transfer Assistance Services, IBM shall provide the following to
ACE and the Eligible Recipients with respect to Materials and Software:

 

  (a) ACE Owned Materials and Developed Materials. IBM shall, at no cost to ACE:

 

  (1) deliver to ACE all Developed Materials in the format and medium in use by
IBM in connection with the Services as of the date of such expiration or
termination to the extent that ACE has paid all undisputed Charges (in
accordance with Section 12.4) expressly associated with such Developed
Materials; and

 

  (2) following confirmation by ACE that the copies of the ACE Owned Materials
delivered by IBM are acceptable and the completion by IBM of any Transfer
Assistance Services for which such Materials are required, destroy or securely
erase all other copies of such Materials then in IBM’s possession and cease
using such Materials for any purpose; provided, however, that IBM may retain one
(1) copy of the ACE Data to determine IBM’s rights under this Agreement.

 

  (b) IBM Owned Materials. With respect to those Materials (other than IBM Owned
Developed Materials) owned by IBM or IBM Affiliates or Subcontractors and used
by them to provide the Services, IBM shall, at its then current terms and prices
for similarly situated customers:

 

  (1) grant to ACE a, non-exclusive, non-transferable, internal-use license to
use, execute, reproduce, display, perform, distribute, modify, enhance and
create derivative works and to permit a third party to use, execute, reproduce,
display, perform, distribute, modify, enhance and create derivative works on
ACE’s behalf, and solely for the benefit or use of ACE and the Eligible
Recipients or such licenses as are then provided by IBM to similarly situated
customers;

 

  (2) deliver to ACE a copy of such Materials, including related documentation;
and

 

  (3) offer to provide to ACE maintenance, support and other services for such
Materials on IBM’s then-current standard terms and conditions for such services.

 

  (c) Third Party Software and Materials. With respect to Third Party Software
and Materials licensed by IBM or IBM Affiliates or Subcontractors and used by
them to provide the Services, IBM shall, subject to any applicable vendor terms,
conditions and payment by ACE of any transfer fee, license fee or other charges
imposed by such vendor:

 

  (1) assign to ACE or its designee the licenses for such Third Party Software
and Materials where IBM is using such Third Party Software solely to provide the
Services to ACE as of the date of such expiration or termination;

 

  (2) reasonably assist ACE in obtaining licenses for such Third Party Software;
and

 

  (3)

deliver to ACE a copy of such Third Party Software and Materials (including
source code, to the extent it has been available to IBM) and related
documentation and shall cause maintenance, support and other services to
continue to be available to ACE (to the extent it has been available to IBM).



--------------------------------------------------------------------------------

 

ACE shall be obligated to make any payments due following its receipt of such
licenses and attributable to periods after such receipt to the extent IBM would
have been obligated to make such payments if it had continued to hold the
licenses in question.

 

  (d) Substitute Materials. As to any Third Party licenses to be assigned or
obtained, IBM shall have the right to license, or cause to be licensed, to ACE
or otherwise obtain for ACE, or a third party on ACE’s behalf, in place of Third
Party Software and Materials and Third Party licenses, any other Materials which
are sufficient to perform, without additional cost, support or resources and at
the levels of efficiency required by this Agreement, the functions of the Third
Party Software and Materials necessary to enable ACE or its designee to provide
the Services after the expiration or termination of this Agreement.

 

15. REPRESENTATIONS AND WARRANTIES

 

15.1 Work Standards

 

IBM represents and warrants that the Services shall be executed in a timely and
workmanlike manner, in accordance with the practices of the information
technology outsourcing industry and the Performance Standards. IBM covenants
that it shall use qualified individuals with experience, competence and skill
necessary to perform the Services.

 

15.2 Maintenance

 

IBM covenants that to the extent received in such condition from ACE and to the
extent IBM is responsible to do so hereunder and unless otherwise agreed, it
shall maintain the Equipment and Software (i)in good operating condition,
subject to normal wear and tear, (ii) undertaking repairs and preventive
maintenance on Equipment for which IBM is designated to be responsible hereunder
in accordance with the applicable Equipment manufacturer’s recommendations and
requirements, and (iii) performing Software maintenance in accordance with the
applicable Software vendor’s written documentation,. For Third Party Equipment
and Software no longer supported by the licensor or manufacturer and for which
IBM is designated to be responsible hereunder, IBM shall use commercially
reasonable efforts to perform maintenance as required. For Equipment and
Software for which IBM has financial responsibility, IBM will replace such
Equipment or Software as necessary, at no additional cost to ACE. For Software
for which ACE has retained financial responsibility, ACE shall be responsible
for such maintenance as performed by third parties on a Pass-Through Expenses
basis and shall bear the cost of replacing such Software.

 

15.3 Efficiency and Cost Effectiveness

 

IBM shall use commercially reasonable efforts to provide the Services in a
cost-effective manner consistent with the Performance Standards. Without
limiting the generality of the foregoing, such actions shall include:

 

  (a) considering the economic circumstances in which the Services are provided,
including the impact upon ACE and the Eligible Recipients of alternative
technologies, applicable economies of scale, costs associated with compliance
with Laws and IBM’s projections of ACE’s retained resource requirements;

 

  (b) making adjustments in the timing of actions (consistent with ACE’s
priorities and schedules for the Services and IBM’s obligation to meet the
Performance Standards);

 

  (c) delaying or accelerating, as appropriate, the performance of noncritical
functions within limits acceptable to ACE;



--------------------------------------------------------------------------------

  (d) tuning or optimizing the systems, including memory, used to perform the
Services (including providing advice and suggestions to ACE to assist ACE in
ACE’s tuning of Applications Software to optimize performance and minimize
costs);

 

  (e) controlling its use of the ACE data network by scheduling usage, where
possible, to low utilization periods;

 

  (f) using alternative technologies to perform the Services; and

 

  (g) efficiently using resources for which ACE is charged hereunder, consistent
with industry norms, and compiling data concerning such efficient use in
segregated and auditable form whenever possible.

 

Prior to implementing any proposed change to the procedures, Equipment, Software
or other assets or resources that IBM uses to provide the Services which may
materially affect ACE’s Retained Expenses or the use of the Applications
Software, IBM agrees to (i) provide written notice to ACE which reasonably
details IBM’s proposed change and the potential impacts on ACE, (ii) discuss
with ACE any objections ACE may have to IBM’s proposed change, and (iii) obtain
ACE’s consent to such proposed change. To the extent that ACE does not consent,
IBM shall be relieved of Service Levels to the extent that the failure to
perform changes causes IBM to fail to meet Service Levels.

 

15.4 Technology

 

IBM shall, without an increase in Charges to ACE, provide the Services using
current technology that may enable ACE to take advantage of technological
advancements in its industry and support ACE efforts to maintain competitiveness
in the markets in which it competes.

 

15.5 Software

 

  (a) IBM represents and warrants that it is either the owner of, or authorized
to use, any and all Software used by IBM in providing the Services, subject to,
the responsible Party under Article 5, obtaining the Required Consents. As to
any such Software that IBM does not own but is authorized to use, IBM shall
advise ACE as to the ownership and extent of IBM’s rights with regard to such
Software. ACE represents and warrants that ACE is either the owner of, or
authorized to use, any and all Software provided to IBM hereunder.

 

  (b) IBM represents and warrants that the Software, other than Third Party
Software, provided or developed by IBM under this Agreement will perform in
conformance with its specifications.

 

  (c) IBM shall use commercially reasonable efforts to evaluate any Third Party
Software selected by or for ACE to provide Services to determine whether such
Software will perform in accordance with its published specifications. With
respect to all products and services purchased by IBM for ACE on a cost-plus,
cost-reimbursement or Pass-Through Expense basis during the course of performing
the Services, IBM shall pass-through to ACE all benefits offered by the
manufacturers and/or vendors of such products and services (including, without
limitation, all warranties, refunds, credits, rebates, discounts, training,
technical support and other consideration offered by such manufacturers and
vendors) except to the extent otherwise agreed by ACE.

 

  (d)

IBM does not assure uninterrupted or error-free operation of the Materials or
Services or that IBM will correct all defects therein. Except as otherwise
provided herein, IBM does not warrant the accuracy of



--------------------------------------------------------------------------------

 

any Materials, advice, report, data or other product delivered to ACE hereunder
if, and to the extent, produced with or from data, materials or software
provided by ACE. Except as otherwise expressly provided herein, such products
are delivered ‘AS IS,’ and IBM will not be liable for any inaccuracy thereof.

 

15.6 Non-Infringement

 

Each Party represents and warrants that it shall perform its responsibilities
under this Agreement in a manner that does not infringe, or constitute an
infringement or misappropriation of, any U.S. patent, copyright, trademark or
similar proprietary rights conferred by contract or by common law or by the law
of the U.S. or any state therein of any third party; provided, however, that the
performing Party shall not have any obligation or liability to the extent any
infringement or misappropriation is caused by (i) modifications or misuse made
by the other Party or its subcontractors without the knowledge or approval of
the performing Party, (ii) the other Party’s combination of the performing
Party’s work product or Materials with items not furnished or specified by the
performing Party or contemplated by this Agreement, (iii) a breach of this
Agreement by the other Party, or (iv) Third Party Software, except to the extent
that such infringement or misappropriation arises from the failure of the
performing Party to obtain the necessary licenses or Required Consents or to
abide by the limitations of the applicable Third Party Software licenses. In
addition, IBM represents and warrants that it will use commercially reasonable
efforts to obtain intellectual property indemnification for ACE pursuant to any
agreements that IBM enters into after the Commencement Date in connection with
providing the Services with respect to Third Party Software, from the suppliers
of such Software, that is comparable to the intellectual property
indemnification provided by IBM to ACE under this Agreement, and will use
reasonable efforts to notify ACE of all failures to obtain such indemnification.

 

15.7 Authorization

 

Each Party represents and warrants to the other that:

 

  (a) It is a corporation duly incorporated, validly existing and in good
standing under the laws of its State of incorporation;

 

  (b) It has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement;

 

  (c) It has obtained all licenses, authorizations, approvals, consents or
permits required to perform its obligations under this Agreement under all
applicable federal, state or local laws and under all applicable rules and
regulations of all authorities having jurisdiction over the Services;

 

  (d) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by the requisite corporate action on the part of such Party; and

 

  (e) The execution, delivery, and performance of this Agreement shall not
constitute a violation of any judgment, order, or decree; a material default
under any material contract by which it or any of its material assets are bound;
or an event that would, with notice or lapse of time, or both, constitute such a
default.



--------------------------------------------------------------------------------

15.8 Inducements

 

IBM represents and warrants that it has not given and will not give commissions,
payments, kickbacks, lavish or extensive entertainment, or other inducements of
more than minimal value to any employee or agent of ACE in connection with this
contract. IBM also represents and warrants that, to the best of its knowledge,
no officer, director, employee, agent or representative of IBM has given any
such payments, gifts, entertainment or other thing of value to any employee or
agent of ACE. IBM also acknowledges that the giving of any such payments, gifts,
entertainment, or other thing of value is strictly in violation of ACE’s policy
on conflicts of interest.

 

15.9 Malicious Code

 

Each Party represents and warrants that it shall take commercially reasonable
actions and precautions to prevent the introduction and proliferation, and
reduce the effects, of any Malicious Code into ACE’s information technology
environment or any system used by IBM to provide the Services. Without limiting
IBM’s other obligations under this Agreement, IBM covenants that, in the event
any Malicious Code is found in the systems used to provide the Services, if such
Malicious Code was introduced into the Equipment, Software or other resources
provided by IBM or any IBM Personnel under this Agreement, or if IBM fails to
take such commercially reasonable actions or precautions, IBM shall remove such
Malicious Code at its expense and indemnify ACE for all Losses incurred by ACE
as a result of such Malicious Code.

 

15.10  Disabling Code

 

Neither Party shall without the prior written consent of the other Party insert
into the Software any code which could be invoked to disable or otherwise shut
down all or any portion of the Services. With respect to any disabling code that
may be part of the Software, neither Party shall invoke or cause to be invoked
such disabling code at any time, including upon expiration or termination of
this Agreement for any reason, without the other Party’s prior written consent.

 

15.11  Compliance With Laws

 

Each Party represents and warrants that the Software, Materials and Services
provided by such Party shall be in compliance with all applicable Laws on the
Commencement Date and shall remain in compliance with such Laws for the entire
Term of the Agreement. IBM shall comply with all Laws applicable to the
provision of Services. ACE shall comply with all Laws applicable to the receipt
of Services, provided, however, that IBM shall be responsible for any
incremental costs incurred by ACE in connection with ACE’s obligation to comply
with any Law of a jurisdiction outside the United States if such Law is
applicable to ACE solely as a result of IBM performing all or a part of the
Mainframe Services from such jurisdiction.

 

15.12  Ownership of ACE Machines

 

ACE represents that ACE is either the owner of each ACE Machine or is authorized
by its owner to include it under this Agreement.

 

15.13  Environmental Warranty

 

  (a)

ACE covenants that during the Term, ACE Facilities do not and will not contain
any unsafe condition or Hazardous Materials. If ACE becomes aware of the
existence of any unsafe condition or Hazardous Material at an ACE Facility, ACE
will promptly provide IBM with written notice specifying the nature and location
of such unsafe condition or Hazardous Material. IBM reserves the right to
discontinue



--------------------------------------------------------------------------------

 

performance of the Services affected by such unsafe condition or the presence of
Hazardous Materials until the unsafe condition or presence of Hazardous
Materials has been remedied.

 

  (b) ACE will remedy any violation of law with respect to the presence of
Hazardous Materials. The investigation, detection, abatement and remediation of
any Hazardous Materials present at ACE Facilities are not within the scope of
this Agreement. IBM will not be liable or responsible for any expenses incurred
by ACE with respect to Hazardous Materials, except and only to the extent that
the presence of Hazardous Materials was caused by IBM’s misconduct.

 

15.14  Remedy

 

In the event of any breach by IBM of any of the warranties set forth in this
Article 15, IBM shall promptly correct or cause the correction of the
deficiencies giving rise to the breach without charge to ACE. In the event of
any breach by ACE of any of the warranties set forth in this Article 15, ACE
shall promptly correct or cause the correction of the deficiencies giving rise
to the breach without charge to IBM. In the event of any breach of a warranty
set forth in this Article 15 that causes a significant impact on ACE’s ability
to perform a material function required by ACE’s business, IBM shall use its
diligent efforts to correct the deficiency within twenty-four (24) hours after
IBM discovers or receives notice of the deficiency; if failure to restore begins
to materially affect ACE’s business, IBM will use its commercially reasonable
efforts, including the use of non-account personnel and contracted disaster
recovery resources, to restore critical production functions as soon as
possible.

 

15.15  Disclaimer

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES TO THE OTHER, WHETHER EXPRESS OR IMPLIED,
INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.

 

16. INSURANCE AND RISK OF LOSS

 

16.1 Insurance

 

  (a) Requirements. IBM agrees to keep in full force and effect and maintain at
its sole cost and expense the following policies of insurance during the term of
this Agreement:

 

  (1) Workers’ Compensation and Employer’s Liability Insurance:

 

  (i) Statutory Worker’s Compensation including occupational disease in
accordance with the law.

 

  (ii) Employer’s Liability Insurance with minimum limits of $5,000,000.00 per
employee by accident / $5,000,000.00 per employee by disease / $5,000,000.00
policy limit by disease.

 

  (2) Commercial General Liability Insurance and Umbrella Liability Insurance
(including contractual liability insurance) providing coverage for bodily injury
and property damage with combined single limits of not less than twenty-five
million dollars ($25,000,000) per occurrence.



--------------------------------------------------------------------------------

  (3) Commercial Business Automobile Liability Insurance including coverage for
all owned, non-owned, leased, and hired vehicles providing coverage for bodily
injury and property damage liability with combined single limits of not less
than one million dollars ($1,000,000) per occurrence.

 

  (4) Employee Dishonesty and Computer Fraud Insurance covering losses arising
out of or in connection with any fraudulent or dishonest acts committed by IBM
Personnel, acting alone or with others, in an amount not less than ten million
dollars ($10,000,000) per occurrence.

 

  (b) Approved Companies. If applicable, IBM may self insure to the extent
allowed by law.

 

  (c) Endorsements. With respect to subsections (a)(2) and (a)(3) above, IBM’s
insurance policies as required herein shall name ACE and all of its
subsidiaries, Affiliates, officers, directors, agents, servants and employees as
Additional Insureds for any and all liability arising at any time in connection
with IBM’s performance under this Agreement. Such insurance afforded to ACE
shall be primary insurance and any other valid insurance existing for ACE’s
benefit shall be excess of such primary insurance. IBM shall obtain such
endorsements to its policy or policies of insurance as are necessary to cause
the policy or policies to comply with the requirements stated herein.

 

  (d) Certificates. IBM shall, upon ACE’s request provide ACE with certificates
of insurance evidencing compliance with this Article 16 (including evidence of
renewal of insurance) signed by authorized representatives of the respective
carriers for each year that this Agreement is in effect. Each certificate of
insurance shall include a statement that the issuing company shall not cancel,
nonrenew, reduce, or otherwise change the insurance afforded under the above
policies unless thirty (30) days’ notice of such cancellation, nonrenewal,
reduction or change has been provided to:

 

ACE INA Holdings, Inc.

Two Liberty Place

Philadelphia, Pennsylvania

Attention: General Counsel

 

  (e) No Implied Limitation. The obligation of IBM to provide the insurance
specified herein shall not limit in any way any obligation or liability of IBM
provided elsewhere in this Agreement.

 

16.2 Risk of Loss

 

Each Party shall be responsible for risk of loss of, and damage to, any
Equipment, Software or other materials in its possession or on its premises at
the time of such loss or damage. Each Party shall promptly notify the other of
any damage (except normal wear and tear), destruction, loss, theft, or
governmental taking of any item of Equipment, Software or other materials in the
possession of such Party or on its premises of such Party, whether or not
insured against by such Party, whether partial or complete, which is caused by
any act, omission, fault or neglect of such Party (“Event of Loss”). Such Party
shall be responsible for the cost of any necessary repair or replacement of such
Equipment, Software or other materials due to an Event of Loss; in the event of
an ACE Event of Loss, such repair or replacement shall not be considered part of
IBM’s maintenance obligations. For an ACE Event of Loss, IBM shall coordinate
and oversee repair or replacement performed by a third-party on a Pass-Through
Expenses basis or by IBM at agreed-upon prices.



--------------------------------------------------------------------------------

17. INDEMNITIES

 

17.1 Indemnity by IBM

 

IBM agrees to indemnify, defend and hold harmless ACE and the Eligible
Recipients and their respective officers, directors, employees, agents,
Affiliates, successors, and assigns from any and all Losses and threatened
Losses due to third party claims arising from or in connection with any of the
following:

 

  (a) IBM’s breach of any of the material representations and warranties set
forth in this Agreement;

 

  (b) IBM’s decision to terminate or failure to observe or perform any duties or
obligations to be observed or performed on or after the Commencement Date by IBM
under any of the contracts assigned to IBM or for which IBM has assumed
financial, administrative, or operational responsibility;

 

  (c) IBM’s failure to observe or perform any duties or obligations to be
observed or performed on or after the Commencement Date by IBM under Third Party
Software licenses, Equipment Leases or Third Party Contracts assigned to IBM
pursuant to this Agreement, or any duties or obligations to be observed or
performed by IBM after the Commencement Date;

 

  (d) IBM’s breach of its material obligations with respect to ACE Proprietary
Information;

 

  (e) Occurrences that IBM is required to insure against pursuant to
Section 16.1, to the extent of IBM’s actual coverage under its insurance
policies, or in the event IBM fails to obtain the applicable insurance policy
pursuant to Section 16.1, to the extent of the coverage required therein;
provided, however, that this provision shall not limit ACE’s right to indemnity
under any other provision of this Article 17;

 

  (f) Infringement or alleged infringement of a patent, trade secret, copyright
or other proprietary rights conferred by contract, common law or by the law of
the U.S. or any state therein in contravention of IBM’s representations and
warranties in Sections 15.5 and 15.6 provided that IBM shall have no obligation
with respect to any Losses to the extent the same arises out of or in connection
with ACE’s modification or misuse of Equipment, systems, programs or products,
or ACE’s combination, operation or use with devices, data, Equipment, systems,
programs or products not furnished by IBM or its subcontractors or agents;
provided further that if such a claim is made or appears likely to be made, ACE
agrees to permit IBM to obtain the right for ACE to continue to use such
Equipment, system, program or product, or to modify it or replace it with one
that is at least functionally equivalent;

 

  (g) IBM’s acts or omissions during the interview, hiring or transition process
with respect to any ACE Personnel or former ACE Personnel listed in Schedule M;

 

  (h) Claims by government regulators or agencies for fines, penalties,
sanctions or other remedies arising from or in connection with IBM’s failure to
perform its responsibilities under this Agreement to the extent such fines,
penalties, sanctions or other remedies related to such failure were caused by
IBM and not by ACE or at ACE’s direction and to the extent that ACE provides to
IBM advance written notice of the Law that is the basis of the same;

 

  (i) Taxes assessed against ACE, together with interest and penalties, that are
the responsibility of IBM under Section 11.4; and



--------------------------------------------------------------------------------

  (j) Products, services or systems provided by IBM or its Subcontractors or
authorized distributors directly to a third party, unless or to the extent such
claim arises from the acts or omissions of ACE or Subcontractors or agents, or
from the ACE Owned Software.

 

  (k) IBM shall also indemnify ACE and the Eligible Recipients for any Losses
incurred by them as a result of any failure by IBM to perform fully and
completely those obligations of ACE for which IBM has responsibility under
Schedule F of the Agreement under Software licenses or Third Party Contracts to
the extent that IBM has the obligation to do so and IBM’s failure to perform
such obligations is not caused by ACE or the Eligible Recipients.

 

17.2 Indemnity by ACE

 

ACE agrees to indemnify, defend and hold harmless IBM and its officers,
directors, employees, agents, Affiliates, successors, and assigns from any
Losses and threatened Losses due to third party claims arising from or in
connection with any of the following:

 

  (a) ACE’s breach of any of the material representations and warranties set
forth in this Agreement;

 

  (b) ACE’s decision to terminate or failure to observe or perform any duties or
obligations to be observed or performed before and/or after the Commencement
Date by ACE under any of the contracts for which ACE has retained financial,
administrative, or operational responsibility;

 

  (c) ACE’s failure to observe or perform any duties or obligations to be
observed or performed prior to, on or after, the Commencement Date by ACE under
any of the applicable Third Party Software licenses, Equipment Leases or Third
Party Service Contracts;

 

  (d) ACE’s breach of its material obligations with respect to IBM’s Proprietary
Information;

 

  (e) Infringement or alleged infringement of a patent, trade secret, copyright
or other proprietary rights conferred by contract, common law or by the law of
the U.S. or any state therein in contravention of ACE’s representations and
warranties in Sections 15.5 and 15.6 provided that ACE shall have no obligation
with respect to any Losses to the extent the same arises out of or in connection
with IBM’s modification or misuse of Equipment, systems, programs or products,
or IBM’s combination, operation or use with devices, data, Equipment, systems,
programs or products not furnished by ACE or its subcontractors or agents;
provided further that if such a claim is made or appears likely to be made, IBM
agrees to permit ACE to obtain the right for IBM to continue to use such
Equipment, system, program or product, or to modify it or replace it with one
that is at least functionally equivalent;

 

  (f) Taxes assessed against IBM or its agents, together with interest and
penalties, that are the responsibility of ACE under Section 11.4;

 

  (g) Relating to any environmental claim arising out of this Agreement or as a
result of the Services at the ACE Facilities;

 

  (h) ACE acts or omissions during the interview, hiring or transition process
with respect to any former ACE Personnel;

 

  (i) Products, services, or systems provided by ACE or its Subcontractors to a
third party, unless and to the extent such claim arises from IBM’s conduct;



--------------------------------------------------------------------------------

  (j) Claims by government regulators or agencies for fines, penalties,
sanctions or other remedies arising from or in connection with ACE’s failure to
perform its responsibilities under this Agreement to the extent such fines,
penalties, sanctions or other remedies related to such failure were caused by
ACE and not by IBM or at IBM’s direction;

 

  (k) Claims by Eligible Recipients or divested ACE Entities relating to the
provision of Services to the same pursuant to this Agreement; and

 

  (l) Claims by CIGNA arising from IBM’s provision of the Services to ACE under
this Agreement (other than claims that ACE, through IBM’s breach of Section 6.12
of this Agreement, has denied to CIGNA use or access to which CIGNA is entitled
under Section 3.1 of the Systems Facilities Agreement).

 

17.3 Additional Indemnities

 

IBM and ACE each agree to indemnify, defend and hold harmless the other, and the
Eligible Recipients and their respective Affiliates, officers, directors,
employees, agents, successors, and assigns, from any and all Losses and
threatened Losses to the extent they arise from or in connection with any of the
following: (a) the death or bodily injury of any agent, employee, customer,
business invitee, business visitor or other person caused by the negligence or
other tortuous conduct of the indemnitor; (b) the damage, loss or destruction of
any real or tangible personal property caused by the negligence or other
tortious conduct of the indemnitor; and (c) any claim, demand, charge, action,
cause of action, or other proceeding asserted against the indemnitee but
resulting from an act or omission of the indemnitor in its capacity as an
employer or potential employer of a person.

 

17.4 Infringement

 

  (a) If any item used by IBM to provide the Services becomes, or in IBM’s
reasonable opinion is likely to become, the subject of an infringement or
misappropriation claim or proceeding, IBM shall, unless such item was provided
by ACE or an Eligible Recipient or was used at their request, promptly take the
following actions at no additional charge to ACE: (i) secure the right to
continue using the item; or (ii) replace or modify the item to make it
non-infringing, provided that any such replacement or modification will not
materially degrade the performance or quality of the affected component of the
Services. If alternatives (i) and (ii) are not feasible, IBM shall remove the
item from the Services and equitably adjust the Charges, if appropriate, to
reflect such removal.

 

  (b) If any item provided by ACE to IBM in its provision of the Services
becomes, or in ACE’s reasonable opinion is likely to become, the subject of an
infringement or misappropriation claim or proceeding, ACE shall promptly take
the following actions at no charge to IBM: (i) secure the right to continue
using the item; or (ii) replace or modify the item to make it non-infringing,
provided that any such replacement or modification will not materially degrade
the performance or quality of the affected component of the Services.

 

17.5 Environmental

 

  (a)

ACE shall (i) notify IBM of the procedures and precautions to be taken at ACE
sites where Hazardous Materials are used or produced in operations performed by
ACE or its agents or Affiliates or Eligible Recipients, (ii) provide at its
expense any special equipment or training required by IBM to perform safely and
properly the Services in the presence of such Hazardous Materials; (iii) be
responsible for complying with all material applicable Laws concerning the
treatment, storage, registration, handling



--------------------------------------------------------------------------------

 

or disposal of or reporting about, Hazardous Materials used or produced in
operations performed by ACE or its Affiliates, Eligible Recipients, or the
agents of each, at the ACE sites; and (iv) be responsible for remedying any
violation of Law with respect to the treatment, storage, registration, handling
or disposal of or reporting about Hazardous Materials used or produced in
operations performed by ACE at the ACE sites.

 

  (b) IBM shall (i) notify ACE of the procedures and precautions to be taken at
ACE or IBM Facilities where Hazardous Materials are used or produced in
operations performed by IBM or its Affiliates or Subcontractors in the
performance of the Services, (ii) provide at its expense any special equipment
or training required by ACE to perform its operations safely and properly in the
presence of such Hazardous Materials; (iii) be responsible for complying with
all material applicable Laws concerning the treatment, storage, registration,
handling or disposal of or reporting about Hazardous Materials used or produced
by IBM or its Affiliates or Subcontractors in the performance of the Services;
and (iv) be responsible for remedying any violation of Law with respect to the
treatment, storage, registration, reporting, handling or disposal of any
Hazardous Materials used or produced in the performance of the Services.

 

  (c) In the event that Hazardous Materials are present at any ACE site during
the Term of this Agreement, IBM may cease performance of any affected portion of
the Services if and to the extent IBM’s ability to perform such portion of the
Services safely is impacted by the presence of such Hazardous Materials and the
unsafe condition cannot reasonably be circumvented by IBM through the use of
alternative approaches, workaround plans or other means.

 

  (d) ACE shall be liable for and indemnify IBM against all costs, expenses or
other Losses incurred or suffered by IBM as a result of the treatment, storage,
registration, handling, disposal or release of or reporting about Hazardous
Materials used or produced by operations performed by ACE at the ACE sites,
except to the extent that such costs, expenses or Losses were caused by the
conduct of IBM or IBM’s employees, subcontractors, agents or representatives.
IBM shall be liable for and indemnify ACE and the Eligible Recipients against
all costs, expenses or other Losses incurred or suffered by ACE or any Eligible
Recipient as a result of the treatment, storage, registration, handling,
disposal or release of or reporting about Hazardous Materials used or produced
by IBM in the performance of the Services, except to the extent such costs,
expenses or Losses were caused by the conduct of ACE, Eligible Recipients,
Subcontractors, CIGNA, agents or representatives or other persons for whom ACE
is legally responsible (which specifically excludes IBM or IBM’s employees,
subcontractors, agents or representatives). Neither IBM nor ACE shall be liable
to the other for any special, indirect, incidental or consequential damages.

 

17.6 Indemnification Procedures

 

With respect to third party claims (other than those covered by Sections 17.1(h)
and 17.2(j)), the following procedures shall apply:

 

  (a)

Notice. Promptly after receipt by any entity entitled to indemnification (under
Sections 17.1 through 17.5) of notice of the commencement or threatened
commencement of any civil, criminal, administrative, or investigative action or
proceeding involving a claim in respect of which the indemnitee will seek
indemnification pursuant to any such Section, the indemnitee shall notify the
indemnitor of such claim in writing. No delay or failure to so notify an
indemnitor shall relieve it of its obligations under this Agreement except to
the extent that such indemnitor has been harmed by such delay or failure. Within
fifteen (15) days following receipt of written notice from the indemnitee
relating to any claim, but no later than five (5) days before the date on which
any response to a



--------------------------------------------------------------------------------

 

complaint or summons is due, the indemnitor shall notify the indemnitee in
writing that the indemnitor elects to assume control of the defense and
settlement of that claim (a “Notice of Election”).

 

  (b) Procedure Following Notice of Election. If the indemnitor delivers a
Notice of Election within the required notice period, the indemnitor shall
assume sole control over the defense and settlement of the claim; provided,
however, that (i) the indemnitor shall keep the indemnitee fully apprised at all
times as to the status of the defense, and (ii) the indemnitor shall obtain the
prior written approval of the indemnitee before entering into any settlement of
such claim imposing any obligations or restrictions on the indemnitee or ceasing
to defend against such claim. The indemnitor shall not be liable for any legal
fees or expenses incurred by the indemnitee following the delivery of a Notice
of Election; provided, however, that (i) the indemnitee shall be entitled to
employ counsel at its own expense to participate in the handling of the claim,
and (ii) the indemnitor shall pay the fees and expenses associated with such
counsel if, in the reasonable judgment of the indemnitee, based on an opinion of
counsel, there is a conflict of interest with respect to such claim. The
indemnitor shall not be obligated to indemnify the indemnitee for any amount
paid or payable by such indemnitee in the settlement of any claim if (x) the
indemnitor has delivered a timely Notice of Election and such amount was agreed
to without the written consent of the indemnitor, (y) the indemnitee has not
provided the indemnitor with notice of such claim and a reasonable opportunity
to respond thereto, or (z) the time period within which to deliver a Notice of
Election has not yet expired.

 

  (c) Procedure Where No Notice of Election Is Delivered. If the indemnitor does
not deliver a Notice of Election relating to any claim within the required
notice period, the indemnitee shall have the right to defend the claim in such
manner as it may deem appropriate, at the reasonable cost and expense of the
indemnitor. The indemnitor shall promptly reimburse the indemnitee for all such
reasonable costs and expenses.

 

17.7 Indemnification Procedures – Governmental Claims

 

  (a) Section 17.1 (h) Procedures. With respect to claims covered by
Section 17.1(h) the following procedures shall apply:

 

  (1) Notice. Promptly after receipt by ACE of notice of the commencement or
threatened commencement of any action or proceeding involving a claim in respect
of which the indemnitee will seek indemnification pursuant to Section 17.1(h)
ACE shall notify IBM of such claim in writing. No delay or failure to so notify
IBM shall relieve IBM of its obligations under this Agreement except to the
extent that IBM has been harmed by such delay or failure.

 

  (2) Procedure for Defense. ACE shall be entitled to have sole control over the
defense and settlement of such claim; provided, however, ACE shall obtain the
prior approval of IBM before entering into any settlement of such claim
involving the payment of moneys for which IBM will ultimately be financially
response under Section 17.1(h).

 

  (b) Section 17.2 (j) Procedures. With respect to claims covered by
Section 17.2(j) the following procedures shall apply:

 

  (1)

Notice. Promptly after receipt by IBM of notice of the commencement or
threatened commencement of any action or proceeding involving a claim in respect
of which the indemnitee will seek indemnification pursuant to Section 17.2(j)
IBM shall notify ACE of such claim in writing. No delay or failure to so notify
ACE shall relieve ACE of its



--------------------------------------------------------------------------------

 

obligations under this Agreement except to the extent that ACE has been harmed
by such delay or failure.

 

  (2) Procedure for Defense. IBM shall be entitled to have sole control over the
defense and settlement of such claim; provided, however, IBM shall obtain the
prior approval of ACE before entering into any settlement of such claim
involving the payment of moneys for which ACE will ultimately be financially
response under Section 17.2(j).

 

17.8 Subrogation

 

In the event that an indemnitor shall be obligated to indemnify an indemnitee
pursuant to Sections 17.1 through 17.5 or any other provision of this Agreement,
the indemnitor shall, upon payment of such indemnity in full, be subrogated to
all rights of the indemnitee with respect to the claims to which such
indemnification relates.

 

18. LIABILITY

 

18.1 General Intent

 

Subject to the specific provisions of this Article 18, it is the intent of the
Parties that each Party shall be liable to the other Party for any actual
damages incurred by the non-breaching Party as a result of the breaching Party’s
failure to perform its obligations in the manner required by this Agreement.

 

18.2 Force Majeure

 

  (a) Subject to Section 18.2(d), no Party shall be liable for any default or
delay in the performance of its obligations under this Agreement if and to the
extent such default or delay is caused, directly or indirectly, by fire, flood,
earthquake, elements of nature or acts of God; wars, riots, civil disorders,
rebellions or revolutions, failure of telecommunications carriers, strikes or
lockouts or labor disputes by third parties, or any other similar cause beyond
the reasonable control of such Party; provided, that the non-performing Party
can not reasonably circumvent the delay through the use of commercially
reasonable alternate sources, workaround plans or other means. A labor dispute
involving a Party (or, in the case of IBM, a Subcontractor) and its own
personnel shall not excuse such Party from its obligations hereunder.

 

  (b) In such event the non-performing Party shall be excused from further
performance or observance of the obligation(s) so affected for as long as such
circumstances prevail and such Party continues to use commercially reasonable
efforts to recommence performance or observance whenever and to whatever extent
possible without delay. Any Party so prevented, hindered or delayed in its
performance shall immediately notify the Party to whom performance is due by
telephone (to be confirmed in writing within five (5) days of the inception of
such delay) and describe at a reasonable level of detail the circumstances of
such force majeure event.

 

  (c)

If any event described in Section 18.2(a) substantially prevents, hinders, or
delays the performance by IBM or one of its Subcontractors of Services
associated with critical ACE functions (i.e., functions the non-performance of
which has a material adverse effect on the conduct of ACE’s business) for more
than the initial recovery period specified in the IBM disaster recovery plan
under this Agreement, or, if no disaster recovery plan exists, for ten
(10) consecutive days, ACE may procure such Services from an alternate source,
and IBM shall be liable for payment for such reasonable expenses for services
from the alternate source for so long as the delay in performance shall
continue, up to the charges



--------------------------------------------------------------------------------

 

actually paid to IBM for the Services with respect to the period of
non-performance. In addition, if any event described in Section 18.2(a)
substantially prevents, hinders, or delays the performance by IBM or one of its
Subcontractors of Services associated with critical ACE functions for one
hundred and eighty (180) days, ACE will terminate any portion of this Agreement
so affected without payment of Termination Charges and ACE will pay IBM any
reasonable unrecovered start-up costs and Out-of-Pocket Expenses associated with
ramp down transition costs.

 

  (d) Upon the occurrence of a force majeure event, IBM shall, to the extent
possible, implement promptly, as appropriate, its disaster recovery plan and
provide disaster recovery services therewith. The occurrence of a force majeure
event shall not relieve IBM of its obligation to implement its disaster recovery
plan and provide disaster recovery services.

 

  (e) Except as stated in Section 18.2(c), nothing in this Section shall limit
or otherwise relieve ACE’s obligation to pay any moneys due IBM under the terms
of this Agreement; provided, that if IBM fails to provide Services in accordance
with this Agreement due to the occurrence of a force majeure event, all amounts
payable to IBM hereunder shall be equitably adjusted in a manner such that ACE
is not required to pay any amounts for Services that it is not receiving.

 

  (f) Without limiting IBM’s obligations under this Agreement, whenever a force
majeure event causes IBM to allocate limited resources between or among IBM’s
customers and Affiliates, ACE shall be treated at least as favorably as other
similarly situated customers expending comparable amounts on an annual basis for
the same or substantially similar services.

 

18.3 Limitation of Liability

 

  (a) NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL,
COLLATERAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR SPECIAL DAMAGES, INCLUDING
LOST PROFITS, REGARDLESS OF THE FORM OF THE ACTION OR THE THEORY OF RECOVERY,
EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. This
Section 18.3(a) shall not limit IBM’s right to recover any amounts becoming due
for Services provided under the Agreement.

 

  (b) Except as provided below, the total aggregate liability of either Party
for claims for actual, direct damages asserted by the other Party under or in
connection with this Agreement, regardless of the form of the action or the
theory of recovery, shall be limited, in aggregate to an amount equal to the
total payments received by IBM pursuant to this Agreement for four (4) months
prior to the month in which the first event giving rise to the liability
occurred.

 

  (c) The limitations of liability set forth in Section 18.3(b) shall not apply
with respect to (i) any obligation or failure by ACE to pay any amounts due or
past due and owing to IBM pursuant to the terms of the Agreement; (ii) Losses by
either Party for bodily injury or damage to real property or tangible personal
property; (iii) Termination Charges assessed under Sections 11.11, 20.3 or 20.4;
and (iv) either Party’s obligation to indemnify the other Party as provided in
Sections 17.1(d), 17.1(f), 17.1(i), 17.2(d), 17.2(e), 17.2(f), 17.2(k) and
17.2(l).

 

  (d) Notwithstanding Section 18.3(b), the total aggregate liability of either
Party for claims for actual, direct damages for gross negligence or willful
misconduct asserted by the other Party under or in connection with this
Agreement or for indemnification under Sections 17.1(h) or 17.2(j), regardless
of the form of the action or the theory of recovery, shall be limited, in
aggregate to an amount equal to the total payments received by IBM pursuant to
this Agreement for twelve (12) months prior to the month in which the first
event giving rise to the liability occurred .



--------------------------------------------------------------------------------

  (e) Failure by a Party to pay valid and accurate charges due and payable
hereunder will not be counted toward the liability cap.

 

19. CONTRACT GOVERNANCE AND DISPUTE RESOLUTION

 

19.1 Informal Dispute Resolution

 

Prior to the initiation of formal dispute resolution procedures, the Parties
shall first attempt to resolve their dispute informally, as follows:

 

  (a) The Parties agree that the ACE Contract Executive and the IBM Project
Executive will attempt in good faith to resolve all disputes. In the event the
ACE Contract Executive and the IBM Project Executive are unable to resolve a
dispute in an amount of time that either Party deems reasonable under the
circumstances, such party may refer the dispute for resolution to the senior
managers specified in Section 19.1(b) below upon written notice to the other
Party.

 

  (b) Within five (5) Business Days of a notice under Section 19.1(a) above
referring a dispute for resolution by senior managers, the ACE Contract
Executive and the IBM Project Executive will each prepare and provide to an IBM
Director of Services Delivery, Insurance Industry and an ACE Chief Information
Officer or their designate, respectively, summaries of the relevant information
and background of the dispute, along with any appropriate supporting
documentation, for their review. The designated representatives will confer as
often as they deem reasonably necessary in order to gather and furnish to the
other all information with respect to the matter in issue which the parties
believe to be appropriate and germane in connection with its resolution. The
representatives shall discuss the problem and negotiate in good faith in an
effort to resolve the dispute without the necessity of any formal proceeding.
The specific format for the discussions will be left to the discretion of the
designated representatives, but may include the preparation of agreed-upon
statements of fact or written statements of position.

 

  (c) During the course of negotiations under Section 19.1(a) or 19.1(b) above,
all reasonable requests made by one Party to another for non-privileged
information, reasonably related to the dispute, will be honored in order that
each of the parties may be fully advised of the other’s position.

 

  (d) Formal proceedings for the resolution of a dispute may not be commenced
until the earlier of:

 

  (1) the senior managers under Section 19.1(b) above concluding in good faith
that amicable resolution through continued negotiation of the matter does not
appear likely;

 

  (2) thirty (30) days after the notice under Section 19.1(a) above referring
the dispute to senior managers.

 

  (3) the dispute is submitted to non-binding mediation in accordance with
Section 19.2.

 

This provision will not be construed to prevent a Party from instituting, and a
Party is authorized to institute, formal proceedings earlier (i) to avoid the
expiration of any applicable limitations period, or (ii) to preserve a superior
position with respect to other creditors.



--------------------------------------------------------------------------------

19.2 Mediation

 

If after good faith negotiations conclude, the Parties are still unable to
resolve a dispute, the dispute will be submitted to non-binding mediation by a
mutually acceptable mediator to be chosen by the Parties within twenty (20) days
after written notice by a Party demanding mediation. If the Parties cannot agree
on a mediator, a mediator will be designated by the American Arbitration
Association. Neither Party shall unreasonably withhold consent to the selection
of the mediator and the Parties shall share the costs of the mediation equally.
Any dispute which cannot be resolved between the Parties through negotiation or
mediation shall be subject to the commencement of formal proceedings by either
Party in court.

 

19.3 Jurisdiction

 

Each Party irrevocably agrees that any legal action, suit or proceeding brought
by it in any way arising out of this Agreement must be brought solely and
exclusively in New York City, New York and each Party irrevocably submits to the
sole and exclusive jurisdiction of the courts of the State of New York in
personam, generally and unconditionally with respect to any action, suit or
proceeding brought by it or against it by the other Party.

 

19.4 Continued Performance

 

Each Party agrees that it shall, unless otherwise directed by the other Party,
continue performing its obligations under this Agreement (including payment by
ACE for the Services and providing all Services and Transfer Assistance
Services) while any dispute is being resolved unless and until the Term ends.

 

19.5 Governing Law

 

This Agreement and performance under it shall be governed by and construed in
accordance with the applicable laws of the State of New York, without giving
effect to the principles thereof relating to conflicts of laws.

 

19.6 Expiration of Claims

 

No claims may be asserted by either Party more than two (2) years after the
later of (i) the date ACE received the invoice containing the disputed charge(s)
or amount(s), (ii) the date on which the act or omission giving rise to the
claim occurred, or (iii) the date on which such act or omission was or should
have been discovered. Failure to make such a claim within such two-year period
shall forever bar the claim.

 

20. TERMINATION

 

20.1 Termination for Cause

 

  (a) If IBM:

 

  (1) commits a material breach of this Agreement, which breach is not cured
within thirty (30) days after written notice of the breach from ACE, unless such
breach cannot be reasonably cured in such 30 day period, in which case ACE shall
not have the right to terminate if IBM promptly proceeds within such 30 day
period to commence curing the breach and thereafter provides a reasonable
workaround, or functionally cures the breach, within 60 days from receipt of the
cure notice; or

 

  (2)

commits numerous breaches of its duties or obligations which collectively
constitute a material breach of this Agreement, which breaches are not cured
within thirty (30) days after written notice of the breaches from ACE, unless
such breaches cannot be reasonably cured in



--------------------------------------------------------------------------------

 

such 30 day period, in which case ACE shall not have the right to terminate if
IBM promptly proceeds within such 30 day period to commence curing the breach
and thereafter provides a reasonable workaround, or functionally cures the
breach, within 60 days from receipt of the cure notice;

 

then ACE may, by giving written notice to IBM, terminate the Term with respect
to all of the Services, or, beginning July 1, 2002, with respect to any or all
individual Towers, as of a date specified in the notice of termination. IBM
shall not be entitled to any Termination Charges in connection with a
Termination for Cause.

 

At such time that the environment has reached the target Resource Baselines and
ACE and IBM have concluded the Service Level Measurement Period, ACE and IBM
will establish thresholds setting forth criteria for Termination for Cause for
failure to meet certain Service Levels. The criteria to be used in setting the
thresholds shall include multiple concurrent Service Level Category Failures
during consecutive months, or during an aggregate number of months in any twelve
month period, which, at a minimum, exceeds the number of months required to
maximize the progressive credits available pursuant to Schedule E.

 

  (b) If ACE commits a material breach of this Agreement (except for material
breaches caused by ACE’s failure to make undisputed payments as set forth in
Section 20.1(c) below), which breach is not cured within thirty (30) days after
written notice of the breach from IBM, unless such breach cannot be reasonably
cured in such 30 day period, in which case IBM shall not have the right to
terminate if ACE promptly proceeds within such 30 day period to commence curing
the breach and thereafter provides a reasonable workaround, or functionally
cures the breach, within 60 days from receipt of the cure notice; then IBM may,
by giving written notice to ACE, terminate the Term with respect to all of the
Services, or, beginning July 1, 2002, with respect to any or all individual
Towers, as of a date specified in the notice of termination. IBM shall not be
entitled to any Termination Charges in connection with a Termination for Cause.

 

  (c) If ACE commits a material breach of this Agreement by failing to make an
undisputed payment to IBM which is due and payable hereunder (in accordance with
Section 12.4), which breach is not cured within thirty (30) days after such
payment becomes due and payable, then IBM may, by giving written notice to ACE,
terminate the Term with respect to all of the Services, or, beginning July 1,
2002, with respect to any or all individual Towers, as of a date specified in
the notice of termination. IBM shall not be entitled to any Termination Charges
in connection with a Termination for Cause.

 

20.2 Critical Services

 

Without limiting ACE’s rights under Section 20.1, if IBM commits a material
breach which has a significant impact on ACE’s ability to perform a material
function required by ACE’s business, and IBM is unable to provide a reasonable
workaround or functionally cure such breach within three (3) ACE Business Days,
or such longer period if such breach requires disaster recovery services as soon
as such services are available, ACE may, in addition to its other remedies at
law and in equity, obtain from a third party or provide for itself such services
which will allow ACE to conduct ACE’s business until IBM has cured the breach or
this Agreement is terminated. To the extent ACE continues to pay the Annual
Service Charges to IBM during the period of breach, IBM shall reimburse ACE for
all costs and expenses of obtaining or providing such services for up to one
hundred eighty (180) days. The express inclusion of this remedy in this
Section 20.2 does not limit ACE’s right to use a similar remedy for other
breaches by IBM of this Agreement.



--------------------------------------------------------------------------------

20.3 Termination for Convenience

 

ACE may terminate the Agreement for convenience and without cause at any time by
giving IBM at least one hundred eighty (180) days prior written notice
designating the termination date, or, beginning July 1, 2002, with respect to
any or all individual Towers. On the effective date of termination, ACE shall
pay to IBM a Termination Charge calculated in accordance with Schedule J. In the
event that a purported termination for cause by ACE under Section 20.1 is
determined by a competent authority not to be properly a termination for cause,
then such termination by ACE shall be deemed to be a termination for convenience
under this Section 20.3. Any Termination Charges associated with New Services
agreed upon by the Parties under the auspices of separate statements of work
will be specified in each statement of work.

 

20.4 Termination upon IBM Change of Control

 

In the event of a Change in Control of IBM, ACE may terminate this Agreement by
giving IBM notice of the termination at least 90 days prior to the termination
date specified in the notice. In the event of a termination of Change in Control
of IBM, ACE shall pay to IBM, in addition to all Fees owing under this
Agreement, the applicable amount set forth in Schedule J for termination for
Change in Control of IBM.

 

20.5 ACE’s Right to Extend the Termination Date

 

Except in the case of a valid termination for cause by IBM (unless ACE agrees to
pay for Services provided by or for IBM in advance and cures any payment default
that causes such termination), ACE may elect, upon sixty (60) days prior written
notice, to extend the effective date of any expiration/termination or Transfer
Assistance one time, at its sole discretion, provided that the total of such
extension will not exceed one hundred and eighty (180) days following the
originally specified effective date without IBM’s prior written consent. For any
notice or notices of such extensions provided to IBM within thirty (30) days
prior to the actual date of termination, ACE shall reimburse IBM for additional
expenses reasonably incurred by IBM as a result thereof.

 

20.6 Equitable Remedies

 

IBM acknowledges that, in the event it breaches (or attempts or threatens to
breach) its obligation to provide ACE Transfer Assistance Services as provided
in Section 4.3, ACE will be irreparably harmed. In such a circumstance, ACE may
proceed directly to court. In such event, IBM agrees that it will not utilize as
a defense that ACE did not suffer harm due to IBM’s breach of its obligations to
provide ACE with Transfer Assistance Services.

 

21. GENERAL

 

21.1 Binding Nature and Assignment

 

  (a) Binding Nature. This Agreement will be binding on the Parties and their
respective successors and permitted assigns.

 

  (b) Assignment. Neither Party may, or will have the power to, assign this
Agreement without the prior written consent of the other, except in the
following circumstances:

 

  (1)

Either Party may assign its rights and obligations under this Agreement, without
the approval of the other Party, to an Affiliate which expressly assumes such
Party’s obligations and responsibilities hereunder and is not a direct
competitor of the other Party; provided, that the assigning Party shall remain
fully liable for and shall not be relieved from the full performance of all
obligations under this Agreement. Any Party assigning its rights or obligations
to an Affiliate in accordance with this Agreement shall, within three
(3) Business



--------------------------------------------------------------------------------

 

Days after such assignment, provide written notice thereof to the other Party
together with a copy of the assignment document.

 

  (2) Either Party may assign its rights and obligations under this Agreement to
an Entity acquiring, directly or indirectly, Control of such Party, an Entity
into which such Party is merged, or an Entity acquiring all or substantially all
of such Party’s assets, without the approval of the other Party. The acquirer or
surviving Entity shall agree in writing to be bound by the terms and conditions
of this Agreement. Any Entity receiving the Services shall show evidence that it
can satisfy its obligations under the Agreement.

 

  (c) Impermissible Assignment. Any attempted assignment that does not comply
with the terms of this Section shall be null and void.

 

21.2 Entire Agreement; Amendment

 

This Agreement, including any Schedules and Exhibits referred to herein and
attached hereto, each of which is incorporated herein for all purposes,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof. There are no agreements, representations, warranties, promises,
covenants, commitments or undertakings other than those expressly set forth
herein. This Agreement supersedes all prior agreements, representations,
warranties, promises, covenants, commitments or undertaking, whether written or
oral, with respect to the subject matter contained in this Agreement. No
amendment, modification, change, waiver, or discharge hereof shall be valid
unless in writing and signed by an authorized representative of the Party
against which such amendment, modification, change, waiver, or discharge is
sought to be enforced. Work performed pursuant to the letter agreement between
the Parties dated May 27, 1999 shall be deemed work performed pursuant to this
Agreement and shall be governed by the terms of this Agreement.

 

21.3 Compliance with Laws and Regulations

 

  (a) IBM shall perform its obligations in a manner that complies with
applicable Laws, including without limitation identifying and procuring required
permits, certificates, approvals and inspections. If a charge of non-compliance
by IBM with any such Laws occurs, IBM shall promptly notify ACE of such charges
in writing.

 

  (b) ACE shall perform its obligations under this Agreement in a manner that
complies with applicable Laws. If a charge of non-compliance by ACE with any
such Laws occurs, ACE shall promptly notify IBM of such charges in writing.

 

21.4 Notices

 

All notices, requests, demands, and determinations under this Agreement (other
than routine operational communications), shall be in writing and shall be
deemed duly given (i) when delivered by hand, (ii) one (1) day after being given
to an express courier with a reliable system for tracking delivery, (iii) when
sent by confirmed facsimile with a copy sent by another means specified in this
Section 21.4, or (iv) six (6) days after the day of mailing, when mailed by
registered or certified mail, return receipt requested, postage prepaid, and
addressed as follows:

 

In the case of ACE:

 

ACE INA HOLDINGS, INC.

1601 Chestnut Street

Two Liberty Place



--------------------------------------------------------------------------------

Philadelphia, Pennsylvania 19192-2211

Attention: General Counsel

 

With a copy to:

 

Mayer, Brown, Rowe & Maw

190 South La Salle Street

Chicago, Illinois 60603

Attention: Michael E. Bieniek, Esq.

Telephone No. (312) 782-0600

Telecopy No. (312) 701-7711, and

 

In the case of IBM:

 

Vice President, Associate General Counsel

IBM Global Services

Route 100

Somers, NY 10589

Telecopy (914) 766-8444

 

With a copy to:

 

Vice President, Insurance

IBM Global Services

Route 100

Somers, NY 10589

 

A Party may from time to time change its address or designee for notification
purposes by giving the other prior written notice of the new address or designee
and the date upon which it will become effective.

 

21.5 Counterparts

 

This Agreement may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties hereto.

 

21.6 Headings

 

The article and section headings and the table of contents used herein are for
reference and convenience only and shall not be considered in the interpretation
of this Agreement.

 

21.7 Relationship of Parties

 

IBM, in furnishing services to ACE hereunder, is acting as an independent
contractor, and IBM has the sole obligation to supervise, manage, contract,
direct, procure, perform or cause to be performed, all work to be performed by
IBM under this Agreement. IBM is not an agent of ACE and has no right, power or
authority, expressly or impliedly, to represent or bind ACE as to any matters,
except as expressly authorized in this Agreement.



--------------------------------------------------------------------------------

21.8 Severability

 

In the event that any provision of this Agreement conflicts with the law under
which this Agreement is to be construed or if any such provision is held invalid
or unenforceable by a court with jurisdiction over the Parties, such provision
shall be deemed to be restated to reflect as nearly as possible the original
intentions of the Parties in accordance with applicable law. The remaining
provisions of this Agreement and the application of the challenged provision to
persons or circumstances other than those as to which it is invalid or
unenforceable shall not be affected thereby, and each such provision shall be
valid and enforceable to the full extent permitted by law.

 

21.9 Consents and Approval

 

Except where expressly provided as being in the sole discretion of a Party,
where agreement, approval, acceptance, consent, confirmation, notice or similar
action by either Party is required under this Agreement, such action shall not
be unreasonably delayed or withheld. For purposes of this Section 21.9,
unreasonably delayed shall not be longer than seven (7) days unless otherwise
agreed by the Parties. An approval or consent given by a Party under this
Agreement shall not relieve the other Party from responsibility for complying
with the requirements of this Agreement, nor shall it be construed as a waiver
of any rights under this Agreement, except as and to the extent otherwise
expressly provided in such approval or consent.

 

21.10  Waiver of Default; Cumulative Remedies

 

  (a) A delay or omission by either Party hereto to exercise any right or power
under this Agreement shall not be construed to be a waiver thereof. A waiver by
either of the Parties hereto of any of the covenants to be performed by the
other or any breach thereof shall not be construed to be a waiver of any
succeeding breach thereof or of any other covenant herein contained. All waivers
must be in writing and signed by the Party waiving its rights.

 

  (b) Except as otherwise expressly provided herein, all remedies provided for
in this Agreement shall be cumulative and in addition to and not in lieu of any
other remedies available to either Party at law, in equity or otherwise.

 

21.11  Survival

 

Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect. Additionally, all provisions of this Agreement will survive the
expiration or termination of this Agreement to the fullest extent necessary to
give the Parties the full benefit of the bargain expressed herein.

 

21.12  Publicity

 

Neither Party shall use the other Party’s name or mark or refer to the other
Party directly or indirectly in any media release, public announcement, or
public disclosure relating to this Agreement, including in any promotional or
marketing materials, customer lists or business presentations without the prior
written consent of the other Party to each such use or release. Notwithstanding
the foregoing, IBM may list ACE as a customer in proposals and other marketing
materials.



--------------------------------------------------------------------------------

21.13  Service Marks

 

The Parties agree that they shall not, without the other Party’s prior written
consent, use any of the names, service marks or trademarks of ACE or the
Eligible Recipients or Affiliates in any of their respective advertising or
marketing materials.

 

21.14  Export

 

The Parties acknowledge that certain Software and technical data to be provided
hereunder and certain transactions hereunder may be subject to export controls
under the laws and regulations of the United States and other countries. No
Party shall export or re-export any such items or any direct product thereof or
undertake any transaction in violation of any such laws or regulations. To the
extent within IBM’s control, IBM shall be responsible for, and shall coordinate
and oversee, compliance with such export laws in respect of such items exported
or imported hereunder.

 

21.15  Third Party Beneficiaries

 

Except as expressly provided herein, this Agreement is entered into solely
between, and may be enforced only by, ACE and IBM. This Agreement shall not be
deemed to create any rights or causes of action in or on behalf of any third
parties, including without limitation employees, vendors and customers of a
Party, or to create any obligations of a Party to any such third parties.

 

21.16  Order of Precedence

 

In the event of a conflict, this Agreement shall take precedence over the
Schedules attached hereto, and the Schedules shall take precedence over any
attached Exhibits.

 

21.17  Hiring of Employees

 

Except as expressly set forth herein, during the Term, IBM will not, by IBM’s
employees that are directly involved in the performance of IBM’s obligations
under this Agreement, solicit or cause to be solicited for employment, nor
employ, any current employee of ACE or an Eligible Recipient without the prior
written consent of ACE. Except as expressly set forth herein in connection with
the expiration or termination of this Agreement, during the Term, ACE will not,
by ACE’s employees that are directly involved in the performance of ACE’s
obligations under this Agreement, solicit or cause to be solicited for
employment directly, nor employ, any current employee of IBM or its Affiliates
or subcontractors involved in the performance of IBM’s obligations under this
Agreement without the prior consent of IBM.

 

21.18  Further Assurances

 

Each Party covenants and agrees that, subsequent to the execution and delivery
of this Agreement and without any additional consideration, each Party shall
execute and deliver any further legal instruments and perform any acts that are
or may become necessary to effectuate the purposes of this Agreement.

 

21.19  Liens

 

IBM will not file, or by its sole action or inaction intentionally permit, any
mechanics or materialman’s liens to be filed on or against property or realty of
ACE or any Eligible Recipient. In the event that any such Liens arise as a
result of IBM’s action or inaction, IBM will take commercially reasonable
efforts to remove such Liens at its sole cost and expense.



--------------------------------------------------------------------------------

21.20  Covenant of Good Faith

 

Each Party agrees that, in its respective dealings with the other Party under or
in connection with this Agreement, it shall act in good faith.

 

21.21  Acknowledgment

 

The Parties each acknowledge that the terms and conditions of this Agreement
have been the subject of active and complete negotiations, and that such terms
and conditions should not be construed in favor of or against any Party by
reason of the extent to which any Party or its professional advisors
participated in the preparation of this Agreement.

 

21.22  Related Entities

 

ACE shall cause Eligible Recipients and any divested entities to whom IBM
provides or has provided the Services to perform and comply with provisions of
confidentiality, representations and warranties, limitation of liabilities and
other responsibilities of ACE that may be applicable.

 

21.23  Divestitures

 

If ACE or any ACE Affiliate divests any Affiliate or other operation or entity
during the Term of this Agreement and desires that IBM continue to provide the
Services for such Affiliate or other operation or entity, IBM will continue to
provide ACE and/or such divested Affiliate or other operation or entity with the
Services if such divested Affiliate or other operation or entity (i) was an
Eligible Recipient prior to being divested, (ii) agrees to be the subject to the
provisions of this Agreement, and (iii) operates and communicates with IBM with
respect to the Agreement and Services through ACE and not directly with IBM.
Including any incremental costs associated therewith, IBM shall charge ACE for
the continuing performance and delivery of the Services allocable to such
Affiliates or other operation or entity based on the existing formula and
charging methodologies for the Charges and ACE hereby agrees to be responsible
for such costs and charges. It is the intention of the Parties that IBM shall be
responsible to provide the Services to any such divested Affiliate, operation or
entity for the shortest reasonable period, and that in no event shall such
Services be required to be continued for more than (i) twenty-four (24) months
following the effective date of such divestiture and (ii) the last day of the
period during which IBM is obligated to provide the Services to ACE, whichever
is earlier, unless otherwise agreed to by the parties.

 

21.24  Remarketing

 

ACE may not remarket all or any portion of the Services provided under the
Agreement, or make all or any portion of the Services available to any Entity
other than the Eligible Recipients, without the prior written consent of IBM.

 

21.25  Right to Perform Services for Others

 

Each Party recognizes that IBM personnel providing Services to ACE under this
Agreement may perform similar services for others and this Agreement shall not
prevent IBM from using the personnel and equipment provided to ACE under this
Agreement for such purposes. IBM may perform its obligations through its
subsidiaries, Affiliates or through the use of IBM-selected independent
contractors; provided, however, that



--------------------------------------------------------------------------------

IBM shall not be relieved of its obligations under this Agreement by use of such
subsidiaries, Affiliates, or subcontractors.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Effective Date.

 

ACE INA HOLDINGS INC. CORPORATION

     

INTERNATIONAL BUSINESS MACHINES

By:

         

By:

   

Title:

         

Title:

   

Date:

         

Date:

   